
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

        OPERATING CREDIT AGREEMENT
(US$30,000,000)

among

0706906 B.C. LTD.
as Borrower

and

EACH OF THE LENDERS NAMED
IN THIS AGREEMENT

and

ROYAL BANK OF CANADA
as Administrative Agent

Dated for reference February 11, 2005

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

PART 1 — INTERPRETATION   1
1.1
 
Defined Terms
 
1 1.2   Accounting Terms   2 1.3   General   2 1.4   References to Agreements
and Enactments   2 1.5   Law of Agreement   2 1.6   Attornment   2 1.7   Time  
2 1.8   Communications with Lenders   3 1.9   Schedules   3
PART 2 — THE FACILITY
 
3
2.1
 
Establishment of Facility
 
3 2.2   Purpose   4 2.3   Utilization of the Facility   4 2.4   Availability   4
2.5   Extension of 364 Day Tranche Repayment Date   4 2.6   Conversion into Term
Tranche   5 2.7   Swingline Drawings   6 2.8   Conversions   7 2.9   Drawing
Amount   7 2.10   Lenders' Obligations Several   7
PART 3 — GENERAL PROVISIONS REGARDING DRAWINGS
 
8
3.1
 
General Conditions to Each Drawing
 
8 3.2   Notices   8 3.3   Administrative Agent to Notify Lenders   9 3.4  
Advances to Administrative Agent and Borrower   9 3.5   Notices Irrevocable   9
3.6   Administrative Agent's Records   9
PART 4 — INTEREST AND FEES
 
10
4.1
 
Interest, Stamping Fees and Other Fees
 
10 4.2   Additional Fees   10 4.3   Adjustments   11 4.4   Authorized Debit   12
4.5   Overdue Payments   12 4.6   General Interest Provisions   13 4.7   Agency
Fee   14
PART 5 — BANKERS' ACCEPTANCE DRAWINGS
 
14
5.1
 
Features of Bankers' Acceptances
 
14 5.2   BA Stamping Fees   15 5.3   Power of Attorney   15 5.4   Provision of
Instruments on Request   16 5.5   BA Marketing   16 5.6   Completion of Funding
  16 5.7   BA Equivalent Drawings   17 5.8   Rollover, Conversion or Payment of
Bankers' Acceptances   17 5.9   Waiver   18 5.10   Depository Bills   18

2

--------------------------------------------------------------------------------




PART 6 — LIBOR DRAWINGS
 
18
6.1
 
LIBOR Interest Periods
 
18 6.2   Notification of Rate   19 6.3   Rollover, Conversion or Payment of
LIBOR Drawing   19
PART 7 — LETTERS OF CREDIT/GUARANTEE DRAWINGS
 
19
7.1
 
Letters of Credit and Letters of Guarantee
 
19 7.2   Procedures Applicable for Fronted LCG   20 7.3   Procedures Applicable
for Several LCG   20 7.4   Administrative Agent to Execute As Attorney   22 7.5
  Records   22 7.6   Time for Honour   23 7.7   Issue   23 7.8   Payment of
Amounts Drawn Under Several LCG   23 7.9   Reimbursement   24 7.10   Obligations
Absolute   24
PART 8 — PAYMENTS
 
26
8.1
 
Currency Fluctuations — Repayment of Excess
 
26 8.2   Reduction or Repayment of the Facility   26 8.3   Mandatory Prepayments
  27 8.4   Maturity Date Payments   27 8.5   Place and Manner of Payments   27
8.6   Administrative Agent to Transfer Payments to Lenders   28 8.7   Receipt in
Proportion   28 8.8   Net Payments, etc.   28 8.9   Prepayment of BAs, Letters
of Credit and Letters of Guarantee   29 8.10   Application of Payments Prior to
Event of Default   30
PART 9 — CHANGES IN CIRCUMSTANCES
 
31
9.1
 
Increased Costs
 
31 9.2   Form of Demand   32 9.3   Consultation   32 9.4   Illegality   32
PART 10 — CONDITIONS OF LENDERS' OBLIGATIONS
 
33
10.1
 
Conditions Precedent
 
33
PART 11 — REPRESENTATIONS AND WARRANTIES
 
35
11.1
 
Representations and Warranties
 
35
PART 12 — COVENANTS
 
40
12.1
 
Affirmative Covenants
 
40 12.2   Negative Covenants   42 12.3   Financial Covenants   43 12.4  
Reporting Covenants   45 12.5   Sufficient Copies   46
PART 13 — SECURITY AGREEMENTS
 
46
13.1
 
Security Agreements
 
46 13.2   Securing Treasury Contracts   46 13.3   Registration   47 13.4  
Discharges   47


3

--------------------------------------------------------------------------------




PART 14 — DEFAULT AND ENFORCEMENT
 
47
14.1
 
Events of Default
 
47 14.2   Rights upon Default   50 14.3   Judgment Currency   51 14.4  
Indemnity   51
PART 15 — ASSIGNMENT
 
52
15.1
 
Assignment
 
52 15.2   Assignment Agreement   52 15.3   Further Assurances   53 15.4  
Release of Information   53 15.5   Assignment by Borrower   53 15.6   Enurement
  53
PART 16 — THE ADMINISTRATIVE AGENT AND THE LENDERS
 
53
16.1
 
Authorization
 
53 16.2   Notices, etc.   54 16.3   Action by Administrative Agent   54 16.4  
No Reliance   55 16.5   Liability of Administrative Agent   55 16.6   Dealings
by Administrative Agent   56 16.7   Dealings by Lenders   56 16.8   Termination
of Agency   56 16.9   Notice of Default by Administrative Agent   57 16.10  
Reliance by Administrative Agent on Notices   57 16.11   Action by Lenders   58
16.12   Special Determinations   58 16.13   Unanimity   58 16.14   Enforcement  
59 16.15   Apportionment of Drawings   59 16.16   Inter-Lender Payments   59
16.17   Failure of Borrower to Repay   59 16.18   Failure of Lender to Advance  
60 16.19   Payment of Swingline Lender and Fronting Lender   60 16.20   Overpaid
Lender   63 16.21   Adjustments Among Lenders   63 16.22   Indemnity   64 16.23
  Certain Provisions for Benefit of Administrative Agent and Lenders   65
PART 17 — MISCELLANEOUS
 
65
17.1
 
Payment of Expenses
 
65 17.2   Rights and Waivers   65 17.3   Communication   66 17.4  
Confidentiality   66 17.5   Survival of Representations, Warranties and
Covenants   67 17.6   Further Assurances   67 17.7   Severability   67 17.8  
Counterparts   67 17.9   No Partnership, etc.   67 17.10   Entire Agreement   67

4

--------------------------------------------------------------------------------



Schedules

Schedule A — Definitions
Schedule B — Lenders
Schedule C — Pricing Schedule
Schedule D — Drawing Notice
Schedule E — Rollover Notice
Schedule F — Conversion Notice
Schedule G — Quarterly Compliance Certificate
Schedule H — Monthly Borrowing Base Certificate
Schedule I — 364 Day Tranche Conversion Notice
Schedule J — Lender Assignment Agreement
Schedule K — Form of Letter of Credit

5

--------------------------------------------------------------------------------




OPERATING CREDIT AGREEMENT


        THIS OPERATING CREDIT AGREEMENT dated for reference February 11, 2005 is
entered into:

AMONG:

        0706906 B.C. Ltd.

        (the "Borrower")

         — and — 

        The Financial Institutions Listed In
Schedule B Hereto

        (the "Lenders")

         — and — 

        Royal Bank of Canada

        (the "Administrative Agent")

        WHEREAS the Borrower has requested that the Lenders establish a credit
facility in favour of the Borrower having a 364 day revolving extendible tranche
which is convertible to a one year non-revolving term tranche, and in connection
therewith, the Lenders have agreed to establish the Facility on the terms and
conditions herein set forth.

        NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the
mutual covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby conclusively acknowledged by each of
the parties hereto, the parties hereto agree as follows:


PART 1 — INTERPRETATION


1.1   Defined Terms.

        In this Agreement, unless the context otherwise requires, the defined
terms herein shall have the meanings set out in Schedule A.

--------------------------------------------------------------------------------



1.2   Accounting Terms.

        All accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP. Where the character or amount of any
asset or liability or item of revenue or expense is required to be determined,
or any consolidation or other accounting computation is required to be made for
the purpose of this Agreement, such determination or calculation shall, to the
extent applicable and except as otherwise specified herein or as otherwise
agreed in writing by the parties, be made in accordance with GAAP applied on a
basis consistent with those principles at the time in effect.

1.3   General.

        The division of this Agreement into sections and the insertion of
headings are for convenience of reference only and shall not affect the
interpretation of this Agreement. Words importing the singular number include
the plural and vice versa. Any reference in this Agreement to a party to this
Agreement shall include the permitted successors and assigns of such party.

1.4   References to Agreements and Enactments.

        Reference herein to any agreement, instrument, license or other document
shall be deemed to include reference to such agreement, license or other
document as the same may from time to time be amended, supplemented or restated
and reference herein to any enactment shall be deemed to include reference to
such enactment as reenacted, amended or extended from time to time and to any
successor enactment.

1.5   Law of Agreement.

        This Agreement shall be deemed to be made pursuant to the laws of the
Province of British Columbia and the laws of Canada applicable therein and shall
be governed by and construed in accordance with such laws.

1.6   Attornment.

        For the purposes of any legal actions or proceedings brought by any
party hereto against any other party, the parties hereby irrevocably submit to
the non-exclusive jurisdiction of the courts of the Province of British Columbia
and acknowledge their competence and the convenience and propriety of the venue
and agree to be bound by any judgment thereof and not to seek, and hereby waive,
review of its merits by the courts of any other jurisdiction.

1.7   Time.

        Time shall be of the essence in this Agreement.

2

--------------------------------------------------------------------------------



1.8   Communications with Lenders.

        All communications and deliveries between the Borrower and the Lenders
in connection with this Agreement shall be made between the Borrower and the
Administrative Agent on behalf of the Lenders at the Designated Branch and
payments shall be made by the Borrower to the Lenders as set out herein, and
without limiting the generality of the foregoing, any communication, payment or
delivery by the Borrower to the Administrative Agent shall be deemed to be a
communication, payment or delivery to all Lenders and any communication or
delivery by the Administrative Agent to the Borrower shall be deemed to be a
communication or delivery by all Lenders to the Borrower, in each case binding
on the Borrower and the Lenders.

1.9   Schedules.

        The schedules hereto and the terms set out therein shall be deemed fully
a part of this Agreement. The following are the Schedules.

Schedule A — Definitions
Schedule B — Lenders
Schedule C — Pricing Schedule
Schedule D — Drawing Notice
Schedule E — Rollover Notice
Schedule F — Conversion Notice
Schedule G — Quarterly Compliance Certificate
Schedule H — Monthly Borrowing Base Certificate
Schedule I — 364 Day Tranche Conversion Notice
Schedule J — Lender Assignment Agreement
Schedule K — Form of Letter of Credit


PART 2 — THE FACILITY


2.1   Establishment of Facility.

        The Lenders hereby severally establish in favour of the Borrower, and
otherwise on the terms and conditions hereof, a credit facility (the "Facility")
in the maximum principal amount, in US Dollars and/or Cdn. Dollars of the US
Dollar Equivalent of US$30,000,000. The Facility shall comprise a:

(a)364 Day Tranche:    a revolving extendible 364 day credit maturing on the 364
Day Tranche Repayment Date, not to exceed the US Dollar Equivalent of
US$30,000,000; or

(b)Term Tranche:    upon conversion of the 364 Day Tranche as provided in
Section 2.6 below, a non-revolving one year term credit maturing on the Term
Tranche Repayment Date in an amount equal to the principal amount outstanding on
the date of conversion.

3

--------------------------------------------------------------------------------





        Pursuant to Section 8.3 and Section 12.3(c), at no time shall
outstanding principal amounts under the 364 Day Tranche or Term Tranche plus
Breakage Costs exceed the Borrowing Base.

2.2   Purpose.

        The Facility shall be utilized for the Borrower's general corporate
purposes, including ongoing operating and working capital requirements, but
specifically excluding acquisitions and investments.

2.3   Utilization of the Facility.

        Subject to the terms and conditions hereof, the Borrower may utilize the
Facility by way of Prime Rate Drawings, Base Rate Drawings, LIBOR Drawings,
Bankers' Acceptance Drawings (including BA Equivalent Drawings) and/or Letter of
Credit/Guarantee Drawings provided that the obligation of the Lenders to provide
Bankers' Acceptance Drawings and LIBOR Drawings shall, notwithstanding any other
provisions contained in this Agreement, be subject to the condition that if the
Lenders, acting reasonably, shall have determined and advised the Borrower in
writing that by reasons affecting the money markets, the BA Period or LIBOR
Interest Period requested is not available, or if it becomes unlawful for the
Lenders to fund a Bankers' Acceptance Drawing or LIBOR Drawing, then the Lenders
shall not be obliged to provide a Bankers' Acceptance Drawing or LIBOR Drawing,
as the case may be, for the requested BA Period or LIBOR Interest Period, until
such circumstances cease to prevail.

2.4   Availability.

        The Borrower may borrow, repay and reborrow up to the maximum amount of
the 364 Day Tranche, subject to the terms and conditions of this Agreement. The
Term Tranche shall not revolve, and any repayment of Drawings under a Term
Tranche in accordance with a notice of repayment pursuant to Section 8.2(b)
(excluding, for greater certainty, any Rollover or Conversion) or pursuant to
Section 8.3 shall be permanent and may not be reborrowed.

2.5   Extension of 364 Day Tranche Repayment Date.

        The Borrower may, not earlier than 90 days or later than 60 days prior
to the then applicable 364 Day Tranche Repayment Date, deliver to the
Administrative Agent a notice in writing requesting the extension of the 364 Day
Tranche Repayment Date for a further period of 364 days and confirming that the
representations and warranties set out in Section 11.1 are true and correct in
all material respects and no Default or Event of Default has occurred and is
continuing. Each Lender will notify the Administrative Agent in writing not
later than 30 days prior to the 364 Day Tranche Repayment Date whether or not it
agrees to so extend the 364 Day Tranche Repayment Date. Failure by a Lender to
notify the Administrative Agent by such time will be deemed to be a refusal by
such Lender of such request. The Lenders will consider such extension and, if
all Lenders in their sole discretion agree, the Administrative Agent will advise
the Borrower and the 364 Day Tranche Repayment Date will be extended in
accordance with the request of the Borrower. Otherwise the Administrative Agent
shall deliver to the Borrower a notice advising the Borrower of the refusal to
extend the 364 Day Tranche Repayment Date and the names of each Lender (each a
"Dissenting Lender") which did not, or was deemed to not, agree to such request.
If Lenders holding aggregate Lender's Proportions of less than all, but equal to
or in excess of 662/3%, agree to such extension, the Borrower may elect to do
any one or more of the following:

4

--------------------------------------------------------------------------------



(a)request the Administrative Agent, at the expense of the Borrower, to invite
the Lenders (other than Dissenting Lenders) and other financial institutions
approved by both the Borrower and Administrative Agent who agree with such
extension of the 364 Day Tranche Repayment Date to acquire on or before the 364
Day Tranche Repayment Date, without discount, all or a portion (subject to
Section 15.1(b)) of a Dissenting Lender's rights under this Agreement in
accordance with Part 15 and in the event such an offer (or offers) is received,
such Dissenting Lender shall accept such offer (or offers); or

(b)elect to repay (including, for greater certainty, repay portions of any
outstanding Bankers' Acceptance Drawing or Letter of Credit/Guarantee Drawing in
accordance with Section 8.9 if the remaining Lenders do not assume the
Dissenting Lender's obligations to third parties thereunder), on or before the
364 Day Tranche Repayment Date in effect at the time of the request for
extension, all amounts owing to a Dissenting Lender (including for greater
certainty, those Dissenting Lenders not bought out under (a) above), cancel such
Dissenting Lender's interest in the 364 Day Tranche and reduce the then current
maximum amount of the 364 Day Tranche and the Facility by an amount equal to the
US Dollar Equivalent of the principal amount of the commitment cancelled. The
Lender's Proportions of each remaining Lender shall be recalculated according to
the ratio which each remaining Lender's maximum commitment under the 364 Day
Tranche and the Facility immediately prior to repayment bears to the reduced
maximum amount of the 364 Day Tranche and Facility after repayment.

        If the Borrower exercises its rights under Sections 2.5(a) or 2.5(b),
the 364 Day Tranche Repayment Date will be deemed extended for all Lenders,
other than Dissenting Lenders, in accordance with the original request of the
Borrower set out in the notice.

2.6   Conversion into Term Tranche.

        The Borrower may, not later than five (5) Banking Days prior to the 364
Day Tranche Repayment Date, by delivery of a 364 Day Tranche Conversion Notice
to the Administrative Agent on behalf of the Lenders, convert Drawings
outstanding on the 364 Day Tranche Repayment Date into Drawings outstanding
under the Term Tranche as of such date and the provisions hereof applicable to
the Term Tranche shall thereafter apply.

5

--------------------------------------------------------------------------------



2.7   Swingline Drawings.

        The Swingline Lender hereby establishes a committed revolving operating
credit facility as part of the 364 Day Tranche in favour of the Borrower, up to
the Swingline Amount, to finance the day-to-day requirements of the Borrower for
general corporate purposes. The following shall apply to the Swingline:

(a)each provision of credit under the Swingline (a "Swingline Drawing") shall be
provided by the Swingline Lender by way of a Prime Rate Drawing (if requested in
Canadian Dollars) or a Base Rate Drawing (if requested in US Dollars) on the
same day's notice if given to the Swingline Lender before noon (Toronto time) or
on an overdraft basis by debiting such account or accounts of the Borrower as
shall be established by agreement of the Borrower and the Swingline Lender. The
amount of any such overdraft from time to time shall be deemed to be a Prime
Rate Drawing (to the extent of such debit balance in Canadian Dollars) and a
Base Rate Drawing (to the extent of such debit balance in US Dollars). Any
utilization of the Swingline shall be in minimum amounts of C$100,000 or
US$100,000, as the case may be. The Borrower shall ensure that the aggregate
Canadian Dollar Equivalent of the principal amount of all Swingline Drawings
does not exceed the Swingline Amount at any time

(b)if, on the last Banking Day of each week, the outstanding Swingline Drawings
is equal to or greater than C$1,000,000 or US$1,000,000, as the case may be, and
at such other times as the Administrative Agent may determine in its sole
discretion, the Administrative Agent may notify the Lenders of the requirement
for a Prime Rate Drawing or Base Rate Drawing, or both, as applicable, to be
made available by each of them to the Borrower in an amount equal to the
advances by the Swingline Lender outstanding under this Section 2.7 and the
amount of any such Drawing shall be applied as a repayment of advances made
available by the Swingline Lender to the Borrower under this Section 2.7;

(c)except as otherwise provided in Section 16.19(a), for the purposes of each
other provision of this Agreement, the commitment of the Swingline Lender under
the 364 Day Tranche shall be reduced by the Swingline Amount and the rateable
shares of the 364 Day Lenders in each Drawing made under the 364 Day Tranche
(excluding the Swingline) shall be adjusted proportionately;

(d)if the commitment of the Swingline Lender under 364 Day Tranche determined in
accordance with Section 2.7(c) is reduced to nil, each further reduction of the
commitment of the Swingline Lender determined without regard for Section 2.7(c)
will reduce the Swingline Amount by the amount of such reduction; and

(e)if the Borrower utilizes the credit made available under the Swingline, both
immediately before and immediately after each such utilization or Drawing the
Borrower shall be deemed to have expressly confirmed and represented to Royal
and the Lenders that:

6

--------------------------------------------------------------------------------



(i)all representations and warranties of the Borrower in Part 11 of this
Agreement are true and correct;

(ii)all covenants of the Borrower in this Agreement been complied with;

(iii)no Default or Event of Default has occurred and is continuing; and

(iv)since the date of execution of this Agreement no Material Adverse Change has
occurred.

2.8   Conversions.

        Any Conversion hereunder will be effected by the Borrower repaying when
due the outstanding Drawing (in the currency of such Drawing) and the Lenders
providing in replacement thereof the requested Drawing.

2.9   Drawing Amount.

        Except in respect of Swingline Drawings (and in particular, subject to
Section 2.7(a)) and Letter of Credit/Guarantee Drawings (which may be in any
amount), no Drawing under the 364 Day Tranche or Term Tranche shall be in an
amount less than C$1,000,000 or US$1,000,000, as the case may be. All Drawings,
Rollovers and Conversions in respect of Bankers' Acceptance Drawings will be in
integral multiples of C$100,000 and LIBOR Drawings will be in integral multiples
of US$100,000, as the case may be.

2.10 Lenders' Obligations Several.

        Subject to the terms and conditions hereof, each Lender shall
participate in the 364 Day Tranche and Term Tranche and in each Drawing
thereunder (and Rollovers and Conversions thereof) in its respective Lender's
Proportion. The rights and obligations of the Lenders under this Agreement are
several. The failure of a Lender to perform its obligations under this Agreement
shall neither:

(a)result in the Administrative Agent or any other Lender incurring any
additional liability whatsoever; nor

(b)relieve the Borrower, the Administrative Agent or any other Lender of any of
their respective obligations under this Agreement.

7

--------------------------------------------------------------------------------






PART 3 — GENERAL PROVISIONS REGARDING DRAWINGS


3.1   General Conditions to Each Drawing.

        In addition to the conditions set out in Part 10 and in this Part 3, the
obligation of the Lenders to provide a new Drawing (as opposed to a Rollover or
Conversion of an outstanding Drawing) under the 364 Day Tranche or Term Tranche
is subject to fulfillment of the following conditions (which are established for
the sole benefit of the Administrative Agent and the Lenders and may be waived
in whole or in part, with or without conditions) on the Drawing Date:

(a)all representations and warranties of the Borrower contained in Part 11
and the Guarantor contained in the Guarantee and Postponement Agreement shall be
true and correct on and as of such date both before and after giving effect to
the proposed Drawing;

(b)all covenants of the Borrower contained in Part 12 and the Guarantor
contained in the Guarantee and Postponement Agreement shall have been complied
with on and as of such date both before and after giving effect to the proposed
Drawing;

(c)no Default or Event of Default shall have occurred and be continuing, or
would occur after giving effect to the proposed Drawing;

(d)since the date of this Agreement, no Material Adverse Change shall have
occurred; and

(e)with respect to a Drawing, the Administrative Agent shall have received a
Drawing Notice signed by a senior financial officer or other authorized Person
of the Borrower within the time specified in Section 3.2.

        The obligation of the Lenders to provide a Rollover or Conversion is
subject to fulfillment of the matters referred to in (b), (c), (d) and
(e) above, with such provision being deemed modified to refer to Rollovers and
Rollover Notices, or Conversion and Conversion Notices, as the case may be. The
foregoing conditions shall not apply to a Drawing request pursuant to
Section 2.7(b) or Section 16.19(a) or (b).

3.2   Notices.

        Except as agreed to between the Lenders and the Borrower from time to
time, the Borrower shall deliver a Drawing Notice, Rollover Notice or Conversion
Notice (signed by a senior financial officer or other authorized Person) to the
Administrative Agent at the Designated Branch:

(a)with respect to Prime Rate Drawings or Base Rate Drawings, no later than
12:00 noon (Toronto time) one Banking Day prior to the day on which the Borrower
wishes to obtain, or make a Conversion into, a Prime Rate Drawing or Base Rate
Drawing;

8

--------------------------------------------------------------------------------



(b)with respect to Bankers' Acceptance Drawings, no later than 12:00 noon
(Toronto time) two Banking Days prior to the day on which the Borrower wishes to
obtain, Rollover or make a Conversion into, a Bankers' Acceptance Drawing;

(c)with respect to LIBOR Drawings, no later than 12:00 noon (Toronto time) three
LIBOR Banking Days prior to the day on which the Borrower wishes to obtain,
Rollover or make a Conversion into, a LIBOR Drawing; and

(d)with respect to Letter of Credit/Guarantee Drawings, no later than 12:00 noon
(Toronto time) three Banking Days prior to the day on which the Borrower wishes
to obtain a Letter of Credit/Guarantee Drawing.

3.3   Administrative Agent to Notify Lenders.

        Upon receipt of a Drawing Notice, Rollover Notice or Conversion Notice,
the Administrative Agent shall promptly notify each of the Lenders of the amount
and particulars of the proposed Drawing, Rollover or Conversion and the date on
which it is to be made.

3.4   Advances to Administrative Agent and Borrower.

        Where a Drawing, Rollover or Conversion results in the delivery of funds
to the Borrower, each Lender shall (subject to the provisions of this Agreement)
make available to the Administrative Agent not later than 1:00 p.m. (Toronto
time) on the appropriate date its Lender's Proportion of such funds in
immediately available funds for same day value at the Designated Branch to the
credit of the Borrower's Account.

3.5   Notices Irrevocable.

        Each Drawing Notice, Rollover Notice and Conversion Notice delivered to
the Administrative Agent by the Borrower shall be irrevocable by the Borrower.

3.6   Administrative Agent's Records.

        The Administrative Agent shall open and maintain on its books accounts
evidencing all amounts owing by the Borrower to each Lender under the 364 Day
Tranche and the Term Tranche. The Administrative Agent shall enter in the
foregoing accounts details of all amounts from time to time owing, paid or
repaid by the Borrower to each Lender hereunder. The information entered in the
foregoing accounts shall, in the absence of manifest error, constitute prima
facie evidence of the obligations of the Borrower to each Lender hereunder with
respect to its Lender's Proportion of any Drawings and any other amounts owing
by the Borrower to each Lender hereunder.

9

--------------------------------------------------------------------------------




PART 4 — INTEREST AND FEES


4.1   Interest, Stamping Fees and Other Fees.

        Subject to Sections 4.3 and 4.5, the Borrower shall pay interest and BA
Stamping Fees on Drawings as follows:

(a)Prime Rate Drawings shall bear interest at a rate of interest per annum
(based on a 365 day year) equal to the Prime Rate plus the Applicable Margin in
effect from time to time, calculated up to and including the last day of each
month and payable in Canadian Dollars on the first Banking Day of the following
month;

(b)Base Rate Drawings shall bear interest at a rate of interest per annum (based
on a 365 day year) equal to the Base Rate plus the Applicable Margin in effect
from time to time, calculated up to and including the last day of each month and
payable in U.S. Dollars on the first Banking Day of the following month;

(c)Bankers' Acceptance Drawings shall be subject to a stamping fee (the "BA
Stamping Fee"), payable in Canadian Dollars at the time of acceptance of the
Bankers' Acceptances in connection therewith, equal to the BA Stamping Fee Rate
in effect from time to time (based on a 365 day year) multiplied by the face
amount of each such Bankers' Acceptance, calculated for the actual number of
days of the term of such Bankers' Acceptance Drawing;

(d)a LIBOR Drawing shall bear interest at the rate of interest per annum (based
on a 360 day year) equal to the LIBO Rate plus the Applicable Margin in effect
from time to time, payable in US Dollars on the last day of the LIBOR Interest
Period with respect to such LIBOR Drawing, provided that if the LIBOR Interest
Period exceeds 90 days, interest shall be payable every 90 days and then on the
last day of such LIBOR Interest Period;

(e)a Letter of Credit/Guarantee Drawing shall be subject to a fee (the "LCG
Fee"), equal to the LCG Fee Rate in effect from time to time (based on a 365 day
year) multiplied by the maximum amount of the Letter of Credit/Guarantee Drawing
from time to time outstanding, calculated up to and including the last day of
each calendar quarter and payable on the first Banking Day of the following
calendar quarter. The LCG Fee shall be payable in the currency of the Letter of
Credit or Letter of Guarantee.

4.2   Additional Fees.

        The Borrower shall pay to the Administrative Agent, for the account of
the Lenders, a fee (the "364 Day Commitment Fee") at the 364 Day Commitment Fee
Rate in effect from time to time (based on a 365 day year) on the unutilized
maximum commitment of the Lenders in respect of the 364 Day Tranche calculated
daily, in arrears, without compounding, provided that utilization under the
Swingline shall not be considered utilization for the purpose of determining the
364 Day Commitment Fee. The 364 Day Commitment Fee will be calculated up to and
including the last day of each calendar quarter and payable on the first Banking
Day of the following calendar quarter in US Dollars and the Administrative Agent
will promptly provide the Borrower with a statement setting out the amount
thereof for the applicable quarter and containing reasonable details of each
calculation. In the event of any error in such statement, the Administrative
Agent will advise the Lenders and the Borrower and Lenders will adjust the
payment accordingly.

10

--------------------------------------------------------------------------------



4.3   Adjustments.

        The following shall apply in respect of the determination of, and
adjustments to, interest, BA Stamping Fees, LCG Fees and 364 Day Commitment Fees
payable by the Borrower hereunder:

(a)the Pricing Level shall be determined from time to time based on the
Quarterly Compliance Certificate delivered pursuant to Section 12.4(c), provided
that Pricing Level 1 will have effect until the later of the first 90 days after
the date hereof or receipt of the first Quarterly Compliance Certificate;

(b)with respect to all Drawings outstanding under the Term Tranche:

(i)the Applicable Margin in respect of outstanding Prime Rate Drawings, Base
Rate Drawings and LIBOR Drawings;

(ii)the BA Stamping Fee Rate; and

(iii)the LCG Fee,

will be 50 basis points higher than that set out in Schedule C hereto;

(c)a change in interest, BA Stamping Fees, LCG Fees and 364 Day Commitment Fees
prescribed in Section 4.1 and Section 4.2 resulting from changes, if any, to the
Total Funded Debt to EBITDA Ratio shall be effective and payable from and
including the Interest and Fee Rate Adjustment Date for the fiscal quarter
covered by the Quarterly Compliance Certificate (but only for that portion of
the BA Period, LIBOR Interest Period or term of the Letter of Credit or Letter
of Guarantee remaining from and after such date). Each Lender recognizes that
changes to interest, BA Stamping Fees, LCG Fees and 364 Day Commitment Fees
resulting from the calculation of the Total Funded Debt to EBITDA Ratio for a
fiscal quarter may not be determined until the completion of the Borrower's
quarterly or annual financial statements, as the case may be. The Borrower and
the Lenders agree that no adjustments shall be made to interest, BA Stamping
Fees, LCG Fees and 364 Day Commitment Fees following the end of a fiscal quarter
of the Borrower until the Calculation Date. Such adjustments, if any, shall be
retroactive to the Interest and Fee Rate Adjustment Date. The Borrower agrees to
pay to each Lender its due share of, and each Lender agrees to credit the
Borrower its due share of, the Retroactive Amount. The Retroactive Amount shall
be paid by the Borrower or credited by each Lender, as the case may be, on or
before the sixth day following the applicable Calculation Date;

11

--------------------------------------------------------------------------------



(d)a change in the Prime Rate or Base Rate shall have effect as regards Prime
Rate Drawings and Base Rate Drawings then outstanding on the date such change is
quoted or published, all without the necessity of any notice thereof to the
Borrower or any other Person;

(e)a change in the 364 Day Commitment Fee Rate necessitated by the change in
Utilization of the 364 Day Tranche shall have effect on the day of such change;

(f)for the period from the fifth Banking Day after any notice is delivered by
the Administrative Agent to the Borrower advising that the Borrower is in
default of its obligation to deliver a Quarterly Compliance Certificate pursuant
to Section 12.4(c), until the date of delivery of such Quarterly Compliance
Certificate, Pricing Level III shall apply to all Drawings; and

(g)if any Quarterly Compliance Certificate proves to be inaccurate or incorrect
when delivered:

(i)the Borrower shall as soon as reasonably practicable upon discovering same
deliver an amended Quarterly Compliance Certificate;

(ii)the appropriate pricing set out in Schedule C shall take effect from the
applicable Interest and Fee Rate Adjustment Date; and

(iii)the Borrower and the Lenders shall pay to each other any amounts owing as a
result of such amended Quarterly Compliance Certificate.


4.4   Authorized Debit.

        The Borrower authorizes the Administrative Agent to debit the Borrower's
accounts with the amounts required to pay interest, BA Stamping Fees, LCG Fees
or 364 Day Commitment Fees required to be paid by the Borrower in connection
with Drawings, Rollovers and Conversions hereunder.

4.5   Overdue Payments.

        Any monies payable by the Borrower to the Lenders hereunder, if not paid
when due, shall bear interest:

(a)in the case of Canadian Dollar amounts not paid, in Canadian Dollars at the
rate of interest per annum applicable at the time to a Prime Rate Drawing; and

12

--------------------------------------------------------------------------------



(b)in the case of US Dollar amounts not paid, in US Dollars at the rate of
interest per annum applicable at the time to a Base Rate Drawing;

in each case for the period such overdue amounts are outstanding, calculated up
to and including the last day of each month and payable on the first Banking Day
of the following month.

4.6   General Interest Provisions.

The following shall apply in respect of interest payable hereunder:

(a)in the event of any dispute, disagreement or adjudication involving or
pertaining to the determination of the Prime Rate, Base Rate, BA Stamping Fee
Rate or LIBO Rate in effect at any time, the certificate of the Administrative
Agent as to such rate shall be accepted, in the absence of manifest error, as
prima facie evidence thereof for all purposes of this Agreement;

(b)each determination by the Administrative Agent of the amount of interest, BA
Stamping Fees, LCG Fees, 364 Day Commitment Fees or other amounts due from the
Borrower hereunder shall, in the absence of manifest error or other error of
which the Borrower shall give notice to the Administrative Agent within a period
of 60 days from the date of entry of the relevant information, be prima facie
evidence of the accuracy of such determination;

(c)all interest and other amounts payable shall accrue daily, be computed as
described herein, and be payable both before and after demand, maturity, default
and, subject to Section 4.6(d), judgment;

(d)to the maximum extent permitted by law, the covenant of the Borrower to pay
interest at rates provided herein shall not merge in any judgment relating to
any obligation of the Borrower to the Lenders or the Administrative Agent;

(e)in no event shall any interest, fees or other amounts payable hereunder
exceed the maximum permitted by law. In the event any such interest or fee
exceeds such maximum rate, such interest or fee shall be reduced to the maximum
rate recoverable under law and the Lenders and the Borrower shall be deemed to
have agreed to such rate by contract;

(f)for the purposes of the Interest Act (Canada):

(i)the annual rate of interest which is equivalent to the interest rate
determined by reference to the LIBO Rate hereunder shall be the determined rate
multiplied by a fraction, the numerator of which is the total number of days in
such year and the denominator of which is 360;

(ii)unless otherwise stated, the rates of interest specified in this Agreement
are to be calculated on the basis of a year of 365 days and the annual rate of
interest which is equivalent to the interest rate determined by reference to
such 365 day period hereunder shall be the determined rate multiplied by a
fraction, the numerator of which is the total number of days in such year and
the denominator of which is 365;

13

--------------------------------------------------------------------------------



(iii)the principle of deemed reinvestment of interest shall not apply to any
interest calculation under this Agreement; and

(iv)the rates of interest specified in this Agreement are intended to be nominal
rates and not effective rates.

4.7   Agency Fee.

        The Borrower shall pay the Administrative Agent a yearly fee in respect
of its duties hereunder as agreed to from time to time. The Lenders shall have
no claim to any portion of the said agency fee.


PART 5 — BANKERS' ACCEPTANCE DRAWINGS


5.1   Features of Bankers' Acceptances.

        The following provisions shall apply to each Bankers' Acceptance Drawing
hereunder:

(a)for determining from time to time amounts outstanding hereunder, the face
amount of each Bankers' Acceptance shall be included as an amount outstanding;

(b)the BA Period selected by the Borrower for each Bankers' Acceptance in
respect of a Bankers' Acceptance Drawing shall be the same and each such
Bankers' Acceptance shall be payable and mature on the same BA Maturity Date
selected by the Borrower for such Bankers' Acceptance Drawing, provided that,
subject to Section 2.8, nothing herein shall restrict the Borrower from dividing
a Bankers' Acceptance Drawing into separate Drawings of smaller amounts;

(c)unless the Power of Attorney contained in Section 5.3 in respect of a
particular Lender is then in effect, each Bankers' Acceptance presented by the
Borrower for acceptance by such Lender shall be drawn on the appropriate form of
such Lender; provided, however, that the Administrative Agent may, after
consultation with the Lenders, require the Lenders to use a generic form of
Bankers' Acceptance provided by the Administrative Agent for such purpose in
place of the Lenders' own forms; and

(d)unless the Power of Attorney contained in Section 5.3 in respect of a
particular Lender is then in effect, Bankers' Acceptances presented by the
Borrower for acceptance by such Lender shall be signed by duly authorized
officers of the Borrower or, alternatively, the signatures of such officers may
be mechanically reproduced in facsimile and Bankers' Acceptances bearing such
facsimile signatures shall be binding on the Borrower as if they had been
manually executed and delivered by it and notwithstanding that any Person whose
manual or facsimile signature appears on any Bankers' Acceptance as one of such
officers may no longer hold office at the date of issue of any Bankers'
Acceptance.

14

--------------------------------------------------------------------------------





5.2   BA Stamping Fees.

        Upon the acceptance by the Lenders of any Bankers' Acceptances, the
Borrower shall pay or cause to be paid to the Administrative Agent on behalf of
the Lenders the BA Stamping Fee in accordance with Section 4.1(c). BA Stamping
Fees shall be calculated on the basis of the face amount of the relevant
Bankers' Acceptances and the actual number of days in the relevant BA Period.

5.3   Power of Attorney.

        In order to facilitate the issuance of Bankers' Acceptances (including
without limitation depository bills that comply with the Depository Bills and
Notes Act (Canada)), the Borrower authorizes each of the Lenders, in accordance
with particulars provided under Section 3.3, to complete, sign, endorse,
negotiate and deliver Bankers' Acceptances on behalf of the Borrower in
handwritten form, or by facsimile or mechanical signature or otherwise and, once
so completed, signed, endorsed or delivered, to accept them as Bankers'
Acceptances under this Agreement in accordance with the provisions hereof and
then to purchase, discount or negotiate such Bankers' Acceptances in accordance
with the provisions of this Agreement. Bankers' Acceptances so completed,
signed, endorsed, purchased, discounted, negotiated or delivered on behalf of
the Borrower by a Lender shall bind the Borrower as fully and effectively as if
so completed, signed, endorsed, purchased, discounted, negotiated or delivered
by an authorized officer of the Borrower. Each Bankers' Acceptance completed,
signed, endorsed, purchased, discounted, negotiated or delivered by a Lender
shall mature on the due date set out on such Bankers' Acceptance.

        The Borrower hereby agrees to indemnify each of the Lenders and its
respective directors, officers, employees, affiliates and agents and to hold it
and them harmless from and against any loss, liability, expense or claim of any
kind or nature whatsoever incurred by any of them as a result of any action or
inaction in any way relating to or arising out of the power of attorney (the
"Power of Attorney") contained in this Section 5.3 or the acts contemplated
hereby; provided that this indemnity shall not apply to any such loss,
liability, expense or claim which results from the negligence or willful
misconduct of a Lender or any of its directors, officers, employees, affiliates
or agents.

        The Power of Attorney may be revoked by the Borrower at any time upon
not less than five Banking Days' prior written notice served upon the
Administration Agent, provided that no such revocation shall reduce, limit or
otherwise affect the obligations of the Borrower in respect of any Bankers'
Acceptances executed, completed, endorsed, purchased, discounted, negotiated or
delivered in accordance herewith prior to the time at which such revocation
becomes effective.

15

--------------------------------------------------------------------------------





5.4   Provision of Instruments on Request.

        The Borrower shall, upon request by the Administrative Agent from time
to time, provide to the Administrative Agent, and the Administrative Agent shall
in turn provide to each Lender at its Lending Branch, pre-signed Bankers'
Acceptances drawn in blank (pre-endorsed and otherwise in fully negotiable form)
by duly authorized representatives of the Borrower in quantities sufficient for
each Lender to fulfil its obligations hereunder. Any such pre-signed Bankers'
Acceptances which are delivered by the Borrower to the Administrative Agent, or
by the Administrative Agent to a Lender, shall be held in safekeeping by such
holder with the same degree of care as if they were such holder's property, and
shall only be dealt with by the Lenders and the Administrative Agent in
accordance herewith. Neither the Administrative Agent nor any Lender shall be
responsible or liable for its failure to make its share of any Bankers'
Acceptance Drawing as required hereunder if the cause of such failure is, in
whole or in part, due to the failure of the Borrower to provide such pre-signed
Bankers' Acceptances to the Administrative Agent or such Lender on a timely
basis. Neither the Administrative Agent nor any Lender shall make any request of
the Borrower pursuant to this Section so long as the Power of Attorney is in
effect.

5.5   BA Marketing.

        Each Schedule I Lender shall purchase all Bankers' Acceptances accepted
by it on the relevant Drawing Date, Rollover Date or Conversion Date at the BA
Discount Rate equal to the CDOR Rate for bankers' acceptances in Canadian
Dollars having comparable issue dates and maturity dates to the Bankers'
Acceptances purchased by such Schedule I Lender. Each Schedule II Lender and
Schedule III Lender shall purchase all Bankers' Acceptances accepted by it on
the relevant Drawing Date, Rollover Date or Conversion Date at the BA Discount
Rate which is the sum of (a) the CDOR Rate for bankers' acceptances in Canadian
Dollars having a comparable issue dates and maturity dates to the Bankers'
Acceptances purchased by such Schedule II Lender and Schedule III Lender; plus
(b) 10 basis points. Nothing in this Agreement shall limit a Lender's right to
sell any Bankers' Acceptances purchased under this Section 5.5.

5.6   Completion of Funding.

        With respect to the funding of a Drawing, Rollover or Conversion
pursuant to Section 5.5 above:

(a)each Lender is hereby authorized by the Borrower to make available its share
of such Bankers' Acceptance Drawing by completing Bankers' Acceptances in
accordance with the Power of Attorney, or (if applicable) by completing
pre-signed Bankers' Acceptances held by it pursuant to Section 5.4, as to the
issue date and the BA Maturity Date and in amounts which in the aggregate for
such Lender are equal to the aggregate face amount of the Bankers' Acceptances
to be accepted by such Lender in connection with such Drawing, Rollover or
Conversion and by endorsing such Bankers' Acceptances;

16

--------------------------------------------------------------------------------



(b)each Lender shall make available its share of such Drawing, Rollover or
Conversion by funding internally the BA Discount Proceeds due on the sale of
such Bankers' Acceptances; and

(c)on the relevant Drawing Date, Rollover Date or Conversion Date each Lender
shall remit the BA Discount Proceeds or BA Equivalent Drawing proceeds referred
to in Section 5.7, as the case may be, payable by such Lender (net of the BA
Stamping Fee payable to such Lender) to the Administrative Agent in immediately
available funds for same day value at the Designated Branch to the credit of the
Borrower's Account.

5.7   BA Equivalent Drawings.

        Notwithstanding the foregoing provisions of this Part 5, a
Non-Acceptance Lender shall, in lieu of accepting Bankers' Acceptances, provide
a BA Equivalent Drawing. The amount of each BA Equivalent Drawing shall be equal
to the BA Discount Proceeds which would be realized from a hypothetical sale of
those Bankers' Acceptances which, but for this Section 5.7, such Lender would
otherwise be required to accept as part of such Bankers' Acceptance Drawing. To
determine the amount of such BA Discount Proceeds, the hypothetical sale shall
be deemed to take place at a BA Discount Rate equal to the rate paid by
Schedule II Lenders and Schedule III Lenders set out in Section 5.6. Any BA
Equivalent Drawing shall be made on the relevant Drawing Date, Rollover Date or
Conversion Date as the case may be and shall remain outstanding for the term of
the relevant Bankers' Acceptance Drawing. Concurrent with the making of a BA
Equivalent Drawing, a Non-Acceptance Lender shall be entitled to deduct
therefrom an amount equal to the BA Stamping Fee which, but for this
Section 5.7, such Lender would otherwise be entitled to receive as part of such
Bankers' Acceptance Drawing. Upon the BA Maturity Date for such Bankers'
Acceptance Drawing, the Borrower shall pay to each Non-Acceptance Lender an
amount equal to the face value of the Bankers' Acceptances which are the subject
of the hypothetical sale referred to above.

5.8   Rollover, Conversion or Payment of Bankers' Acceptances.

        In anticipation of the maturity of each Bankers' Acceptance Drawing, the
Borrower shall do one or a combination of the following:

(a)subject to Section 2.8, request a Rollover of all or part of such Bankers'
Acceptance Drawing by delivering a Rollover Notice to the Administrative Agent
in accordance with Section 3.2;

(b)subject to Section 2.8, request a Conversion of all or part of such Bankers'
Acceptance Drawing by delivering a Conversion Notice to the Administrative Agent
in accordance with Section 3.2; or

(c)repay all or part of such Bankers' Acceptance Drawing in accordance with
Section 8.2(b) on the relevant BA Maturity Date for such Bankers' Acceptance
Drawing by paying the maturing Bankers' Acceptances or, if the maturing Bankers'
Acceptances are paid by the relevant Lender, by paying the Administrative Agent
(for the account of the relevant Lender) an amount equal to the face amount of
the relevant Bankers' Acceptances.

17

--------------------------------------------------------------------------------





        The Borrower shall provide full cash cover to the Administrative Agent
on behalf of the Lenders for each Bankers' Acceptance Drawing in immediately
available funds for same day value at the Designated Branch on the applicable BA
Maturity Date except where a Rollover is requested in respect of such Bankers'
Acceptance Drawing, in which case the Borrower shall provide full cash cover as
aforesaid less the amount to be provided by the Lenders pursuant to
Section 5.6(c) in respect of such Rollover and which the Borrower has directed
be applied to such maturing Bankers' Acceptance. If there is no Rollover or
Conversion of a Banker's Acceptance Drawing pursuant to the terms hereof, or no
repayment of the relevant Bankers' Acceptances in accordance with the foregoing,
there shall be deemed to be a Conversion of the Bankers' Acceptance Drawing to a
Prime Rate Drawing and the provisions hereof relating to Prime Rate Drawings
shall be applicable thereto.

5.9   Waiver.

        To the maximum extent permitted by law, the Borrower waives presentment
for payment and any defence to payment (other than those based on the negligence
or willful misconduct of a Lender) which might otherwise exist if for any reason
a Bankers' Acceptance is, at the maturity thereof, held by a Lender as holder in
its own right, and the Borrower agrees not to claim any days of grace for the
payment at maturity of any Bankers' Acceptance.

5.10 Depository Bills.

        The Borrower agrees with each Lender that, at the request of a Lender,
all Bankers' Acceptances for utilization by such Lender will conform with the
required characteristics of a "depository bill" as described in the Depository
Bills and Notes Act (Canada). It is the intention of the Lenders that the
amended Bankers' Acceptances (if requested) shall be deposited with a "clearing
house" as defined in such Act. Each Lender, in consultation with the Borrower,
shall establish and notify the Borrower of the procedures, consistent with the
terms of this Agreement and the Depository Bills and Notes Act (Canada) as are
reasonably necessary to accomplish each Lender's intentions. All depository
bills so issued shall be governed by this Part 5.


PART 6 — LIBOR DRAWINGS


6.1   LIBOR Interest Periods.

        The Borrower shall select a single LIBOR Interest Period for each LIBOR
Drawing provided that, subject to Section 2.8, nothing herein shall restrict the
Borrower from dividing a LIBOR Drawing into separate Drawings of smaller
amounts.

18

--------------------------------------------------------------------------------



6.2   Notification of Rate.

        After the Borrower has selected a LIBOR Interest Period, the
Administrative Agent shall advise the Borrower and the Lenders of the LIBO Rate
on the second LIBOR Banking Day before the relevant Drawing Date, Rollover Date
or Conversion Date which shall apply to the calculation of the interest rate
payable pursuant to such LIBOR Drawing, promptly after the Administrative Agent
shall have ascertained the applicable rate; provided, however, that any failure
by the Administrative Agent to so notify the Borrower of any applicable rate
shall not affect the obligation of the Borrower to pay interest at the rate
provided for herein.

6.3   Rollover, Conversion or Payment of LIBOR Drawing.

        In anticipation of the maturity of each LIBOR Drawing, the Borrower
shall do one or a combination of the following:

(a)subject to Section 2.8, request a Rollover of all or part of such LIBOR
Drawing by delivering a Rollover Notice to the Administrative Agent in
accordance with Section 3.2;

(b)subject to Section 2.8, request a Conversion of all or part of such LIBOR
Drawing by delivering a Conversion Notice to the Administrative Agent in
accordance with Section 3.2; or

(c)repay all or part of such LIBOR Drawing in accordance with Section 8.2(b) on
the last day of the relevant LIBOR Interest Period

provided, however, that if there is no Rollover or Conversion of a LIBOR Drawing
in accordance with the terms hereof, or no payment of the LIBOR Drawing in
accordance with the foregoing, there shall be deemed to be a Conversion of such
LIBOR Drawing to a Base Rate Drawing and the provisions hereof relating to Base
Rate Drawings shall be applicable thereto.


PART 7 — LETTERS OF CREDIT/GUARANTEE DRAWINGS


7.1   Letters of Credit and Letters of Guarantee.

        The Borrower may, by delivery of a Drawing Notice, request a Letter of
Credit/Guarantee Drawing in the following forms:

(a)a Letter of Credit/Guarantee Drawing may be provided by the Fronting Lender
issuing a single Letter of Credit or Letter of Guarantee ("Fronted LCG") for the
full amount of the Letter of Credit/Guarantee Drawing; or

(b)a Letter of Credit/Guarantee Drawing may be provided by the Administrative
Agent issuing a single Letter of Credit or Letter of Guarantee ("Several LCG")
severally on behalf the Lenders for the full amount of the Letter of
Credit/Guarantee Drawing.

19

--------------------------------------------------------------------------------





        The Borrower shall make all reasonable efforts to utilize a Several LCG
before requesting issuance of a Fronted LCG.

        At no time shall the Letter of Credit/Guarantee Drawings exceed the US
Dollar Equivalent of US$10,000,000.

7.2   Procedures Applicable for Fronted LCG.

        If the Borrower requests the issuance of a Fronted LCG the following
procedure shall apply:

(a)in consideration of the capital requirements of maintaining such Fronted
Letter of Credit, the Borrower shall pay to the Fronting Lender (for its own
account and not of the account of the other Lenders) a fee (the "Fronting Fee")
equal to .25% per annum (based on a 365 day year) of the face amount of the
Fronted Letter of Credit, calculated up to and including the last day of each
calendar quarter and payable on the first Banking Day of the following calendar
quarter;

(b)prior to issuance the Borrower shall pay to the Fronting Lender (for its own
account and not of the account of the other Lenders) a non-refundable document
processing fee of C$250 in connection with the preparation of each Fronted LCG
issued; and

(c)each Lender hereby agrees to indemnify and save harmless the Fronting Lender
in respect of any loss or payment under a Fronted LCG in an amount equal to its
Lender's Proportion of any such loss or payment. For greater certainty, if the
Borrower fails to provide full cash cover to the Fronting Lender in respect of
payment of drafts drawn under any Fronted LCG, each Lender shall, upon the
request of the Administrative Agent as required by the Fronting Lender, purchase
portions of the deemed Prime Rate Drawing or Base Rate Drawing, as the case may
be, referred to in Section 7.9 and make any other adjustments which may be
necessary or appropriate to ensure each Lender is owed its Lender's Proportion
of each such deemed Prime Rate Drawing or Base Rate Drawing by the Borrower.

7.3   Procedures Applicable for Several LCG.

        If the Borrower requests the issuance of a Several LCG the following
procedure shall apply:

(a)upon receipt of a Drawing Notice in respect of the Letter of Credit/Guarantee
Drawing, the Administrative Agent shall issue on behalf of each Lender (on a
several basis with the other Lenders, up to the amount of such Lender's
Proportion), on the terms and subject to the conditions herein set forth,
Letters of Credit or Letters of Guarantee for the account of the Borrower from
time to time on any Banking Day prior to the 364 Day Tranche Repayment Date or
Term Tranche Repayment Date, as the case may be;

20

--------------------------------------------------------------------------------



(b)prior to issuance the Borrower shall pay to the Administrative Agent (for its
own account and not of the account of the other Lenders) a non-refundable
document processing fee of C$250 in connection with the preparation of each
Several LCG issued;

(c)if any Lender (in this paragraph, a "Non-Qualifying Lender") has a rating of
Baa1/BBB+ (or equivalent) or less assigned to its senior unsecured public debt
by a rating agency, at the request of the Borrower made to the Administrative
Agent (and in such circumstance the Administrative Agent shall have no duty to
confirm, or enquire as to, such rating) such Non-Qualifying Lender will not be
included as a Lender issuing a Letter of Credit or Letter of Guarantee and all
references to Lenders in other provisions of this Part 7, other than as they
relate to a Fronted LCG, shall be deemed to exclude such Non-Qualifying Lender.
In such event, the portion of the face amount of a Letter of Credit or Letter of
Guarantee that would otherwise have been issued by the Non-Qualifying Lender (in
this paragraph, the "Non-Qualifying Portion") shall be issued by the other
Lenders pro rata in accordance with their respective Lender's Proportion and the
Non-Qualifying Lender's share of Drawings other than such Letter of
Credit/Guarantee Drawings shall be increased (and the other Lenders' shares
decreased pro rata in accordance with their respective Lender's Proportion) by
the amount of the Non-Qualifying Portion. The Administrative Agent is authorized
by the Borrower and each Lender to make such re-allocations of Drawings as the
Administrative Agent determines in its sole and unfettered discretion may be
equitable in the circumstances;

(d)promptly upon receipt of a Drawing Notice, the Administrative Agent shall
notify each Lender thereof, which notice from the Administrative Agent shall
also specify each Lender's rateable amount of such Letter of Credit or Letter of
Guarantee;

(e)each Drawing Notice shall be irrevocable and binding on the Borrower and the
Borrower shall indemnify the Administrative Agent and the Lenders against any
loss or expense incurred by the Administrative Agent or the Lenders as a result
of any failure by the Borrower to fulfil or honour the Drawing Notice;

(f)each Several LCG to be issued by the Administrative Agent on behalf of the
Lenders under this Section 7.3: (i) shall be dated the issue date; (ii) shall
comply with the definition of Letter of Credit or Letter of Guarantee; and
(iii) shall be substantially in the form of Schedule K, with any such change to
such form as the Borrower may request and the Administrative Agent may determine
in good faith and on a commercially reasonable basis, does not materially
increase the obligations, or diminish the rights, of any Lender relative to such
form, or all of the Lenders shall approve; provided that, without the prior
written consent of each Lender, no Several LCG may be issued that would vary the
several nature of the obligations of the Lenders thereunder.

21

--------------------------------------------------------------------------------





7.4   Administrative Agent to Execute As Attorney.

        Each Several LCG shall be executed and delivered by the Administrative
Agent in the name of and on behalf of, and as attorney-in-fact for, each Lender.
The Administrative Agent shall act under each Several LCG as the agent of each
Lender to:

(a)receive drafts, other demands for payment and other documents presented by
the beneficiary thereunder (and the Administrative Agent shall forward a copy of
such documents to the Borrower promptly upon receipt thereof);

(b)determine whether such drafts, demands and documents are in compliance with
the terms and conditions of such Several LCG; and

(c)notify such Lender and the Borrower that a valid drawing has been made and
the date that the related payment by a Lender thereunder is to be made; provided
that the Administrative Agent shall have no obligation or liability for any such
payment under any Several LCG, and each Several LCG shall expressly so provide;

        Each Lender hereby irrevocably appoints and designates the
Administrative Agent as its attorney-in-fact, acting through any duly authorized
officer of the Administrative Agent, to execute and deliver in the name and on
behalf of such Lender at any time prior to the 364 Day Tranche Repayment Date in
respect of such Lender each Several LCG to be issued by such Lender hereunder.
Promptly upon the request of the Administrative Agent, each Lender will furnish
to the Administrative Agent such powers of attorney or other evidence as any
beneficiary thereunder may reasonably request in order to demonstrate that the
Administrative Agent has the power to act as attorney-in-fact for such Lender to
execute and deliver such Several LCG. The Borrower and the Lenders agree that
each Several LCG shall provide that all drafts and other documents presented
thereunder shall be delivered to the Administrative Agent and that all payments
thereunder shall be made by the Lenders obligated thereon through the
Administrative Agent. Each Lender shall be severally liable under each Several
LCG in proportion to its Lender's Proportion of such Several LCG, and each
Several LCG shall specify each Lender's Proportion of the amount payable
thereunder.

7.5   Records.

        The Administrative Agent shall maintain records showing the undrawn and
unexpired amount of Several LCGs outstanding hereunder and each Lender's share
of such amount and showing for each Several LCG issued hereunder: (a) the
issuance date and expiration date thereof; (b) the amount thereof; (c) the date
and amount of all payments made thereunder; and (d) each Lender's share of the
amount of each Several LCG issued hereunder. The Administrative Agent shall make
copies of such records available to the Borrower or any Lender upon request. In
the event of a conflict between the Administrative Agent's record of the
applicable terms of any Issuance and an Issue Notice, the Administrative Agent's
record shall prima facie prevail, absent demonstrated error.

22

--------------------------------------------------------------------------------



7.6   Time for Honour.

        No Several LCG shall require payment against a conforming draft to be
made thereunder on the same Banking Day upon which such draft is presented, if
such presentation is made after 11:00 a.m. (local time) on such Banking Day.

7.7   Issue.

        Not later than 1:00 p.m. (Toronto time) on an applicable issue date, the
Administrative Agent, as attorney-in-fact for the Lenders, will complete and
issue or arrange to have completed and issued the relevant Several LCG:
(a) dated the issue date; (b) in favour of the beneficiary; (c) in the face
amount requested; and (d) with the expiration date; all as specified by the
Borrower in its Drawing Notice. Upon issuance of a Several LCG, the
Administrative Agent shall give prompt notice thereof to the Borrower and each
Lender.

7.8   Payment of Amounts Drawn Under Several LCG.

(a)Review.    The Borrower and each Lender hereby authorize the Administrative
Agent to review on behalf of each Lender each draft and other document presented
under each Several LCG. The determination of the Administrative Agent as to the
conformity of any documents presented under a Several LCG to the requirements of
such Several LCG shall, in the absence of the Administrative Agent's gross
negligence or wilful misconduct, be conclusive and binding on the Borrower and
each Lender. The Administrative Agent shall, within a reasonable time following
its receipt thereof, examine all documents purporting to represent a demand for
payment under any Several LCG. The Administrative Agent shall promptly after
such examination: (i) notify each of the Lenders obligated under such Several
LCG and the Borrower by telephone (confirmed in writing) of such demand for
payment and of each Lender's rateable share of such payment; (ii) promptly
deliver to each such Lender and the Borrower a copy of each document purporting
to represent a demand for payment under such Several LCG; and (iii) notify each
Lender and the Borrower whether said demand for payment was properly made under
the Several LCG. The responsibility of the Administrative Agent and the Lenders
in connection with any draft presented for payment under any Several LCG shall,
in addition to any payment obligation expressly provided for in such Several
LCG, be limited to determining that the documents (including each draft)
delivered under such Several LCG in connection with such presentment are in
conformity with the requirements of such Several LCG, it being understood that
the Administrative Agent shall make such determination on behalf of the Lenders.

23

--------------------------------------------------------------------------------



(b)Payment.    With respect to any drawing determined by the Administrative
Agent to have been properly made under a Several LCG, each Lender will make its
Lender's Proportion of the applicable payment in respect of such Several LCG in
accordance with its liability under such Several LCG and this Agreement, such
payment to be made to the Administrative Agent. The Administrative Agent will
make any payments made available to it by the Lenders to the beneficiary of such
Several LCG by promptly crediting the amounts so received, in like funds, to the
account identified by such beneficiary in connection with such demand for
payment. Promptly following any payment by any Lender in respect of any Several
LCG, the Administrative Agent will notify the Borrower of such payment; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligations to reimburse the Lenders with respect to any such
payment.

(c)Administrative Agent Not Required to Pay.    The Administrative Agent shall
not be required to make any payment under a Several LCG in excess of the amount
received by it from the Lenders for such payment. Promptly after making a
payment under a Several LCG on behalf of the Lenders liable thereunder, the
Administrative Agent shall remit to each Lender that remitted funds to the
Administrative Agent in respect of such payment such Lender's share of the
payments received by the Administrative Agent from the Borrower in respect of
such payment.

7.9   Reimbursement.

        The Borrower agrees to immediately reimburse the Administrative Agent,
Fronting Lender and each Lender, as the case may be, on demand, for each payment
made by any of them under any Letter of Credit or Letter of Guarantee. The
Borrower shall make such reimbursement by paying to the Administrative Agent,
for its account or for the account of the Fronting Lender and each Lender, the
full amount of each such payment made. The Borrower shall also pay and reimburse
the Administrative Agent, Fronting Lender and each Lender for all taxes, fees,
charges and other costs and expenses incurred by any of them in connection with
such payment, as notified by the Administrative Agent, Fronting Lender and each
Lender to the Borrower through the Administrative Agent. Each reimbursement
payment shall be due and taxable on the date on which the Administrative Agent
notifies the Borrower of the amount of such reimbursement obligation. Without
limiting any other provisions of this Agreement, if the Borrower shall fail to
reimburse the Administrative Agent, Fronting Lender and each Lender in respect
of any payments made by them as contemplated in this Section 7.9, the amount
that the Borrower fails to reimburse shall, if a Canadian Dollar amount, be
deemed to be a Prime Rate Drawing and, if a US Dollar amount, shall be deemed to
be a Base Rate Drawing, in each case as of the date on which the Administrative
Agent notified the Borrower of the amount of such obligation, and the provisions
applicable to Prime Rate Drawings and Base Rate Drawings shall apply thereto.

24

--------------------------------------------------------------------------------



7.10 Obligations Absolute.

        The reimbursement obligation of the Borrower under Section 7.9 shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including:

(a)any lack of validity or enforceability of a Letter of Credit or Letter of
Guarantee;

(b)the existence of any claim, set off, defence or other right which the
Borrower may have at any time against a beneficiary, the Administrative Agent, a
Lender or any other person, whether in connection with this Agreement or any
other transaction (including any underlying transaction between such Borrower
and the beneficiary);

(c)any certificate or other document presented with a Letter of Credit or Letter
of Guarantee proving to be forged, fraudulent or invalid or any statement in it
being untrue or inaccurate;

(d)the existence of any act or omission or any misuse of, a Letter of Credit or
Letter of Guarantee or misapplication of proceeds by the beneficiary, including
any fraud in any certificate or other document presented with a Letter of Credit
or Letter of Guarantee in each case unless, before payment of a Letter of Credit
or Letter of Guarantee:

(i)the Borrower has delivered to the Administrative Agent and the applicable
Lenders a written notice of the fraud together with a written request that it
refuse to honour such drawing,

(ii)the fraud by the beneficiary has been established to the knowledge of the
applicable Lender so as to make the fraud clear or obvious to the Lender; and

(iii)in the case of fraud in the underlying transaction between such Borrower
and the beneficiary, the fraud is of such character as to make the demand for
payment by the Beneficiary under the Letter of Credit or Letter of Guarantee a
fraudulent one;

(e)payment by the Lender under the Letter of Credit or Letter of Guarantee
against presentation of a certificate or other document which does not comply
with the terms of the Letter of Credit or Letter of Guarantee (provided that
such payment does not constitute gross negligence or wilful misconduct, in the
case of a standby Letter of Credit or Letter of Guarantee, or in the case of a
commercial letter of credit breach of the standards of reasonable care specified
in the Uniform Customs and Practice for Letter of Credits (1993 Revision), ICC
Publication 500 (or any replacement publication); or

25

--------------------------------------------------------------------------------



(f)the existence of a Default or Event of Default.

        For greater certainty, the indemnity set out in Section 14.4 shall apply
in respect of any liability arising out of the actions of the Administrative
Agent and the Lenders under this Part 7, including any failure to pay under any
Letter of Credit or Letter of Guarantee in the circumstances set out in (d) of
this Section 7.10.


PART 8 — PAYMENTS


8.1   Currency Fluctuations — Repayment of Excess.

        Except where the US Dollar Equivalent of principal amounts owing under
the Facility exceeds the maximum amount thereof then in effect by 5% or less due
to currency fluctuations, if at any time the US Dollar Equivalent of principal
amounts owing under the 364 Day Tranche or Term Tranche exceed the maximum
amount set out in Section 2.1 (as reduced from time to time in accordance with
Section 8.2), the Borrower shall immediately repay to the Lenders or the
Lenders, as the case may be, on demand, such excess together with accrued
interest thereon as provided for herein to the date of such repayment. If to
make such repayment it is necessary to repay a Bankers' Acceptance Drawing or
LIBOR Drawing, the Borrower shall not be required to repay such Bankers'
Acceptance Drawing or LIBOR Drawing until the BA Maturity Date or end of the
LIBOR Interest Period, as the case may be, provided that the Borrower has
deposited with the Administrative Agent funds equal to such excess to be held in
trust to be applied against payment of such excess. In any event, Drawings shall
be brought within the maximum amount permitted under the 364 Day Tranche or Term
Tranche on the next succeeding Drawing Date, Conversion Date or Rollover Date.

8.2   Reduction or Repayment of the Facility.

        The Borrower may:

(a)upon not less than three Banking Days' prior notice in writing delivered to
the Administrative Agent by 12:00 noon (Toronto time), reduce the maximum amount
available under the 364 Day Tranche, provided that:

(i)any reduction shall be in an amount equal to or greater than the US Dollar
Equivalent of US$5,000,000 plus integral multiples of the US Dollar Equivalent
of US$1,000,000;

(ii)any notice of reduction given by the Borrower pursuant hereto shall be
irrevocable and the Borrower shall be bound to reduce the 364 Day Tranche in
accordance with such notice;

(iii)once reduced, the 364 Day Tranche may not be subsequently increased; and/or

26

--------------------------------------------------------------------------------



(b)upon not less than three Banking Days' prior notice in writing delivered to
the Administrative Agent by 12:00 noon (Toronto time), repay all or any part of
the principal amounts outstanding under the 364 Day Tranche or Term Tranche,
provided that:

(i)any partial repayment shall be in an amount equal to or greater than the US
Dollar Equivalent of C$5,000,000 plus integral multiples of the US Dollar
Equivalent of C$1,000,000;

(ii)the Borrower pays concurrently with such repayment all interest accrued on
the amount thereof;

(iii)subject to Section 8.9 with respect to repayment of any Bankers' Acceptance
Drawings, the repayment is on the applicable BA Maturity Date and with respect
to any LIBOR Drawing, repayment is on the last day of the relevant LIBOR
Interest Period unless in respect of such repaid LIBOR Drawing the Borrower
indemnifies the Lenders for breakage and other such costs;

(iv)once repaid, Drawings under the Term Tranche may not be subsequently
reborrowed or redrawn; and/or

(v)any notice of repayment given by the Borrower pursuant hereto shall be
irrevocable and the Borrower shall be bound to repay in accordance with such
notice.

8.3   Mandatory Prepayments.

        Borrower will from time to time be required to make mandatory
prepayments with respect to the 364 Day Tranche and Term Tranche to the extent
that principal amounts outstanding thereunder plus the amount of any Breakage
Costs exceed the Borrowing Base, and in the case of the Term Tranche, if any
principal amounts are required to be repaid in order to comply with such
limitation, the Term Tranche shall be deemed permanently reduced by the amount
of such prepayment.

8.4   Maturity Date Payments.

        The Borrower shall, on the 364 Day Tranche Repayment Date or, if the 364
Day Tranche is converted to the Term Tranche pursuant to Section 2.6, on the
term Tranche Repayment Date, as the case may be, pay in full to the
Administrative Agent, for the account of the Lenders, all amounts of principal,
interest, the face amount of Bankers' Acceptances, BA Stamping Fees, LCG Fees,
364 Day Commitment Fees, expenses and other liabilities payable in respect of
the Facility.

27

--------------------------------------------------------------------------------





8.5   Place and Manner of Payments.

        All payments to be made by the Borrower hereunder shall be made to the
Administrative Agent. Subject to Section 8.9, all such payments shall be made in
immediately available funds and received by the Administrative Agent for same
day value on the due date at the Designated Branch prior to 12:00 noon. Payment
of any amount by the Borrower to the Administrative Agent for the account of the
Lenders shall, as between the Borrower and the Lenders, constitute payment of
such amount by the Borrower to the Lenders. Whenever any payment hereunder is
due on a day which is not a Banking Day the due date thereof shall be extended
to the next succeeding Banking Day unless such payment is in respect of a LIBOR
Drawing and such Banking Day falls in the next calendar month, in which event
the due date for such LIBOR Drawing shall be the next preceding Banking Day.

8.6   Administrative Agent to Transfer Payments to Lenders.

        Subject to Section 8.9, the Administrative Agent shall, for same day
value on the date of receipt, remit to each Lender or Lender, as the case may
be, in same day funds, such Lender's Proportion or Lender's Proportion, as the
case may be, of the payment so made by the Borrower on that day by remitting it
to such Lender at the Lender's Lending Branch. In the event that any payment
hereunder is received by the Administrative Agent later than as required under
Section 8.5, such payment shall be deemed for the purposes of interest and fee
computations as between the Administrative Agent and such Lenders to have been
received by the Administrative Agent on the next following Banking Day and the
Borrower shall indemnify the Administrative Agent or such Lenders, as the case
may be, for any loss incurred thereby.

8.7   Receipt in Proportion.

        Except as otherwise provided herein or in any other agreement in writing
among the Lenders, each and every payment of principal, interest and other
amounts for the account of the Lenders or Lenders shall be made to the
Administrative Agent for the account of each such Lender or Lender pro rata
according to its Lender's Proportion or Lender's Proportion, as the case may be.
Without limiting the generality of the foregoing, the parties hereto agree that
the payments to be made by the Borrower pursuant to Section 4.7 shall be
retained by the Administrative Agent for its own benefit, and shall not be
received on the account of the Lenders in accordance with this Section 8.7,
and shall be received by the Administrative Agent without prejudice to any right
that the Administrative Agent may have to share proportionately in any other
payments received from the Borrower under the terms hereof arising in its
capacity as Lender hereunder.

8.8   Net Payments, etc.

        All payments by the Borrower hereunder (whether in respect of principal,
interest, fees or any other item) shall be made in full without any deduction or
withholding (whether in respect of set-off, counterclaim, duties, taxes, charges
or otherwise whatsoever) unless the Borrower is prohibited by law from doing so,
in which event the Borrower shall:

28

--------------------------------------------------------------------------------



(a)ensure that the deduction or withholding does not exceed the minimum amount
legally required;

(b)forthwith pay to the Administrative Agent for the account of each Lender such
additional amount so that the net amount received by such Lender shall equal the
full amount which would have been received by it had no such deduction or
withholding been made, except where such withholding tax is exigible as a result
of a Lender being or becoming a non-resident or assigning or granting a
participation in all or a portion of its rights under this Agreement to a
non-resident as that term is defined in the Income Tax Act (Canada), in which
case no such payment shall be required;

(c)pay to the relevant taxation or other authorities within the period for
payment permitted by applicable law the full amount of the deduction or
withholding (including, without limitation, the full amount of any deduction or
withholding from any additional amount paid pursuant to this Section 8.8); and

(d)furnish to the Administrative Agent for delivery to such Lender, when
received, an official receipt of the relevant taxation or other authorities
involved for all amounts deducted or withheld as aforesaid.

        Each Schedule III Lender listed in Schedule B hereby (i) certifies that
it is exempt from non-resident withholding tax under the Income Tax Act
(Canada); (ii) agrees to notify the Borrower forthwith if it ceases to be so
exempt; and (iii) agrees to indemnify and save the Borrower harmless from all
loss, expense and liability incurred by the Borrower if such Schedule III Lender
is not exempt from non-resident withholding tax at the date of this Agreement or
if it fails to notify the Borrower forthwith after it ceases to be so exempt.

        Each Person which becomes a Lender after the date of this Agreement
shall forthwith notify the Borrower if it is, or becomes, a non-resident of
Canada for the purpose of the Income Tax Act (Canada), and each Person which
becomes a Schedule III Lender after the date of this Agreement shall certify to
the Borrower whether it is or is not exempt from non-resident withholding tax
under the Income Tax Act (Canada) and shall forthwith notify the Borrower of any
change in such status. Any Person which becomes a Lender or a Schedule III
Lender after the date of this Agreement shall indemnify and save the Borrower
harmless from all loss, expense and liability incurred by the Borrower as a
result of such Person's failure to give any notice or certification required by
this paragraph.

        If after the date of this Agreement a Lender ceases to be so exempt, the
Borrower may elect to do any one or more of the following (i) pay all amounts
owing to such Lender, cancel such Lender's interest in the 364 Day Tranche or
Term Tranche, as the case may be, and the Facility and reduce the then current
maximum amount of the 364 Day Tranche or Term Tranche, as the case may be, and
the Facility by an amount equal to the Canadian Dollar Equivalent of the
principal amount of the commitment cancelled; or (ii) request the Administrative
Agent, at the expense of the Borrower, to invite the other Lenders, or the other
Lenders, as the case may be, or such other financial institutions approved by
both the Borrower and the Administrative Agent, to acquire, without discount,
all or a portion (subject to Section 15.1(b)) of the rights under this Agreement
of any Lender who ceases to be so exempt and such acquisition shall be in
accordance with Part 15, and in the event that such an offer is received, such
Lender who ceases to be so exempt shall accept such offer.

29

--------------------------------------------------------------------------------



8.9   Prepayment of BAs, Letters of Credit and Letters of Guarantee.

        If for whatever reason a Bankers' Acceptance Drawing is prepaid or
otherwise becomes due and payable on a date which is not the BA Maturity Date
relevant to such Drawing or a Letter of Credit/Guarantee Drawing is prepaid by
the Borrower prior to its expiry or otherwise becomes due and payable on a date
which is not its maturity date, then such Bankers' Acceptance Drawing or Letter
of Credit/Guarantee Drawing shall be paid by the Borrower paying the face amount
of the maturing Bankers' Acceptance, Letter of Credit or Letter of Guarantee to
the Administrative Agent, which amount shall be held in an interest bearing
trust account for future set-off against such maturing Bankers' Acceptance,
Letter of Credit or Letter of Guarantee and the interest accrued thereon shall
be for the account of the Borrower.

8.10 Application of Payments Prior to Event of Default.

        Prior to the occurrence of an Event of Default, all payments hereunder
made by or on behalf of the Borrower shall be applied in the following order:

(a)firstly, to any amounts due hereunder from the Borrower as recoverable costs
and expenses, for distribution to the Administrative Agent and relevant Lenders;

(b)secondly, to any amounts due hereunder from the Borrower as agency fees and
other amounts due to the Administrative Agent in its capacity as such, for
distribution to the Administrative Agent;

(c)thirdly, to any amounts due hereunder from the Borrower as interest, BA
Stamping Fees, LCG Fees, 364 Day Commitment Fees and other Indebtedness
hereunder other than principal; and

(d)fourthly, to any amounts due hereunder from the Borrower as principal.

        After the occurrence of an Event of Default, payments hereunder made by
or on behalf of the Borrower shall be applied in such manner as the Lenders in
their sole discretion may determine.

30

--------------------------------------------------------------------------------




PART 9 — CHANGES IN CIRCUMSTANCES


9.1   Increased Costs.

        If at any time a Lender determines in good faith (which determination
shall be conclusive) and notifies the Borrower through the Administrative Agent
that any future law, regulation, guideline, interpretation bulletin, order,
treaty or official directive (whether or not having the force of law), or any
change in any present law, regulation, guideline, interpretation bulletin,
order, treaty or official directive or in the interpretation or application
thereof by any authority charged with administration thereof or by any court or
any compliance by such Lender with any request or directive of any applicable
monetary, fiscal or other governmental agency or authority (whether or not
having the force of law), but specifically excluding any change in capital
taxes, the rate of taxation applicable to the general income of such Lender or
change in the manner of calculation of the general income of such Lender, has
the effect in respect of any Drawing of:

(a)increasing the cost (including the cost of allocating additional capital) of
such Lender of making, maintaining or funding its participation in such Drawing;
or

(b)reducing the amount of principal, interest or other amount received or
receivable by such Lender hereunder or its effective return hereunder; or

(c)causing such Lender to make any payment not required to be made prior to such
change or event, or to forego any interest or other return on or calculated by
reference to any sum received or receivable by it hereunder not required prior
to such change or event;

then, in any such case, upon demand being made to the Borrower by such Lender
through the Administrative Agent within 90 days of the occurrence from time to
time of (a), (b) or (c), the Borrower shall either (i) within 30 days of receipt
of such demand pay to the Administrative Agent for the account of such Lender
such amount as shall compensate such Lender for such additional cost, reduction,
payment, foregone interest or other reduced return, or (ii) repay as permitted
in Section 8.2(b) hereof the portion of the Facility giving rise to such
additional cost, reduction, payment, foregone interest or other reduced return
to such Lender, provided that the minimum repayment amounts referred to in
Section 8.2(b)(i) shall not apply. For greater certainty, if the Borrower elects
to pay the amounts demanded as provided in (i) and such additional cost,
reduction, payment, foregone interest or other reduced return continues beyond
the said 90 day period, the Lender may from time to time make additional demands
in connection therewith. Notwithstanding the foregoing, each Lender agrees that
it will not demand payment of the aforesaid amounts if it is not at the same
time passing similar amounts on to customers of the Lender in Canada on to whom
the Lender is by agreement entitled to pass such amounts.

31

--------------------------------------------------------------------------------



9.2   Form of Demand.

        Any demand for payment made pursuant to Section 9.1 shall include an
explanatory statement by such Lender as to the events resulting in the relevant
effect upon such Lender as described in Section 9.1 (a), (b) and (c) together
with a reasonably detailed outline of the calculation of the resulting payment
by the Borrower demanded by such Lender. Absent manifest error, such statement
and calculation shall be binding and conclusive, provided however that the
Lenders shall determine such amounts owing in good faith using reasonable
averaging and attribution methods.

9.3   Consultation.

        For a period of 30 days after demand is made under Section 9.1 the
Borrower, the Lender and the Administrative Agent shall consult with a view to
the Lender taking such steps, including the transfer of the obligations of the
Lender to another jurisdiction, to avoid the circumstances giving rise to such
event, provided that such steps do not, in the opinion of the Lender acting
reasonably, prejudice the Lender. If such consultation does not within such time
result in agreement on the steps to be taken to avoid the circumstances
concerned, the Administrative Agent shall, at the Borrower's request and for
30 days thereafter and at the expense of the Borrower, invite the other Lenders
(if any) and other banks approved by the Borrower which are not affected by such
event or circumstances to acquire, without discount, all or a portion (subject
to Section 15.1(b)) of the said Lender's rights under this Agreement in
accordance with Part 15 and in the event such an offer (or offers) is received,
the said Lender shall either waive its right to receive payments under
Section 9.1 or accept the said offer (or offers).

9.4   Illegality.

        Notwithstanding anything herein contained, if at any time any Lender
determines in good faith (which determination shall be conclusive) and notifies
the Borrower through the Administrative Agent that, by reason of any future law,
regulation, guideline, interpretation bulletin, order, treaty or official
directive, or any future change to any existing law, regulation, guideline,
interpretation bulletin, order, treaty or official directive or in the
interpretation or application thereof by any authority charged with the
administration thereof or by any court, that it is unlawful or contrary to the
direction of any competent authority for such Lender to make or maintain any
Drawing, then such Lender and the Borrower shall negotiate in good faith means
by which such Drawing may be legally maintained by the Lender, including
converting such Drawing to another form of Drawing or assigning all or part of
such Lender's Proportion of the Facility to another Person determined by the
Borrower. If the Borrower and such Lender fail to agree on a solution, such
outstanding Drawing and all other amounts payable to or for the account of such
Lender hereunder in connection therewith shall be forthwith repaid by the
Borrower to the Administrative Agent for the account of such Lender.

32

--------------------------------------------------------------------------------




PART 10 — CONDITIONS OF LENDERS' OBLIGATIONS


10.1 Conditions Precedent.

        The obligation of the Lenders and the Administrative Agent to provide
the initial Drawing under the Facility is subject to the fulfillment of the
following conditions (which are established for the sole benefit of the
Administrative Agent and the Lenders) to the satisfaction of the Administrative
Agent and the Lenders, which conditions may be waived in whole or in part by the
Administrative Agent and the Lenders, with or without conditions (any decision
by the Lenders in respect thereof to be delivered through the Administrative
Agent):

(a)Corporate Proceedings.    All corporate proceedings to be taken by the
Borrower and Guarantor in connection with the transactions contemplated by this
Agreement, the Security Agreements and the Guarantee and Postponement Agreement
shall be satisfactory in form and substance to the Lenders and Lenders' Counsel,
acting reasonably, and the Administrative Agent shall have received certified
copies of all documents which it may reasonably request in connection with such
transactions and of the records of all corporate proceedings in connection
therewith.

(b)Delivery of Documentation.    The Borrower shall have delivered to the
Lenders this Agreement and the Security Agreements to which it is a party, duly
executed, and the Guarantor shall have delivered to the Lenders the Guarantee
and Postponement Agreement, duly executed. The Borrower and Guarantor shall have
further executed and delivered to the Administrative Agent and each Lender such
other documentation concerning the administration of this Agreement and the
Drawings as the Administrative Agent, the Lenders or Lenders' Counsel may
reasonably request.

(c)Representations, Warranties and Defaults.    The representations and
warranties of the Borrower contained in this Agreement and the Security
Agreements to which it is a party, and of the Guarantor contained in the
Guarantee and Postponement Agreement, shall be true and correct and no Defaults
or Events of Default shall exist, and both the Borrower and Guarantor shall have
delivered to the Administrative Agent a certificate to such effect, signed on
its behalf by a senior officer.

(d)No Conflict.    The Lenders shall have received written confirmation from the
Borrower and Guarantor, to the Lenders' satisfaction acting reasonably, that
none of this Agreement, the Security Agreements, the Guarantee and Postponement
Agreement or the Acquisition will conflict with, or cause a default in:

(i)any material obligation of the Borrower or any Subsidiary, including for
greater certainty, any material obligation under the Significant Agreements; or

33

--------------------------------------------------------------------------------



(ii)any obligation of the Guarantor under the Guarantor Notes or any other
material obligation of the Guarantor or any of its Affiliates.



(e)Environmental Matters.    The Lenders shall have received written
confirmation from the Borrower, to the Lenders' satisfaction acting reasonably,
that none of the Borrower or any Subsidiary has any material environmental
liabilities, except as disclosed in a disclosure certificate provided to the
Lender on or before the initial Drawing.

(f)Insurance.    That the Lenders shall have received written confirmation from
the Borrower, to the Lenders' satisfaction acting reasonably, that insurance in
respect of the assets of the Borrower and the Subsidiaries as required under
Section 12.1(b) has been obtained and is in full force and effect and the
Borrower shall have delivered copies of all insurance policies or binders
covering the assets of the Borrower subject to the Security Agreements showing
Royal Bank of Canada as first loss payee and containing a mortgage clause
acceptable to the Lenders.

(g)Capex Plan and Other Information.    The Borrower shall have made
arrangements satisfactory to the Lenders for delivery of a Capex Plan and the
Borrower shall have further delivered such other financial and other information
in respect of the Borrower and its assets as requested by the Lenders.

(h)No Material Adverse Change.    There has been no circumstance which has
resulted in, or could reasonably be expected to result in, a Material Adverse
Change and the Borrower shall have delivered to the Administrative Agent a
certificate to such effect, signed on its behalf by a senior officer.

(i)Financial Statements.    The Lenders shall have received:

(i)the most recent unaudited quarterly consolidated financial statements of the
Guarantor;

(ii)the most recent unaudited financial statements of Stone Venepal (Celgar)
Pulp Inc.;

(iii)a pro-forma opening balance sheet for the Borrower accompanied by a
certificate signed on its behalf by a senior officer confirming that such
pro-forma opening balance sheet is based on reasonable commercial assumptions;
and

(iv)such other financial information in respect of the Guarantor, Borrower and
their respective assets as requested by the Lenders.

(j)Compliance Certificate.    The Lenders shall have received a certificate,
substantially in the form and substance as the Quarterly Compliance Certificate
signed by a senior officer of the Borrower, reflecting the fiscal circumstances
of the Borrower for the period of its corporate existence prior to the initial
Drawing.

34

--------------------------------------------------------------------------------



(k)Payment of Fees and Expenses.    The Borrower shall have paid, or made
arrangements satisfactory to the Administrative Agent for the payment of, all
fees payable to the Administrative Agent and/or Lenders in connection with the
Facility and all expenses to be paid or reimbursed hereunder.

(l)Governmental Approvals.    The Lenders shall have received written
confirmation from the Borrower that all Governmental Approvals required in
connection with the Acquisition and the Facility (if any) have been obtained and
the basis for such Governmental Approvals shall be acceptable to the Lenders,
acting reasonably.

(m)Satisfactory Offer, Closing of Acquisition.    The Lenders shall have
received copies of the purchase agreements and all ancillary agreements (the
"Acquisition Agreements") in respect of the Acquisition and the Acquisition
Agreements shall be in form and substance satisfactory to the Lenders and the
Acquisition shall have closed in accordance with the terms and conditions set
out in the Acquisition Agreements.

(n)Opinion of Borrower's Counsel.    The Lenders shall have received from
Borrower's Counsel an opinion in a form satisfactory to the Lenders and Lenders'
Counsel, in each case acting reasonably.

(o)Opinion of Guarantor's Counsel.    The Lenders shall have received from
Guarantor's Counsel an opinion in a form satisfactory to the Lenders and
Lenders' Counsel, in each case acting reasonably.

(p)Opinion of Lenders' Counsel.    The Lenders shall have received from Lenders'
Counsel an opinion in form and substance satisfactory to the Lenders with
respect to such matters relating to the transactions contemplated hereby as the
Administrative Agent may reasonably request.


PART 11 — REPRESENTATIONS AND WARRANTIES


11.1 Representations and Warranties.

        To induce the Administrative Agent and the Lenders to enter into this
Agreement and establish the Facility, the Borrower hereby represents and
warrants to the Administrative Agent and Lenders, upon each of which
representations and warranties the Administrative Agent and Lenders specifically
rely, as follows:

(a)Corporate Organization of Borrower.    The Borrower is a corporation duly
incorporated, validly existing, in good standing with respect to the filing of
corporate filings under the laws of the Province of British Columbia and is duly
qualified, in good standing and authorized to do business in all jurisdictions
where the character of the properties owned by it or the nature of the business
transacted by it makes such qualification necessary. The Borrower has all
requisite corporate power and authority to own its properties and has obtained,
or will obtain, all Governmental Approvals required to carry on its business as
now conducted and proposed to be conducted and to enter into and perform its
obligations under this Agreement, the Security Agreements to which it is a party
and all instruments and agreements delivered pursuant hereto and thereto.

35

--------------------------------------------------------------------------------



(b)Subsidiaries.    As of the date of this Agreement there are no Subsidiaries.

(c)Authorization, Enforceability.    This Agreement, the Security Agreements to
which it is a party and every instrument or agreement delivered pursuant hereto
has been duly and validly authorized by all requisite actions by the Borrower
and each of such documents has been duly executed by the Borrower and when
delivered will be a legal, valid and binding obligation the Borrower,
enforceable in accordance with its respective terms, save as enforcement may be
limited by:

(i)applicable bankruptcy, insolvency, moratorium, reorganization and similar
laws at the time in effect affecting the rights of creditors generally;

(ii)equitable principles which may limit the availability of certain remedies,
including the remedy of specific performance; and

(iii)the inability of the courts of Canada to give judgment for payment in
foreign currencies.

(d)Governmental Approvals.    None of:

(i)the nature of the Borrower, the Guarantor or any Subsidiary, or their
respective businesses or property;

(ii)any relationship between or among the Borrower, the Guarantor, any
Subsidiary and any other Person; or

(iii)any circumstances in connection with the entering into and performance of
this Agreement,

is such as to require any Governmental Approval that has not yet been obtained
on the part of the Borrower or the Guarantor in connection with the execution,
delivery and performance of this Agreement, the Security Agreements, the
Guarantee and Postponement Agreement or the completion of the Acquisition.

(e)Compliance with Requirement of Law.    None of the Borrower or any Subsidiary
is in default with respect to any Requirement of Law (including, for greater
certainty, under the Workers Compensation Act (British Columbia) and similar
legislation in other provinces in which business is carried on) relating to its
or their respective businesses to the extent that the sanctions, consequences
and penalties resulting from such defaults, if applied individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.

36

--------------------------------------------------------------------------------



(f)Environmental Compliance.    Without limiting the generality of paragraph (e)
of this Section 11.1, none of the Borrower or any Subsidiary:

(i)is in violation of, or has any liability under, any applicable Environmental
Law;

(ii)knows of the presence, release or disposal of any hazardous substances at
any of its prior or currently owned, leased or operated property;

(iii)is subject to any litigation, investigation, order or proceeding in
connection with hazardous substances or Environmental Laws; or

(iv)is subject to any environmental, health or safety condition,

which individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Change.

(g)Leases and Licences.    The Borrower and each of its Subsidiaries has all
leases, licences, permits and consents as are essential for the due carrying on
of its business in the manner in which its business is carried on and all such
leases, licences, permits and consents are in full force and effect and no
proceedings relating thereto are pending or known to the Borrower to be
threatened in any way which, if applied individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.

(h)No Defaults.    No event has occurred and no condition exists which would
constitute a Default or an Event of Default and none of the Borrower or any
Subsidiary is in default, nor is there in existence any event which with the
giving of notice or passage of time would be a default:

(i)under any of its charter documents, notice of articles or articles;

(ii)under any guarantee, bond, debenture, note or other instrument evidencing
any indebtedness or under the terms of any instrument pursuant to which any of
the foregoing has been issued or made and delivered; or

(iii)under any Significant Agreement or other material agreement, material
licence or permit or material instrument to which it is a party or by which it
or its property may be bound,

to the extent that such defaults, if applied individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

37

--------------------------------------------------------------------------------



(i)No Pending Litigation or Proceedings.    There are no actions, suits, claims,
investigations or proceedings pending or, to the knowledge of the Borrower,
threatened against the Borrower, the Guarantor or any Subsidiary, at law or in
equity or before or by any Governmental Authority, which have a reasonable
likelihood of being decided adversely and, as a result, individually or in the
aggregate, if adversely determined, could reasonably be expected to result in a
Material Adverse Change.

(j)Financial Statements.    The audited and unaudited financial statements of
the Borrower provided to the Lenders from time to time are prepared in
accordance with GAAP consistently applied throughout the period involved (except
as otherwise noted therein) and present fairly the financial condition, results
of operations and changes in financial position of the Borrower, as the case may
be, on a consolidated basis or otherwise, for and as of the end of the period
involved.

(k)No Contingent Liabilities.    None of the Borrower or any Subsidiary has any
contingent liabilities which are material to the Borrower and the Subsidiaries
taken as a whole excluding guarantees or similar assurances given by the
Borrower in respect of the obligations of Subsidiaries or by Subsidiaries in
respect of the obligations of the Borrower or other Subsidiaries other than as
indicated on the financial statements including the notes thereto delivered
pursuant to the terms hereof or as otherwise advised to the Lenders in writing.

(l)Title to Assets.    Each of the Borrower and its Subsidiaries has good and
marketable title to its assets, free of all Liens except for Permitted Liens,
and each of the Borrower and its Subsidiaries or the right to use all of the
assets necessary for the operation of its respective business.

(m)Pension and Employee Matters.    All contributions or premiums required to be
made by the Borrower and its Subsidiaries under the terms of any pension plan or
employee plan have been made in a timely fashion in accordance with all
Requirements of Law and the terms of such plans and there are no material
liabilities outstanding in connection therewith.

(n)Labour Matters.    None of the Borrower or any Subsidiary has any material
labour disputes or strikes existing or pending, other than has been advised to
the Administrative Agent.

(o)Taxes.    Each of the Borrower and the Subsidiaries have:

(i)filed all tax returns required to be filed in any jurisdiction and all taxes,
assessments, fees and other governmental charges upon it or upon any of its
property, income or franchises, which are due and payable, have been paid timely
or within appropriate extension periods or are being contested in good faith by
appropriate proceedings;

38

--------------------------------------------------------------------------------



(ii)collected, deducted, withheld and remitted to the proper taxing authorities
when due all taxes required to be collected, deducted, withheld and remitted;
and

(iii)made adequate provision on its books for any proposed additional tax
assessments against it,

to the extent that failure to do any of the foregoing, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.

(p)Disclosure of Material Facts.    The Borrower has disclosed to the
Administrative Agent in writing all matters (other than matters which are a
matter of public knowledge or record) which materially adversely affect, or will
materially adversely affect, its business and the prospects, financial or
otherwise of its business or the ability of the Borrower to perform its
obligations under this Agreement or any other instrument delivered pursuant
hereto to which it is a party.

(q)No Material Adverse Change.    Since the date of execution of this Agreement
there has been no material adverse change in respect of the target assets which
are the subject of the Acquisition and since September 30, 2004 there has been
no Material Adverse Change in respect of the Guarantor.

(r)Acquisition Agreements.    With respect to the Acquisition Agreements and all
documents ancillary thereto:

(i)all representations and warranties made by the Borrower therein are true and
correct in all material respects; and

(ii)to the best of the knowledge of the Borrower, all representations and
warranties made by the other parties thereto are true and correct in all
material respects.

(s)Deemed EBITDA.    The deemed EBITDA set out in Sections 12.3(e)(i), (ii),
(iii) and (iv) is, to the best of the knowledge of the Borrower, an accurate
reflection of the results of Stone Venepal (Celgar) Pulp Inc. as of the dates
referred to therein.

39

--------------------------------------------------------------------------------








PART 12 — COVENANTS


12.1    Affirmative Covenants.

        The Borrower hereby covenants with the Administrative Agent and each
Lender that until the Facility is cancelled and there is outstanding no
principal, interest or other amounts payable hereunder:

(a)Corporate Existence.    The Borrower shall maintain and preserve its
corporate existence and right to carry on its business, and the Borrower shall
cause each Subsidiary to maintain and preserve its corporate existence and right
to carry on its business, to the extent that failure to do so by a Subsidiary,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

(b)Insurance.    The Borrower will cause all its property, and property of the
Subsidiaries, which is of a character usually insured by companies operating
like businesses, to be properly insured and kept insured with reputable insurers
against loss or damage by fire or other hazards of the nature and to the extent
that such properties are usually insured by companies operating like businesses
and the Borrower will forthwith notify the Administrative Agent upon the
happening of any significant loss and shall duly and punctually pay all premiums
and other sums of money for maintaining such insurance. The Borrower will comply
with its obligation under Section 13.1(e).

(c)Maintenance of Books and Records.    The Borrower shall keep proper and
adequate records and books of account in which true and complete entries will be
made in a manner sufficient to enable the preparation of financial statements in
accordance with GAAP and, upon the request of the Administrative Agent, make the
same available for confidential inspection and report by an independent auditor
to the Lenders and the Administrative Agent at all reasonable times.

(d)Taxes.    The Borrower shall, and shall cause each Subsidiary to, pay and
discharge when due:

(i)all taxes, assessments and governmental charges or levies imposed upon it,
its income or its property or assets prior to the date on which penalties attach
thereto; and

(ii)all lawful claims which, if unpaid, might become a Lien (other than a
Permitted Lien) upon its property or assets,

to the extent that failure to do so, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.

(e)Legal Action.    The Borrower shall, and shall cause each Subsidiary to,
actively and diligently contest or cause to be contested in good faith by
appropriate and timely proceedings or effect a timely and provident settlement
of:

40

--------------------------------------------------------------------------------



(i)any action, suit, litigation or other proceeding; or

(ii)any writ of execution, attachment or similar process issued or levied
against all, or a substantial portion of its property or the property,

the result of which, if adversely determined, could reasonably be expected to
result in a Material Adverse Change.

(f)Compliance with Laws.    The Borrower shall, and shall cause each Subsidiary
to, comply with all Requirements of Law (including for greater certainty all
Environmental Laws) relating to its or their respective businesses to the extent
that failure to comply, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.

(g)Environmental Indemnity.    The Borrower hereby agrees to indemnify and hold
harmless the Administrative Agent and each of the Lenders and their respective
directors, officers, employees and agents in respect of any costs (including for
greater certainty legal costs), losses, damages, expenses, judgments, suits,
claims, awards, fines, sanctions and liabilities whatsoever (including any costs
or expenses of preparing any environmental assessment report or such other
reports) arising out of or in respect of:

(i)the release of any hazardous or toxic waste or other substance into the
environment from or on to the Borrower's or any Subsidiary's property or
otherwise by the Borrower or any Subsidiary; and

(ii)the remedial action (if any) taken by the Administrative Agent and/or
Lenders in respect of such release.

This indemnity shall survive repayment of the Facility and termination of this
Agreement.

(h)Governmental Approvals.    The Borrower shall obtain, and cause each
Subsidiary to obtain (to the extent not in existence on the reference date
hereof), all Governmental Approvals necessary for the operation of its business
as presently conducted and comply in all material respects with the covenants,
terms and conditions set out in such Governmental Approvals to the extent that
failure to so obtain or non-compliance, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.

41

--------------------------------------------------------------------------------



(i)Business.    The Borrower shall:

(i)maintain its property, perform its obligations under all material contracts,
licences and permits, including for greater certainty the Significant
Agreements, to which it is a party and carry on and conduct its business in
accordance with sound business practices; and

(ii)cause each Subsidiary to maintain its property, perform its obligations
under all material contracts to which it is a party and carry on and conduct its
business in accordance with sound business practices,

to the extent that failure to do so, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change. The Borrower
shall not make capital expenditures which exceed the amounts set out in the
annual Business Plan and Capex Plan referred to in Sections 10.1(g) and 12.4(e);

(j)Use of Facility.    The Borrower shall use all Drawings under the Facility
for the purposes set forth in Section 2.2 and for no other purpose.

(k)Covenant to Pay.    The Borrower shall duly and punctually pay or cause to be
paid all amounts required to be paid by it to the Administrative Agent and the
Lenders, as the case may be, pursuant to this Agreement, including principal,
interest, the face amount of Bankers' Acceptances, BA Stamping Fees, LCG Fees,
364 Day Commitment Fees, expenses and other liabilities, at the place, in the
currency, at the time and in the manner set forth herein.

12.2    Negative Covenants.

        The Borrower hereby covenants with the Administrative Agent and each
Lender that until the Facility is cancelled and there is outstanding no
principal, interest or other amounts payable hereunder:

(a)Negative Pledge.    Without the prior written consent of Lenders, the
Borrower shall not, and will cause each of its Subsidiaries not to, grant,
create, assume, suffer or permit any Lien on any of its assets or operations
except for Permitted Liens.

(b)Restriction on Borrowing.    Without the prior written consent of Lenders,
the Borrower will not, and the Borrower and the Guarantor will cause each
Subsidiary not to, borrow money or otherwise incur debt or enter into any credit
arrangement, except for:

(i)normal day-to-day trade credit arrangements;

(ii)normal indebtedness incurred in the ordinary course of business in respect
of amounts due or accruing due to Governmental Authorities;

42

--------------------------------------------------------------------------------



(iii)loans from the Guarantor which are postponed to the Facility pursuant to
the Guarantee and Postponement Agreement;

(iv)borrowings under the Facility;

(v)Breakage Costs on Treasury Contracts not to exceed the US Dollar Equivalent
of US$5 million; and

(vi)other Indebtedness (including Indebtedness secured by Liens) not to exceed
in aggregate 5% of the total tangible assets of the Borrower.



(c)Contingent Obligations.    Without the prior written consent of the Lenders,
the Borrower will not make or suffer to exist any Contingent Obligation except
by endorsement of instruments for deposit or collection in the ordinary course
of business.

(d)Corporate Reorganizations.    Without the prior written consent of Lenders,
the Borrower will not merge, amalgamate, enter into any corporate reorganization
or otherwise modify its corporate structure in any way which would materially
adversely affect its asset base or cash flow or impair the Lenders' rights under
the Security Agreements.

(e)Sale and Disposals.    Without the prior written consent of Lenders, the
Borrower will not sell (including sale and lease-back transactions), alienate,
lease or otherwise dispose of or part with possession ("Disposal") of any of its
property or assets except for:

(i)Disposals of inventory or current assets in the ordinary course of business;

(ii)net Disposals of property or assets in any Fiscal Year (after adjusting for
the acquisition of replacement property or assets) not exceeding C$5,000,000 for
individual assets and in aggregate C$20,000,000 based on net book value;

(iii)Disposals of worn out or obsolete assets; and

(iv)Disposals of assets in exchange for assets of a similar nature to be used in
the business of the Borrower.

12.3    Financial Covenants.

        The Borrower hereby covenants with the Administrative Agent and each
Lender that until the Facility is cancelled and there is outstanding no
principal, interest or other amounts payable hereunder:

(a)Financial Ratios.    The Borrower will maintain the following financial
ratios:

43

--------------------------------------------------------------------------------



(i)a Current Ratio of not less than 1.25 to 1.0;

(ii)a Total Funded Debt to EBITDA Ratio of no greater than 2.0 to 1.0;

(iii)an Interest Coverage Ratio for any period of four consecutive fiscal
quarters of the Borrower ending after the date hereof of no less than 2.25 to
1.0;

(iv)a Distribution Coverage Ratio for any period of four consecutive fiscal
quarters of the Borrower ending after the date hereof of greater than 1.0 to
1.0;



(b)Minimum Consolidated Net Worth.    The Borrower will maintain Consolidated
Net Worth of at least C$220,923,000.

(c)Principal Amounts Outstanding.    The Borrower will not permit the principal
amount outstanding under the Facility plus Breakage Costs to at any time exceed
the Borrowing Base. The Borrowing Base will be calculated within 15 days
following the end of each calendar month and such amount shall apply for the
next succeeding period, until the Borrowing Base is re-calculated within 15 days
following the end of the next succeeding calendar month.

(d)Annualized Fiscal Period.    Subject to Section 12.3(e), during the initial
12 months of the term of this Agreement, if a financial covenant of the Borrower
or a financial ratio applicable to the Borrower requires a calculation based
upon the most recent four completed consecutive fiscal quarters of the Borrower,
then such financial covenant or financial ratio will be deemed amended to refer
to a calculation based upon an annualized fiscal period determined by reference
to the partial period prior to the date upon which the covenant or ratio is
determined or calculated; and

(e)EBITDA.    During the initial 12 months of the term of this Agreement,
whenever a calculation of EBITDA is required to be made based upon the most
recent four completed consecutive fiscal quarters of the Borrower, the following
shall be the deemed EBITDA as of the following dates:

(i)March 31, 2004 — C$5,733,000;

(ii)June 30, 2004 — C$16,886,000;

(iii)September 30, 2004 — C$3,386,000;

(iv)December 31, 2004 — (C$1,912,000); and

(v)March 31, 2005 — C$6,000,000.

44

--------------------------------------------------------------------------------





12.4    Reporting Covenants.

        The Borrower hereby covenants with the Administrative Agent and each
Lender that until the Facility is cancelled and there is outstanding no
principal, interest or other amounts payable hereunder the Borrower shall
furnish to the Lenders by delivery to the Administrative Agent the following (in
a form and scope acceptable to the Lenders, acting reasonably):

(a)Annual Reports.    Within 90 days after the end of its Fiscal Year, the
audited annual financial statements of (a) the Guarantor and the Borrower on a
consolidated basis; and (b) the Borrower on an unconsolidated basis;

(b)Quarterly Reports.    Within 45 days after the end of each of the first three
fiscal quarters, the unaudited quarterly consolidated financial statements of
(a) the Guarantor and the Borrower on a consolidated basis; and (b) the Borrower
on an unconsolidated basis;

(c)Quarterly Compliance Certificate.    Together with the financial statements
referred to in (a) and (b) above, a Quarterly Compliance Certificate;

(d)Borrowing Base Certificate.    Within 15 days after the end of each calendar
month, a Monthly Borrowing Base Certificate;

(e)Business Plan / Capex Plan.    No later than 60 days prior to the end of each
Fiscal Year:

(i)a Business Plan, and

(ii)a Capex Plan;

(f)Notice of Material Events.    As soon as practicable upon occurrence, notice
of any:

(i)Default or Event of Default;

(ii)default under any other Indebtedness or any material agreement, including
under any Significant Agreement (other than a Significant Agreement or
Significant Agreements relating to fibre supply that in aggregate constitute
less than 3% of the aggregate fibre supply requirements of the Borrower);

(iii)material litigation, material environmental matters and material
operational matters or issues;

(iv)Material Adverse Change; and

(g)Organizational Change.    Prior notice of any merger, amalgamation, corporate
reorganization or other modification to the corporate structure of the Borrower.

45

--------------------------------------------------------------------------------



(h)Additional Information.    Such additional information as the Lenders may
reasonably request concerning the Borrower, the Guarantor and the Subsidiaries.

12.5    Sufficient Copies.

        The Borrower shall furnish to the Administrative Agent either sufficient
copies of the financial statements and other deliverables set out above, as the
case may be, for each of the Lenders for distribution by the Administrative
Agent to the Lenders; or send to the Administrative Agent complete electronic
versions of such financial statements and other deliverables set out above, as
the case may be, for transmittal by the Administrative Agent to the Lenders.


PART 13 — SECURITY AGREEMENTS


13.1    Security Agreements.

        As general and continuing security for the payment of all amounts owing
by the Borrower to the Lenders hereunder and to any Lenders under any Treasury
Contracts and the performance of all other obligations of the Borrower to the
Lenders, the Borrower will deliver, or cause to be delivered, the following
agreements (the "Security Agreements") to the Administrative Agent to be held
for the benefit of the Lenders:

(a)a general security agreement, duly executed by the Borrower, providing for a
first priority Lien in all of the Borrower's present and after acquired
inventory, securities, instruments, documents of title, chattel paper,
intangibles (which include accounts) and money (as each is defined in the
British Columbia Personal Property Security Act);

(b)security under Section 427 of the Bank Act (Canada), duly executed by the
Borrower;

(c)the Guarantee and Postponement Agreement, duly executed by the Guarantor;

(d)a guarantee and postponement agreement from each Subsidiary of the Borrower
in respect of the Borrower's obligations to the Lenders, along with such
collateral security for such guarantee and postponement agreement as the Lenders
may require; and

(e)copies of all insurance policies or binders covering the assets of the
Borrower subject to the Security Agreements showing Royal Bank of Canada as
first loss payee and containing a mortgage clause acceptable to the Lenders.

13.2    Securing Treasury Contracts.

        Any Breakage Costs under a Treasury Contract will also be secured by the
Security Agreements (for greater certainty, no Person other than the Borrower
will be required to deliver instruments or agreements additional to the Security
Agreements in connection with Treasury Contracts). The Lenders and the Borrower
acknowledge and agree that the Facility and all Treasury Contracts will rank
pari passu in all respects and the proceeds derived from any realization on any
collateral in which the Lenders are granted a Lien pursuant to the Security
Agreements and the proceeds derived from the Guarantee and Postponement
Agreement will be distributed pro rata to such parties in proportion to their
respective claims against the Borrower in connection with this Agreement and
Breakage Costs under Treasury Contracts. Notwithstanding the foregoing, no
Lender may enforce its respective rights under any Security Agreement in
connection with obligations owing under Treasury Contracts unless and until an
Event of Default has occurred and the Lenders have commenced enforcement
proceedings under the Security Agreements.

46

--------------------------------------------------------------------------------



13.3    Registration.

        The Administrative Agent will, at the expense of the Borrower, register,
file or record the Security Agreements in all offices where such registration,
filing, or recording is necessary or of advantage to the creation, perfection
and preserving of the Liens arising pursuant thereto. The Administrative Agent
will renew such registrations, filings and recordings from time to time as and
when required to keep them in full force and effect. The Borrower acknowledges
that the forms of the Security Agreements have been prepared based upon the laws
in effect at the date of this Agreement and that such laws may change. The
Borrower agrees that the Administrative Agent or the Lenders will have the right
to require that the forms of the Security Agreements be amended or supplemented
to reflect any changes in such laws, whether arising as a result of statutory
amendments, court decisions or otherwise, in order to confer upon the
Administrative Agent and the Lenders (both in their capacities as parties to
this Agreement and parties to any Treasury Contract) the Liens intended to be
created thereby.

13.4    Discharges.

        Upon payment in full of all amounts owing hereunder and termination of
this Agreement, the Administrative Agent and the Lenders will, on request by and
at the expense of the Borrower, provide to the Borrower registerable discharges
of the Security Agreements and any security interests related thereto.


PART 14 — DEFAULT AND ENFORCEMENT


14.1    Events of Default.

        The occurrence of any one or more of the following events shall
constitute an Event of Default under this Agreement:

(a)if the Borrower shall fail to pay any sum on account of principal, interest,
the face amount of Bankers' Acceptances, BA Stamping Fees, LCG Fees, 364 Day
Commitment Fees, expenses and other liabilities when due and such failure shall
have continued for a period of one Banking Day after notice has been given by
the Administrative Agent to the Borrower;

47

--------------------------------------------------------------------------------



(b)if the Borrower shall fail to pay any sum on account of Breakage Costs owing
in respect of a Treasury Contract when due and such failure shall have continued
for a period of one Banking Day after notice has been given by the
Administrative Agent or applicable Lender to the Borrower;

(c)if the Borrower fails to perform or observe any term, condition, covenant or
undertaking contained in:

(i)Section 12.3 (Financial Covenants) of this Agreement and fails to cure such
default within five Banking Days after notice has been given by the
Administrative Agent to the Borrower;

(ii)Section 12.2 (Negative Covenants) of this Agreement;

(iii)except as otherwise provided for in (a), (b) and (c) of this Section 14.1,
if the Borrower fails to perform or observe any other term, condition, covenant
or undertaking contained in this Agreement or any Security Agreement or any
representation or warranty made by the Borrower in this Agreement or any
Security Agreement (or in any certificate, statement or notice issued related
hereto or thereto) is incorrect when made or deemed made, and the Borrower fails
to cure such default or incorrect representation or warranty within 15 Banking
Days after notice has been given by the Administrative Agent to the Borrower;

(d)if the Guarantor fails to perform or observe any term, condition, covenant or
undertaking contained in:

(i)Part 4 of the Guarantee and Postponement Agreement and fails to cure such
default within one Banking Days after notice has been given by the
Administrative Agent to the Borrower;

(ii)Section 4.2(c) (Negative Covenants) of the Guarantee and Postponement
Agreement;

(iii)except as provided for in (i) and (ii) of this Section 14.1(d), if the
Guarantor fails to perform or observe any other term, condition, covenant or
undertaking contained in the Guarantee and Postponement Agreement or any
representation or warranty made by the Guarantor in the Guarantee and
Postponement Agreement (or in any certificate, statement or notice issued
related hereto or thereto) is incorrect when made or deemed made, and the
Guarantor fails to cure such default or incorrect representation or warranty
within five Banking Days after notice has been given by the Administrative Agent
to the Guarantor;

48

--------------------------------------------------------------------------------



(e)if a default shall occur under any Indebtedness in excess of the Canadian
Dollar Equivalent of C$10,000,000 of the Borrower or any Subsidiary, other in
respect of the Facility;

(f)if a default shall occur under any Indebtedness in excess of the Canadian
Dollar Equivalent of C$10,000,000 of the Guarantor, including, for greater
certainty, under the terms of the Guarantor Notes as are in effect as of the
date of this Agreement;

(g)if any application is made by the Borrower or the Guarantor under the
Bankruptcy and Insolvency Act (Canada), Companies' Creditors Arrangement Act
(Canada) or similar legislation in Canada, the United States or any other
jurisdiction or the Borrower or the Guarantor shall commit any act of bankruptcy
or shall become insolvent or shall make an assignment or proposal under the
bankruptcy legislation of any jurisdiction or make a general assignment in
favour of its creditors;

(h)if any application is made by a Subsidiary or Subsidiaries under the
Bankruptcy and Insolvency Act (Canada), Companies' Creditors Arrangement Act
(Canada) or similar legislation or if such Subsidiary or Subsidiaries shall
commit any act of bankruptcy or shall become insolvent or shall make an
assignment or proposal under the bankruptcy legislation of any jurisdiction or
make a general assignment in favour of its creditors and which foregoing events,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change;

(i)if a receiver or receiver-manager is appointed of any material part of the
assets of the Borrower or the Guarantor or if a proceeding is instituted for the
winding up of the Borrower or the Guarantor or a bankruptcy petition shall be
filed or presented against the Borrower or the Guarantor, unless such
application, appointment, proceeding or petition is being contested in good
faith by the Borrower or the Guarantor in connection therewith, dismissed,
stayed or withdrawn within 30 days of the Borrower or the Guarantor receiving
notice, or otherwise having knowledge, of the institution thereof;

(j)if a receiver or receiver-manager is appointed of any material part of the
assets of a Subsidiary or Subsidiaries or if a proceeding is instituted for the
winding up of such Subsidiary or Subsidiaries or a bankruptcy petition shall be
filed or presented against such Subsidiary or Subsidiaries, unless such
application, appointment, proceeding or petition is being contested in good
faith by such Subsidiary or Subsidiaries and in connection therewith, dismissed,
stayed or withdrawn within 30 days of such Subsidiary or Subsidiaries receiving
notice, or otherwise having knowledge, of the institution thereof, and which
foregoing events, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Change;

49

--------------------------------------------------------------------------------



(k)if any execution or any other process of any court for an amount or amounts
in aggregate in excess of the Canadian Dollar Equivalent of C$5,000,000 shall
become enforceable against the Borrower or the Guarantor at any one time or if a
distress or analogous process for an amount or amounts in aggregate in excess of
the Canadian Dollar Equivalent of C$5,000,000 shall be levied upon the property
of the Borrower or the Guarantor or any part thereof at any one time, unless the
same is either paid or is being contested in good faith and in connection
therewith, dismissed, stayed or withdrawn within 30 days of the Borrower or the
Guarantor receiving notice or otherwise having knowledge of the institution
thereof;

(l)if any execution or any other process of any court for an amount or amounts
in aggregate in excess of the Canadian Dollar Equivalent of C$5,000,000 shall
become enforceable against a Subsidiary or Subsidiaries at any one time or if a
distress or analogous process for an amount or amounts in aggregate in excess of
the Canadian Dollar Equivalent of C$5,000,000 shall be levied upon the property
of such Subsidiary or Subsidiaries or any part thereof at any one time, unless
the same is either paid or is being contested in good faith and in connection
therewith, dismissed, stayed or withdrawn within 30 days of such Subsidiary or
Subsidiaries receiving notice or otherwise having knowledge of the institution
thereof, and which foregoing event could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change;

(m)if there is an event of default under any of the Significant Agreements which
could reasonably be expected to result in a Material Adverse Change and such
event of default is not remedied within 30 days following notice of such event
of default given by the Administrative Agent to the Borrower;

(n)if this Agreement or any Security Agreement to which the Borrower is a party
ceases to be an enforceable obligation of the Borrower or if the Borrower
disputes its enforceability;

(o)if the Guarantee and Postponement Agreement ceases to be an enforceable
obligation of the Guarantor or if the Guarantor disputes its enforceability;

(p)if a Material Adverse Change shall occur; or

(q)if a Change of Control shall occur.

14.2    Rights upon Default.

        Upon the occurrence of an Event of Default and for so long as such Event
of Default shall continue, the Majority Lenders may immediately upon written
notice to the Borrower, cancel the Facility and declare the entire outstanding
principal amount of all Drawings, all unpaid accrued interest and all fees and
other amounts required to be paid by the Borrower hereunder to be immediately
due and payable without the necessity of presentment for payment, notice of
non-payment and of protest (all of which are hereby expressly waived) and
proceed to exercise any and all rights and remedies hereunder, provided that in
the case of any of the Events of Default specified in Sections 14.1(g) or (i),
without any notice to the Borrower or any other act by the Administrative Agent
or the Lenders, the Facility shall thereupon terminate and the entire
outstanding principal amount of all Drawings, all unpaid accrued interest and
all fees and other amounts required to be paid by the Borrower hereunder shall
be immediately due and payable without the necessity of presentment for payment,
notice of non-payment and of protest (all of which are hereby expressly waived)
and the Administrative Agent and the Lenders may proceed to exercise any and all
rights and remedies hereunder.

50

--------------------------------------------------------------------------------



14.3    Judgment Currency.

        Unless judgment in connection herewith is rendered against the Borrower
pursuant to the Foreign Money Claims Act (British Columbia), if for the purpose
of obtaining judgment in any court it is necessary to convert a sum due
hereunder in US Dollars into Canadian Dollars, the rate of exchange which shall
be applied shall be the Spot Buying Rate for the conversion of US Dollars into
Canadian Dollars on the business day preceding that on which final judgment is
given. The obligation of the Borrower in respect of any sum due from it
hereunder in US Dollars shall, notwithstanding any judgment in Canadian Dollars,
be discharged only to the extent that on the business day following receipt by
the Lenders of any sum adjudged to be due hereunder in Canadian Dollars the
Lenders may purchase US Dollars with Canadian Dollars at the Spot Buying Rate
and, if the amount of US Dollars so purchased falls short of the sum originally
due to the Lenders in US Dollars, the Borrower agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the Lenders against such
shortfall.

14.4    Indemnity.

        The Borrower shall fully indemnify and hold the Administrative Agent,
the Lenders and their respective directors, officers, employees and agents
harmless from and against any and all costs, expenses, claims, obligations,
losses, penalties, actions, judgments, suits, causes or disbursements (as to the
amount of which the certificate of the Administrative Agent shall be prima facie
evidence) of any nature or kind whatsoever which may be imposed on, incurred by,
or asserted against such indemnified party directly or indirectly as a result of
the entry into and performance of this Agreement, the use of the Facility
proceeds or any Event of Default, provided that the foregoing indemnity will not
apply to any such loss, expense, damage or liability resulting from the willful
misconduct or gross negligence of such indemnified party. Without limiting the
generality of the foregoing, the foregoing indemnity shall extend to reasonable
legal costs as well as any interest, fees or other sums whatsoever paid or
payable on account of any funds borrowed by the Lenders in order to carry any
unpaid amount and to any loss, premium, penalty or expense which may be incurred
by the Lenders in liquidating or employing deposits from third parties acquired
to make, maintain or fund a Drawing or any part thereof or any amount due or to
become due under this Agreement.

51

--------------------------------------------------------------------------------






PART 15 — ASSIGNMENT


15.1    Assignment.

        Except for an assignment or transfer to an Affiliate, a Lender shall not
be entitled to assign or otherwise transfer all or a portion of its rights under
this Agreement except as follows:

(a)a Lender shall be entitled to assign all or a portion of its rights and
obligations under this Agreement to any (i) Canadian financial institution, or
(ii) foreign bank listed under Schedule III to the Bank Act (Canada), with the
consent of the Administrative Agent and the Borrower, such consent not to be
unreasonably withheld or delayed, provided that it is agreed that it shall not
be unreasonable for the Borrower to withhold consent for reasons concerning the
creditworthiness of a financial institution. The consent of the Borrower or the
Administrative Agent to an assignment by a Lender shall not be required if a
Default or Event of Default has occurred and is continuing;

(b)unless a Lender assigns all of its rights and obligations under this
Agreement:

(i)it shall not make an assignment of less than C$5,000,000 plus integral
multiples of C$1,000,000 of its maximum commitment hereunder; and

(ii)after any assignment neither the assignor's nor the assignee's maximum
commitment hereunder shall be less than C$5,000,000;

provided that this Section 15.1(b) shall not apply if an Event of Default has
occurred and is not waived by the Lenders.

(c)no assignment shall, in connection therewith, result in increased costs to
the Borrower under Sections 8.8 and 9.1; and

(d)any Lender who assigns any interest hereunder shall pay to the Administrative
Agent for the Administrative Agent's account a fee of C$5000 at the time of
transfer.

        Notwithstanding the provisions of this Section 15.1, a Lender shall be
entitled to allow a participation in all or any portion of its rights and
obligations under this Agreement without notice to or the consent of the
Administrative Agent or Borrower provided, however, that such Lender shall
remain responsible for all of its obligations under this Agreement and neither
the Administrative Agent nor the Borrower shall have any obligation to, or be
required to communicate with or otherwise recognize or deal with, such
participant.

15.2    Assignment Agreement.

        Any assignee contemplated in Section 15.1(a) shall execute, together
with the assignor, the Borrower and the Administrative Agent, a Lender
Assignment Agreement and thereupon shall be deemed to be a "Lender" and a
"Lender" or "Lender", as the case may be, for all purposes of this Agreement,
and shall be responsible for all obligations herein and entitled to the full
benefit hereof to the same extent as if it was an original party in respect of
the rights and obligations assigned to it. Upon any such assignment, each
Lender's Proportion, Lender's Proportion and/or Lender's Proportion, as the case
may be, shall be deemed adjusted to reflect each Lender's respective percentage
interest in the Facility.

52

--------------------------------------------------------------------------------



15.3    Further Assurances.

        The Borrower will, at the expense (other than the Borrower's legal
expenses) of the assignee, execute such further documents and do such other
things as the assignee, Administrative Agent or other Lenders may reasonably
request for the purpose of any such assignment.

15.4    Release of Information.

        The Borrower hereby authorizes and consents to the release of financial
and other information, including the details of this Agreement, to prospective
assignees hereunder, and the Borrower agrees, upon reasonable request, to
provide prospective assignees with current financial and other information as is
available to the Borrower and customarily provided by it to financial
institutions in connection with financing transactions of this type provided,
however, that in each case the prospective assignee has previously agreed in
writing to be bound by the provisions of Section 17.4 with respect to such
information.

15.5    Assignment by Borrower.

        The Borrower shall not assign all or any portion of its rights or
obligations under this Agreement without the prior written consent of the
Lenders, which consent may be arbitrarily withheld.

15.6    Enurement.

        Subject to the foregoing provisions of this Part 15, this Agreement
shall be binding upon and enure to the benefit of each of the parties and their
respective permitted successors and assigns.


PART 16 — THE ADMINISTRATIVE AGENT AND THE LENDERS


16.1    Authorization.

        Subject to Section 16.8, each Lender hereby irrevocably designates and
appoints the Administrative Agent as its agent and each such Lender hereby
irrevocably authorizes the Administrative Agent to take such action on its
behalf and to exercise such rights and powers as are specifically delegated to
it by this Agreement and such other rights and powers as are incidental thereto.
The Administrative Agent shall not have any responsibilities or be required to
exercise any right or power or take any action as to any matters not expressly
provided for by and specified in this Agreement and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against the Administrative Agent. For
greater certainty, the Administrative Agent shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement on the part of the Borrower or the Guarantor, to
inspect the property (including the books and records) of the Borrower or the
Guarantor or to see to the satisfaction of any condition precedent, due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement. The Administrative Agent shall never be required to take any
action that is contrary to this Agreement or applicable law or which may, in the
Administrative Agent's sole discretion, expose it to liability. In connection
with its rights, responsibilities and powers under this Agreement, the
Administrative Agent shall act solely as the agent of each of the Lenders and
the Administrative Agent shall not assume, and shall not be deemed to have
assumed, any obligations to, or fiduciary relationship with, the Lenders, the
Borrower or the Guarantor other than as specifically provided in this Agreement.

53

--------------------------------------------------------------------------------



16.2    Notices, etc.

        The Administrative Agent shall, by original delivery, facsimile,
electronic communication or otherwise, forthwith provide to each Lender a copy
of all notices and documents served or delivered by the Borrower under this
Agreement. For greater certainty, notices permitted or required under the terms
hereof between the Borrower and the Administrative Agent on behalf of the
Lenders will be given in accordance with Section 17.3. The Administrative Agent
and the Lenders may provide each other with such information concerning the
financial position and operation of the Borrower as the Administrative Agent and
the Lenders may see fit.

16.3    Action by Administrative Agent.

        The Administrative Agent shall not be obliged:

(a)to take any steps to ascertain whether any Default or Event of Default has
occurred, so that until the Administrative Agent has received express written
notice to the contrary from the Borrower or a Lender, it shall be entitled to
assume that no Default or Event of Default has occurred; or

(b)to transmit to the Lenders any information in any way relating to the
Borrower or this Agreement which the Administrative Agent may have acquired
otherwise than in connection with the performance of its duties under this
Agreement;

and the Administrative Agent at its sole discretion may refrain from exercising
any right or taking any action against the Borrower for the recovery of any sum
due hereunder until it has been fully indemnified against any and all costs,
losses, expenses or liabilities (including legal fees) which it would or might
sustain or incur as a result of such exercise or action, by each Lender in its
respective Lender's Proportion. If any indemnity furnished to the Administrative
Agent for any purpose shall, in the opinion of the Administrative Agent, be
insufficient or become impaired, the Administrative Agent may call for
additional indemnity and not commence or cease to do the acts indemnified
against until such additional indemnity is furnished.

54

--------------------------------------------------------------------------------



16.4    No Reliance.

        Each Lender hereby acknowledges in favour of the Administrative Agent:

(a)that neither the Administrative Agent nor any of its directors, officers,
employees, agents, legal counsel or affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower, the Guarantor or any
Subsidiary, shall be deemed to constitute any representation or warranty by the
Administrative Agent to such Lender;

(b)that it has made such enquiries and taken such care on its own behalf as
would have been the case had its participation in the Facility been made
directly by such Lender to the Borrower without the intervention of the
Administrative Agent or any other Person and that it has not relied, and does
not rely, upon any information or advice provided, or any appraisal of, or
investigation into the financial condition, creditworthiness, affairs, status or
nature of the Borrower effected by the Administrative Agent in such capacity;

(c)that it shall, independently and without reliance upon the Administrative
Agent or any Person other than the Borrower and the Guarantor, and based upon
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower; the
Guarantor or any Subsidiary; and

(d)that the Administrative Agent shall not be obliged either before or at any
time after the signing of this Agreement to provide such Lender with any
information or advice or to make any investigation or appraisal into the
financial condition, creditworthiness, operations, property, affairs, status or
nature of the Borrower, the Guarantor or any Subsidiary.

16.5    Liability of Administrative Agent.

        Neither the Administrative Agent nor any of its directors, officers,
employees or agents shall be responsible or liable:

(a)for the execution, legality, validity, sufficiency, enforceability or
effectiveness of this Agreement;

55

--------------------------------------------------------------------------------



(b)for any failure of the Borrower, the Guarantor or any Lender to duly and
punctually observe and perform any of their respective obligations under this
Agreement;

(c)for any statement, representation or warranty made or referred to in this
Agreement or in any certificate, report, statement, or document given to any of
the Lenders;

(d)for any action taken or omitted by any of them under or in connection with
this Agreement unless such action is directly due to their own negligence or
willful misconduct;

(e)for the consequences of relying on any communication or document believed by
any of them to be genuine and correct and to have been communicated or signed by
the Person by whom it purports to be communicated or signed;

(f)for the financial condition of the Borrower, the Guarantor or any Subsidiary;
or

(g)for the consequences of relying in good faith on the advice of any
professional advisers selected by any of them in connection with this Agreement.

16.6    Dealings by Administrative Agent.

        With respect to its own participation in the Facility and the borrowings
hereunder, the Administrative Agent, in its capacity as a Lender, shall have the
same rights and powers under this Agreement as any other Lender and may exercise
them as though it was not also acting as agent for the Lenders. The
Administrative Agent and its Affiliates may, without liability to disclose or
account, engage in any kind of financial, trust or commercial business with, or
acquire or dispose of any kind of security of, the Borrower, the Guarantor or
any of their respective affiliates as if the Administrative Agent was not the
agent for the Lenders and neither the Administrative Agent nor any of its
Affiliates shall have any obligation to disclose or account for any dealings
which it may have had with the Borrower, the Guarantor or any of their
respective Affiliates prior to or after the date of this Agreement.

16.7    Dealings by Lenders.

        Subject to the provisions of this Agreement, each Lender may deal with
the Borrower in all transactions and generally may engage in any banking
business with or provide any financial services to the Borrower or the Guarantor
without any liability to account to any other Lender therefor.

16.8    Termination of Agency.

(a)The Administrative Agent may, as hereinafter provided, resign at any time by
giving 30 days written notice thereof to the Lenders and Borrower. Upon such
resignation, the Borrower, with the consent of the Majority Lenders, such
consent not to be unreasonably withheld or delayed, shall have the right to
appoint from among the Lenders a successor agent. No such resignation shall be
effective until a successor agent has been appointed. If no successor agent
shall have been appointed, and shall have accepted such appointment, within
30 days after delivery of the retiring Administrative Agent's notice of
resignation, then the retiring Administrative Agent may within a further 30 days
appoint, on behalf of the Lenders, a successor, which shall be a Canadian
chartered bank with an office in Toronto and Vancouver.

56

--------------------------------------------------------------------------------



(b)Upon the written acceptance by the successor agent of its appointment as
Administrative Agent:

(i)as regards the Borrower, the Guarantor and each of the Lenders, such
successor shall become bound by all the obligations of the Administrative Agent
and become entitled to all the rights, privileges, powers, authorities and
discretions of the Administrative Agent hereunder;

(ii)the agency of the retiring Administrative Agent shall terminate but without
prejudice to any liabilities which the retiring Administrative Agent may have
incurred prior to the termination of its agency; and

(iii)the retiring Administrative Agent shall be discharged from any further
liability or obligation under this Agreement.

        The provisions of this Agreement shall continue in effect for the
benefit of any retiring Administrative Agent in respect of any actions taken or
omitted to be taken by it or any event occurring before the termination of its
agency.

16.9    Notice of Default by Administrative Agent.

        In the event that the Administrative Agent receives express written
notice from the Borrower of the occurrence of any Default or Event of Default,
the Administrative Agent shall give prompt notice thereof to the Lenders and
consult with the Lenders with respect to the action to be taken. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed in writing by the Majority
Lenders (subject to Section 16.13); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

16.10    Reliance by Administrative Agent on Notices.

        The Administrative Agent shall be entitled to rely upon any writing,
letter, notice, certificate, telex, cable, statement, order or other document
believed by the Administrative Agent to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and, with respect to legal
matters, to act upon advice of legal advisers selected by the Administrative
Agent (including, without limitation, in-house counsel of the Administrative
Agent) concerning all matters pertaining to this Agreement and the
Administrative Agent's duties hereunder.

57

--------------------------------------------------------------------------------



16.11    Action by Lenders.

        Except as provided otherwise in Section 16.12 or Section 16.13, where
the terms of this Agreement refer to any action to be taken hereunder or
thereunder by the Lenders or to any such action that requires the consent,
approval, satisfaction, agreement or other determination of the Lenders, the
action taken by and consent, approval, satisfaction, agreement or other
determination given or made by the Majority Lenders shall constitute the action,
consent, approval, agreement or other determination of the Lenders herein or
therein referred to. Any Default or Event of Default may be waived before or
after it occurs only if consented to by the Majority Lenders.

16.12    Special Determinations.

        Any extension of the 364 Day Tranche Repayment Date shall be made in
accordance with Section 2.5 and otherwise any amendment of any obligation
between the Borrower and Lenders, shall be made by agreement between the
Borrower and Majority Lenders;

16.13    Unanimity.

        Any amendment, extension or waiver of, or consent to, the terms of this
Agreement which changes or relates to:

(a)the amount of the Facility or any Lender's Proportion thereof (except for the
permanent reductions and assignments expressly contemplated hereby);

(b)the rate or dates or order of payment of interest, reductions in the
Applicable Margins or any BA Stamping Fees, LCG Fees, 364 Day Commitment Fees or
other fees payable hereunder;

(c)subject to Section 2.5, the definition of the 364 Day Tranche Repayment Date;

(d)the definition of Term Tranche Repayment Date;

(e)any adjustment of the Lender's Proportions or of the Lender's Proportions;

(f)any alteration of the amount, currency or mode of calculation or computation
of any principal, interest or other amounts owing hereunder;

(g)the definition of Majority Lenders;

(h)the types of drawings available under the Facility;

58

--------------------------------------------------------------------------------



(i)any amendment to any provision of this Agreement that requires unanimous
consent of the Lenders;

(j)any release of, or materially adverse change to, any Security Agreement
unless permitted under the terms hereof or thereof, provided that if the
Lenders' Counsel provides an opinion to the effect that a change to any such
Security Agreement is not materially adverse, such determination will be binding
on the Lenders;

(k)the assignment or transfer by the Borrower of any or all of its rights and
obligations under this Agreement; and

(l)this Part 16 or any amendment hereof;

shall require the consent, approval or agreement of all Lenders.

16.14    Enforcement.

        Each Lender hereby acknowledges that, to the extent permitted by law,
the remedies provided in this Agreement to the Lenders are for the benefit of
the Lenders collectively and acting together and not severally and further
acknowledges that its rights hereunder are to be exercised not severally, but
collectively by the Administrative Agent upon the decision of the Lenders as
provided in this Part 16. Accordingly, each of the Lenders hereby covenants and
agrees that it shall not be entitled to take any action hereunder including,
without limitation, any declaration of an Event of Default, but that any such
action shall be taken only by the Administrative Agent with the prior agreement
of the Lenders as provided in this Part 16.

16.15    Apportionment of Drawings.

        If the apportionment of a Drawing or Drawings among any Lenders cannot
be evenly made in the Lender's Proportions or Lender's Proportions, as the case
may be, the Administrative Agent shall round allocations among such Lenders
consistent with the Administrative Agent's money market practices.

16.16    Inter-Lender Payments.

        Promptly upon receipt of any payment from the Borrower under this
Agreement, the Administrative Agent shall remit to each Lender entitled thereto
its share of such payment, as determined by the Administrative Agent in
accordance herewith, by payment to such Lender's Lending Branch.

16.17    Failure of Borrower to Repay.

        Unless the Administrative Agent has been notified in writing by the
Borrower at least one Banking Day prior to the date on which any payment to be
made by the Borrower hereunder is due that the Borrower does not intend to remit
all or any part of such payment, the Administrative Agent may, in its discretion
(and absolutely without obligation) assume that the Borrower has remitted such
payment when so due and the Administrative Agent may, in its discretion and in
reliance upon such assumption, make available to each Lender on such payment
date an amount equal to the amount of such payment which is due to such Lender
pursuant to this Agreement. If the Borrower does not in fact remit such payment
to the Administrative Agent, the Administrative Agent shall promptly notify each
Lender and each Lender shall forthwith on demand by the Administrative Agent
repay to the Administrative Agent the amount of such assumed payment made
available to such Lender, together with interest thereon until the date of
repayment thereof at a rate determined by the Administrative Agent (such rate to
be conclusive and binding on such Lender) in accordance with the Administrative
Agent's usual banking practice for such advances to financial institutions of
like standing to such Lender.

59

--------------------------------------------------------------------------------



16.18    Failure of Lender to Advance.

        Unless the Administrative Agent has been notified in writing by a Lender
at least one Banking Day prior to a Drawing Date, Rollover Date or Conversion
Date that such Lender does not intend to make available the portion of the
Drawing due to be made available by such Lender pursuant to this Agreement on
such date, the Administrative Agent may, in its discretion, assume that such
Lender has remitted funds to the Administrative Agent in an amount equal to the
amount required to be made available by such Lender pursuant to this Agreement
and the Administrative Agent may, in its discretion (and absolutely without
obligation) assume that the Lenders have remitted such funds when so due and the
Administrative Agent may in reliance upon such assumption make available to the
Borrower on such Drawing Date, Rollover Date or Conversion Date an amount equal
to the amount required to be made available by such Lender pursuant to this
Agreement. If a Lender does not remit such funds to the Administrative Agent,
the Administrative Agent shall promptly notify such Lender and such Lender shall
forthwith remit such funds to the Administrative Agent, failing which the
Borrower shall forthwith on demand by the Administrative Agent repay to the
Administrative Agent (without prejudice to the Borrower's rights against the
Lender that has not remitted funds to the Administrative Agent) the amount made
available by the Administrative Agent on behalf of such Lender, together with
interest thereon until the date of repayment thereof at a rate determined by the
Administrative Agent (such rate to be conclusive and binding on such Lender or
the Borrower, as the case may be) in accordance with the Administrative Agent's
usual banking practice for advances to financial institutions of like standing
to such Lender, which rate shall not exceed the rate applicable hereunder.

16.19    Payment of Swingline Lender and Fronting Lender.

        Notwithstanding Section 14.2 and without limiting the generality of
Section 16.20 and Section 16.21, upon the occurrence of an Event of Default,
adjustments shall be made among the Swingline Lender, Fronting Lender and
Lenders as set forth in this Section 16.19:

(a)unless the Swingline Lender and the Majority Lenders agree otherwise, if an
Event of Default occurs, then the Swingline Lender will promptly request the
Administrative Agent on behalf of the Borrower (and for this purpose the
Swingline Lender is irrevocably authorized by the Borrower to do so) for a Prime
Rate Drawing and Base Rate Drawing (as applicable) from the Lenders pursuant to
Part 3 to repay to the Swingline Lender the outstanding Swingline Drawings. The
Lenders are irrevocably directed by the Borrower to make a Prime Rate Drawing
and Base Rate Drawing (as applicable) if so requested by the Swingline Lender
and pay the proceeds thereof directly to the Administrative Agent for the
account of the Swingline Lender. At all times thereafter the commitment of the
Swingline Lender to provide Swingline Drawings under Section 2.7 shall be
terminated and the Lenders shall make such adjusting payments amongst themselves
in the manner contemplated by Section 16.20 as may be required to ensure their
respective participations in outstanding Drawings under the 364 Day Tranche
reflect their respective Lender's Proportions;

60

--------------------------------------------------------------------------------



(b)if any Letter of Credit or Letter of Guarantee is thereafter drawn upon which
results in a payment by the Fronting Lender thereunder (in this
Section 16.19(b), an "LCG Payment"), the Fronting Lender will promptly request
the Administrative Agent on behalf of the Borrower (and for this purpose the
Fronting Lender is irrevocably authorized by the Borrower to do so) for a Prime
Rate Drawing or Base Rate Drawing (as applicable) from the Lenders pursuant to
Part 3 to reimburse the Fronting Lender for such LCG Payment and the foregoing
provisions of this Section 16.19(a) shall equally apply to each such further
drawing;

(c)if for any reason a Drawing may not be made pursuant to 16.19(a) or 16.19
(b) to reimburse the Swingline Lender or the Fronting Lender as contemplated
thereby, then promptly upon receipt of notification of such fact from the
Administrative Agent, each Lender shall deliver to the Administrative Agent for
the account of the Swingline Lender or the Fronting Lender in immediately
available funds the purchase price for such Lender's participation interest in
the relevant unreimbursed Swingline Drawings or LCG Payments (including interest
then accrued thereon and unpaid by the Borrower). Without duplication, each
Lender shall, upon demand by the Swingline Lender or the Fronting Lender made to
the Administrative Agent, deliver to the Administrative Agent for the account of
the Swingline Lender or the Fronting Lender interest on such Lender's rateable
portion from the date of payment by the Swingline Lender or the Fronting Lender
of such unreimbursed LCG Payments until the date of delivery of such funds to
the Swingline Lender or the Fronting Lender by such Lender at a rate per annum
equal to the Federal Funds Rate (if reimbursement is to be made in US Dollars)
or the one month CDOR (if reimbursement is to be made in Canadian Dollars) for
such period. Such payment shall only, however, be made by the Lenders in the
event and to the extent the Swingline Lender or the Fronting Lender has not been
reimbursed in full by the Borrower for interest on the amount of such
unreimbursed Swingline Drawings or LCG Payments;

(d)each Lender unconditionally agrees to pay to the Administrative Agent for the
account of the Swingline Lender or the Fronting Lender:

61

--------------------------------------------------------------------------------



(i)such Lender's rateable portion of each Drawing requested by the Swingline
Lender or the Fronting Lender on behalf of the Borrower pursuant to
Section 16.19(a) or (b) to repay Swingline Drawings or LCG Payments made by the
Swingline Lender or the Fronting Lender; and

(ii)the purchase price for such Lender's participation interest in any relevant
unreimbursed Swingline Drawings or LCG Payments (including interest then accrued
thereon and unpaid by the Borrower) pursuant to Section 16.19(c);



(e)the Swingline Lender or the Fronting Lender shall, forthwith upon its receipt
of any reimbursement (in whole or in part) by the Borrower for any unreimbursed
Swingline Drawings or LCG Payments in relation to which other Lenders have
purchased a participation interest pursuant to Section 16.19(c), or of any other
amount from the Borrower or any other Person in respect of such payment,
transfer to such other Lender such other Lender's rateable share of such
reimbursement or other amount. In the event that any receipt by the Swingline
Lender or the Fronting Lender of any reimbursement or other amount is found to
have been a transfer in fraud of creditors or a preferential payment under any
applicable insolvency legislation or is otherwise required to be returned, such
Lender shall promptly return to the Swingline Lender or the Fronting Lender any
portion thereof previously transferred to it by the Swingline Lender or the
Fronting Lender, without interest to the extent that interest is not payable by
the Swingline Lender or the Fronting Lender in connection therewith;

(f)the obligations of each Lender under section 16.19(a), (b), (c) and (d) are
unconditional, shall not be subject to any qualification or exception whatsoever
and shall be performed in accordance with the terms and conditions of this
Agreement under all circumstances including:

(i)any lack of validity or enforceability of the Borrower's obligations;

(ii)the occurrence of any Default or Event of Default or the exercise of any
rights by the Administrative Agent under Section 14.2; and

(iii)the absence of any demand for payment being made, any proof of claim being
filed, any proceeding being commenced or any judgment being obtained by the
Swingline Lender or the Fronting Lender against the Borrower;

(g)if a Lender (a "Defaulting Lender") fails to make payment on the due date
therefor of any amount due from it for the account of the Swingline Lender or
the Fronting Lender pursuant to this Section 16.19 (the balance thereof for the
time being unpaid being referred to in this Section 16.19(g) as an "overdue
amount") then, until the Swingline Lender or the Fronting Lender has received
payment of that amount (plus interest as provided below) in full (and without in
any way limiting the rights of the Swingline Lender or the Fronting Lender in
respect of such failure):

62

--------------------------------------------------------------------------------



(i)the Swingline Lender or the Fronting Lender shall be entitled to receive any
payment which the Defaulting Lender would otherwise have been entitled to
receive under this Agreement, including in respect of the Guarantee and
Postponement Agreement; and

(ii)the overdue amount shall bear interest payable by the Defaulting Lender to
the Fronting Lender at a rate per annum equal to the one month CDOR (if
reimbursement is to be made in Canadian Dollars) or the Federal Funds Rate (if
reimbursement is to be made in US Dollars) until paid.

16.20    Overpaid Lender.

        If a Lender (an "Overpaid Lender") shall obtain any payment, whether
voluntary, involuntary or otherwise (other than any amounts expressly permitted
to be paid solely to such Lender pursuant to this Agreement), to be applied on
account of any portion of the Drawings owed to under the 364 Day Tranche or Term
Tranche, as the case may be, which is in excess of its Lender's Proportion (such
excess portion is the "Excess Payment") then:

(a)such Overpaid Lender shall immediately pay to the Administrative Agent an
amount equal to the Excess Payment, together with interest thereon at the rate
specified in Section 16.19(f)(ii) above, whereupon the Administrative Agent
shall notify the Borrower of its receipt by the Administrative Agent;

(b)the Administrative Agent shall remit to each Lender or Lender, as the case
may be, (other than the Overpaid Lender) its share of such Excess Payment
(calculated without reference to the share of the Overpaid Lender); and

(c)as between the Borrower and the Overpaid Lender, the Excess Payment shall be
treated as not having been paid and as between the Borrower and each Lender or
Lender, as the case may be (other than the Overpaid Lender), the applicable
share of the Excess Payment shall be treated as having been paid to each such
Lender on the date such Excess Payment was made to the Overpaid Lender;

provided that if all or any portion of such Excess Payment is subsequently
required to be repaid by the Overpaid Lender to the Borrower each Lender or
Lender, as the case may be, shall promptly repay to the Administrative Agent for
the account of such Overpaid Lender an amount equal to any amount which such
other Lender had received pursuant to this Section 16.20.

16.21    Adjustments Among Lenders.

(a)After the occurrence of an Event of Default and acceleration of all or any
portion of the Drawings and other amounts outstanding hereunder, each Lender
shall, at any time and from time to time upon the request of the Administrative
Agent as required by any Lender, purchase portions of the Drawings and other
amounts made available by the other Lenders which remain outstanding and make
any other adjustments which may be necessary or appropriate to ensure each
Lender is owed its Lender's Proportion of the 364 Day Tranche or the Term
Tranche, as the case may be, and other amounts owing hereunder.

63

--------------------------------------------------------------------------------



(b)After the occurrence of an Event of Default and acceleration of all or any
portion of the Drawings outstanding and other amounts owing hereunder, the
amount of any repayment made by the Borrower under this Agreement, and the
amount of any proceeds from the exercise of any rights or remedies of the
Lenders under this Agreement, which are to be applied against such Drawings and
amounts, shall be so applied in a manner so that to the extent possible each
Lender is owed its Lender's Proportion of the 364 Day Tranche or the Term
Tranche, as the case may be, and other amounts owing hereunder.

(c)Notwithstanding anything contained in this Agreement, there shall not be
taken into account for the purposes of computing any amount payable to any
Lender pursuant to this Section 16.21 any amount which a Lender receives as a
result of any payment (whether voluntary, involuntary or otherwise) on account
of any monies owing by the Borrower to such Lender other than on account of
Drawings or other amounts owing hereunder.

16.22    Indemnity.

        Each of the Lenders does hereby agree to fully indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), its
directors, officers, employees and agents rateably according to its respective
Lender's Proportion, from and against any and all costs, expenses, claims,
obligations, losses, penalties, actions, judgments, suits, causes or
disbursements of any nature or kind whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent (unless directly due to
negligence or willful misconduct on the part of the Administrative Agent) and
which in any way relate to or arise out of this Agreement or transactions
contemplated herein or any action taken or omitted by the Administrative Agent
under or in connection with this Agreement or in enforcing or preserving, or in
attempting to preserve, any of the rights of the Administrative Agent or the
Lenders under this Agreement; provided, however, that the foregoing indemnity
shall not extend to any overhead or salary expenses incurred by the
Administrative Agent in connection with this Agreement. If the Administrative
Agent makes available to the Borrower, in accordance with this Agreement, an
amount which has not been made unconditionally available to the Administrative
Agent by a Lender, then such Lender shall indemnify the Administrative Agent
upon demand by the Administrative Agent against any loss which the
Administrative Agent suffers or incurs as a result; provided that such Lender
shall not be liable for any portion of such loss resulting from the
Administrative Agent's gross negligence or willful misconduct.

64

--------------------------------------------------------------------------------





16.23 Certain Provisions for Benefit of Administrative Agent and Lenders.

        The provisions of this Part 16 which relate to the rights and
obligations of the Lenders to each other or to the rights and obligations
between the Administrative Agent and the Lenders shall be for the exclusive
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have any rights or obligations thereunder or be entitled to rely for any purpose
upon such provisions. Any Lender may waive in writing any right or rights which
it may have against the Administrative Agent or the other Lenders hereunder
without the consent of or notice to the Borrower.


PART 17 — MISCELLANEOUS


17.1 Payment of Expenses.

        Whether or not the transactions contemplated by this Agreement shall be
consummated, the Borrower shall on demand by the Administrative Agent pay to the
Administrative Agent for its own account or for the account of the Lenders, as
the case may be:

(a)all reasonable out-of-pocket expenses of the Administrative Agent, incurred
in its capacity as agent hereunder (including, without limitation, the
reasonable fees and disbursements of any lawyers, accountants and independent
consultants, which consultants are agreed to by the Borrower, retained by the
Administrative Agent on behalf of the Lenders) incurred in connection with the
negotiation and preparation of this Agreement, the administration of the
Facility, any amendment, modification or waiver of any of the provisions of this
Agreement and also in connection with the protection and enforcement of the
rights of the Administrative Agent and each of the Lenders provided for in this
Agreement; and

(b)all reasonable out-of-pocket expenses incurred in connection with the initial
syndication of the Facility, provided that subsequent to the initial
syndication, no Lender shall be entitled to claim from the Borrower expenses
incurred in any subsequent assignment of an interest in this Agreement.

17.2 Rights and Waivers.

        The respective rights and remedies of the Administrative Agent and each
Lender under this Agreement are cumulative, may be exercised as often as
considered appropriate, are in addition to all other rights and remedies under
the general law, and shall not be capable of being waived or varied except by
virtue of an express waiver or variation in writing signed by an authorized
officer of the Administrative Agent or such Lender (as the case may be); and in
particular any failure to exercise or any delay in exercising any of such rights
and remedies shall not operate as a waiver or variation of that or any other
such right or remedy; any defective or partial exercise of any of such rights
shall not preclude any other or future exercise of that or any other such right
or remedy; and no act or course of conduct or negotiation on the part of the
Administrative Agent or a Lender or on its behalf shall in any way preclude it
from exercising any such right or remedy or constitute a suspension or variation
of any such right or remedy.

65

--------------------------------------------------------------------------------



17.3 Communication.

        Subject to the express provisions of this Agreement, all communications
provided for or permitted hereunder shall be in writing, personally delivered to
an officer or other responsible employee of the addressee or sent by facsimile
to the address set forth below the name of the applicable party in the execution
pages of this Agreement or in Schedule B or to such other address as the
recipient hereto may from time to time designate to the other in such manner.
Any communication so personally delivered or sent by facsimile shall be deemed
to have been validly and effectively given on the date of such delivery or
facsimile, as the case may be.

17.4 Confidentiality.

        The Administrative Agent and the Lenders agree to treat any information
obtained from the Borrower as confidential; provided, however, that nothing
herein contained shall limit or impair the right or obligation of the
Administrative Agent or any Lender to disclose such information:

(a)to its Affiliates, directors, auditors, lawyers, employees or agents who
would have access to such information in the normal course of the performance of
such Person's duties;

(b)when required by any Requirement of Law;

(c)as may be requested by any Governmental Authority having or claiming to have
jurisdiction over such Lender;

(d)in connection with the enforcement of the terms and conditions of this
Agreement;

(e)which is publicly available or readily ascertainable from public sources, or
which is received by any Lender from a Person who or which is not bound to keep
the same confidential;

(f)in connection with any proceeding, case or matter pending (or on its face
purported to be pending) before any Governmental Authority;

(g)to the extent permitted by Section 15.4 in connection with any contemplated
transfer of any of a Lender's rights and/or obligations under this Agreement; or

(h)to the Administrative Agent or any Lender.

66

--------------------------------------------------------------------------------





17.5 Survival of Representations, Warranties and Covenants.

        All agreements, representations, warranties and covenants made by the
Borrower and the Guarantor in this Agreement and any certificate hereunder are
material, shall be considered to have been relied upon by the Administrative
Agent and each Lender and shall survive the execution and delivery of this
Agreement or any investigation made at any time by or on behalf of the Agents
and each Lender and, subject to Section 12.1(g), until repayment in full of the
Drawings and of all other amounts owing under this Agreement and cancellation in
full of the Facility.

17.6 Further Assurances.

        The Borrower and the Guarantor shall do, execute and deliver, or shall
cause to be done, executed and delivered, all such further acts, documents
(including certificates, declarations, affidavits, reports and opinions) and
things as the Administrative Agent may reasonably request for the purpose of
giving effect to this Agreement or for the purpose of establishing compliance
with the representations, warranties and conditions of this Agreement.

17.7 Severability.

        Any provision in this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof or affecting the validity
or enforceability of such provision in any other jurisdiction.

17.8 Counterparts.

        This Agreement may be simultaneously executed in any number of
counterparts, each of which shall be deemed to be an original, and it shall not
be necessary in making proof of this Agreement to produce or account for more
than one such counterpart.

17.9 No Partnership, etc.

        Nothing contained in this Agreement nor any action taken pursuant hereto
or thereto shall be deemed to constitute the Lenders and Borrower a partnership,
joint venture or any other similar such entity.

17.10   Entire Agreement.

        This Agreement, including the Schedules hereto, constitutes the entire
agreement between the parties, expressly superseding all prior agreements
(including the mandate letter and term sheet dated January 13, 2005) and
communications (both oral and written) between any of the parties hereto with
respect to all matters contained herein, and except as stated herein or the
instruments and documents to be executed and delivered pursuant hereto, contain
all the representations and warranties of the respective parties. In the event
of any conflict between the terms of this Agreement and any Security Agreement,
the terms of this Agreement shall prevail.

67

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF the parties hereto have executed this Operating
Credit Agreement as of the 11th day of February, 2005.

0706906 B.C. LTD.   ROYAL BANK OF CANADA in its capacity as Administrative Agent
per:
 
/s/  DAVID M. GANDOSSI      

--------------------------------------------------------------------------------


 
per:
 
/s/  GERALD W. DERBYSHIRE      

--------------------------------------------------------------------------------


per:
 


--------------------------------------------------------------------------------


 
per:
 


--------------------------------------------------------------------------------


Address:
 
Suite 2840, PO Box 11576
650 West Georgia Street
Vancouver, BC V6B 4N8
 
Address:
 
Agency Services Group, 12th Floor,
South Tower, Royal Bank Plaza,
200 Bay Street, Toronto, Ontario, M5J 2W7
 
 
Attention: Chief Financial Officer
 
 
 
Attention: Manager, Agency Services Group
Facsimile no.: (604) 684-1094
 
Facsimile no.: (416) 842-4023              

ROYAL BANK OF CANADA, in its capacity as Lender


per:
 
/s/  GERALD W. DERBYSHIRE      

--------------------------------------------------------------------------------

Gerald W. Derbyshire
Attorney In Fact
 
 
per:
 
/s/  BALJIT S. MANN      

--------------------------------------------------------------------------------

Baljit S. Mann
Attorney In Fact
 
 

68

--------------------------------------------------------------------------------



HSBC BANK CANADA, in its capacity as Lender


per:
 
/s/  BRUCE CLARKE      

--------------------------------------------------------------------------------

Bruce Clarke
Vice President,
Commercial Financial Services
 
 
per:
 
/s/  PAUL MATHIESON      

--------------------------------------------------------------------------------

Paul Mathieson
Assistant Vice President,
Commercial Financial Services
 
 

69

--------------------------------------------------------------------------------






SCHEDULE A

DEFINITIONS


"Acquisition" means the acquisition by the Borrower of substantially all of the
assets and undertaking used in connection with and relating to the Northern
Bleached Softwood Kraft pulp mill located at or near Castlegar, BC, as more
particularly described in an asset purchase agreement made the 22nd day of
November, 2004 between Mercer International Inc., the Borrower, and KPMG Inc.,
in its capacity as the receiver of Stone Venepal (Celgar) Pulp Inc."

"Acquisition Agreements" shall have the meaning set out in Section 10.1(m)

"Administrative Agent" means Royal in its capacity as administrative agent of
the Lenders as set out herein, or any other Canadian chartered bank appointed as
a successor administrative agent of the Lenders under this Agreement.

"Affiliate" means, in relation to a specified Person, any other Person which
directly (or indirectly through one or more intermediaries) controls, or is
controlled by, or is under common control with, the specified Person or any
subsidiary of the specified Person. The term "control" (including the phrases
"controlled by" or "under common control with") means the possession, directly
or indirectly, of the effective power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities or by contract or otherwise.

"Agreement" means this Operating Credit Agreement, as amended, supplemented or
modified from time to time.

"Applicable Margin" means, with respect to interest payable on a Prime Rate
Drawing, Base Rate Drawing or LIBOR Drawing, a margin, expressed as a rate per
annum, payable to the Lenders with respect to such Drawing, which shall vary
with changes to the Total Funded Debt to EBITDA Ratio, as set forth in
Schedule C hereto and adjusted pursuant to Section 4.3.

"BA Discount Proceeds" means, in respect of any Bankers' Acceptance, an amount
(rounded to the nearest full cent, with one-half of one cent being rounded up)
calculated on the applicable Drawing Date, Rollover Date or Conversion Date
which is equal to the face amount of such Bankers' Acceptance multiplied by the
price, where the price is calculated by dividing one by the sum of one plus the
product of (i) the BA Discount Rate applicable thereto expressed as a decimal
fraction multiplied by (ii) a fraction, the numerator of which is the term of
such Bankers' Acceptance in days and the denominator of which is 365, which
calculated price will be rounded to the nearest multiple of 0.001%.

"BA Discount Rate" means the discount rate transacted by the Borrower and the
purchaser (whether or not a Lender) for the purchase of a Bankers' Acceptance on
the date of issuance and acceptance thereof, as determined in respect of
Bankers' Acceptance Drawings pursuant to Section 5.5.

70

--------------------------------------------------------------------------------



"BA Equivalent Drawing" means, in relation to a Bankers' Acceptance Drawing, a
Drawing in Canadian Dollars made by a Non-Acceptance Lender as part of such
Bankers' Acceptance Drawing in accordance with Section 5.7.

"BA Maturity Date" means, in relation to a Bankers' Acceptance Drawing, the
stated maturity date of each Bankers' Acceptance which forms part of such
Bankers' Acceptance Drawing, which shall be the same date for each such Bankers'
Acceptance.

"BA Period" means, in relation to a Bankers' Acceptance Drawing, the term to
maturity selected by the Borrower hereunder, commencing on the date that the
relevant Bankers' Acceptances are issued in connection with such Bankers'
Acceptance Drawing; provided, however, that:

(a)each BA Period in respect of a Bankers' Acceptance Drawing shall have a term
of 1, 2, 3 or 6 months (or such other term agreed to by the Lenders) and shall
be subject to the availability of a market for such term;

(b)if the last day of a BA Period selected by the Borrower is not a Banking Day,
such BA Period shall end on the next following Banking Day;

(c)no BA Period with respect to Drawings under the 364 Day Tranche may extend
beyond the 364 Day Tranche Repayment Date (as from time to time extended
pursuant to Section 2.5); and

(d)no BA Period with respect to Drawings under any Term Tranche may extend
beyond the applicable Term Tranche Repayment Date.

"BA Stamping Fee" shall have the meaning set out in Section 4.1(c).

"BA Stamping Fee Rate" means the rate per annum (based on a 365 day year) at
which the BA Stamping Fee is calculated, which rate shall vary with changes to
the Total Funded Debt to EBITDA Ratio, as set forth in Schedule C hereto and
adjusted pursuant to Section 4.3.

"Bankers' Acceptance" means a depository bill as defined by the Depository Bills
and Notes Act (Canada) or a blank non-interest bearing bill of exchange as
defined by the Bills of Exchange Act (Canada), in either case drawn by the
Borrower, denominated in Canadian Dollars and accepted by a Lender as a bankers'
acceptance, as evidenced by such Lender's endorsement thereof at the request of
the Borrower pursuant to a Drawing Notice, Rollover Notice or Conversion Notice.
Any depository bill may be made payable to "CDS & Co." and be deposited with The
Canadian Depository for Securities Limited.

"Bankers' Acceptance Drawing" means a Drawing of Canadian Dollars made available
by way of Bankers' Acceptances or a BA Equivalent Drawing.

71

--------------------------------------------------------------------------------



"Banking Day" means any day on which banks are open for business in both
Vancouver, British Columbia and Toronto, Ontario.

"Base Rate" means a fluctuating rate of interest per annum, expressed on the
basis of a year of 365 days, which is equal at all times to the greater of:
(i) the rate of interest most recently announced by the Administrative Agent as
its base rate for lending US Dollars in Canada; and (ii) the Federal Funds Rate
(adjusted to reflect a 365 day year) in effect from time to time, plus .75%.

"Base Rate Drawing" means a Drawing in US Dollars in respect of which interest
is payable by reference to the Base Rate.

"basis point" means one one-hundredth of one percent, or 0.01%.

"Borrower" means 0706906 B.C. Ltd. and its permitted successors.

"Borrower's Account" means such account of the Borrower at the Designated Branch
as the Administrative Agent, with the approval of the Borrower, may specify to
the Lenders.

"Borrower's Counsel" means Sangra Moller, or any replacement counsel appointed
by the Borrower.

"Borrowing Base" means, without duplication, the sum of:

(a)75% of the Eligible Accounts Receivable which are not otherwise included in
(b) or (c) below;

(b)90% of accounts receivable which are insured by Export Development
Corporation (or other insurance institution acceptable to the Lenders) and which
are not otherwise included in (c) below;

(c)100% of accounts receivable supported by letters of credit issued by
financial institutions rated not less than A — by Standard & Poors or A3 by
Moodys Investor Service; and

(d)50% of the Eligible Inventory up to an aggregate amount not to exceed 50% of
maximum amount of the Facility in effect at the date of calculation;

less

(e)100% of the aggregate amount of any Preferred Claims.

"Breakage Costs" means the aggregate of all costs and liabilities owing by the
Borrower that could result from the termination of all Treasury Contracts to
which the Borrower is a party. In calculating Breakage Costs (a) the costs and
entitlements arising out of Treasury Contracts with a single Lender may be
netted out against each other; and (b) there shall be no netting between
Treasury Contracts held by different Lenders.

72

--------------------------------------------------------------------------------



"Business Plan" means the business plan to be prepared by the Borrower and the
Guarantor for each Fiscal Year or Fiscal Years for submission to the
Administrative Agent, which business plan shall include a forecast of operating
results and of cash flow for the relevant Fiscal Year together with a pro forma
consolidated balance sheet for the Borrower and the Guarantor as at the Fiscal
Year end of the forecast period.

"Calculation Date" means that day which is the first day of the third month
following a fiscal quarter end except for the year end fiscal quarter in which
case it shall be the first day of the fourth month following such year end
fiscal quarter.

"Canadian Dollar Equivalent" means, at any time:

(a)in relation to an amount in US Dollars, the amount obtained by converting
such amount into Canadian Dollars at the Spot Buying Rate; and

(b)in relation to any amount in Canadian Dollars, such amount.

"Canadian Dollars" or "C$" means lawful currency of Canada.

"Capex Plan" means the financial plan in a form satisfactory to the
Administrative Agent prepared for the next ensuing Fiscal Year or Fiscal Years
covering planned capital expenditures, normal maintenance capital expenditures,
discretionary capital expenditures and contingency allowances with such other
details as the Administrative Agent may reasonably request including the
proposed sources of financing for such expenditures.

"Capital Lease" means a lease of which all or a portion of the rents payable
thereunder would be included in total liabilities on a balance sheet prepared in
accordance with GAAP.

"CDOR Rate" means, on any day, the annual rate of discount determined by the
Administrative Agent which is equal to the simple average of the yield rates per
annum (calculated on the basis of a year of 365 days and calculated to two
decimal places, with 0.005 or more being rounded upward) applicable to bankers'
acceptances denominated in Canadian Dollars having, where applicable, comparable
issue dates and maturity dates as the Bankers' Acceptances proposed to be issued
by the Borrower, displayed and identified as such on the CDOR Page (or any
display substituted therefor) of Reuters Monitor Money Rates Service at
approximately 10:00 a.m. (Toronto time) on that day or, if that day is not a
Banking Day, then on the immediately preceding Banking Day (as adjusted by the
Administrative Agent after 10:00 a.m. (Toronto time) to reflect any error in the
posted average annual rate of discount); provided, however, if those rates do
not appear on the CDOR Page (or the display substituted therefor), then the CDOR
Rate shall be the annual rate of discount determined by the Administrative Agent
which is equal to the simple average of the yield rates per annum (calculated on
the basis of a year of 365 days and calculated to two decimal places, with 0.005
or more being rounded upward) applicable to those bankers' acceptances in a
comparable amount to the Bankers' Acceptances proposed to be issued by the
Borrower, quoted by three of the five largest (as to total assets) Canadian
chartered banks listed in Schedule I to the Bank Act (Canada) (as selected by
the Administrative Agent) as of 10:00 a.m. (Toronto time) on that day or, if
that day is not a Banking Day, on the immediately preceding Banking Day. Unless
the Borrower and the Administrative Agent otherwise agree, such banks will be
Royal Bank of Canada, Bank of Montreal and Bank of Nova Scotia. Each
determination of the CDOR Rate by the Administrative Agent shall be conclusive
and binding, absent demonstrated error.

73

--------------------------------------------------------------------------------



"Change of Control" means any transaction which results in the Borrower not
being a Wholly-Owned Subsidiary of the Guarantor.

"Conflicted Lender" shall have the meaning set out in Section 2.10(c).

"Consolidated Net Income" means the consolidated net income of the Borrower and
its Subsidiaries taken as a whole determined in accordance with GAAP, excluding:

(a)extraordinary items as determined in accordance with GAAP;

(b)gains resulting from any reappraisal, revaluation or write-up of assets, and

(c)undistributed income of the Borrower.

"Consolidated Net Worth" means the consolidated net worth of the Borrower and
its Subsidiaries taken as a whole determined in accordance with GAAP, plus, at
any time, the sum of preferred stock (other than mandatory redeemable preferred
stock), consolidated capital, surplus and retained earnings of the Borrower and
its Subsidiaries less any Intangibles (other than existing Intangibles and
additional Intangibles for timber harvesting rights, prepaid royalties, patents
and other intellectual property). For greater clarity, loans from the Guarantor
which are postponed to the Facility pursuant to the Guarantee and Postponement
Agreement shall be included in Consolidated Net Worth.

"Consolidated Total Assets" means the total assets of the Borrower and its
Subsidiaries taken as a whole determined on a consolidated basis in accordance
with GAAP less any Intangibles (except for existing Intangibles and additional
Intangibles for timber harvesting rights, prepaid royalties, patents and other
intellectual property which shall be included).

"Contingent Obligation" means any agreement, undertaking or arrangement by which
a Person assumes, guarantees, endorses, contingently agrees to purchase or
provide funds for the payment of, or otherwise becomes or is contingently liable
upon the obligation or liability of any other Person, or agrees to maintain the
net worth or working capital or other financial condition of any other Person,
or otherwise assures any creditor of such other Person against loss, including
any comfort letter, operating agreement, take-or-pay contract or application for
letter of credit which is not a Letter of Credit or letter of guarantee which is
not a Letter of Guarantee.

"Conversion" means the conversion of a Drawing to another form of Drawing
hereunder.

74

--------------------------------------------------------------------------------



"Conversion Date" means the date notified to the Administrative Agent by the
Borrower in accordance with Section 3.2 as being the date (which shall be a
Banking Day) on which a requested Conversion be made.

"Conversion Notice" means a notice substantially in the form of Schedule F, duly
executed by a senior officer of the Borrower.

"Corporate Distribution" means:

(a)Dividends or other distributions of capital stock of the Borrower, (except
for dividends or other distributions payable solely in shares of capital stock),
and

(b)the redemption, retirement or acquisition of such stock or of warrants,
rights or other options to purchase such stock (except when solely in exchange
for such stock).

"Current Assets" means those assets, which on a consolidated basis, are
determined to be current assets of the Borrower and its Subsidiaries taken as a
whole in accordance with GAAP;

"Current Liabilities" means those liabilities, which on a consolidated basis,
are determined to be current liabilities of the Borrower and its Subsidiaries
taken as a whole in accordance with GAAP.

"Current Ratio" means the ratio of Current Assets to Current Liabilities;

"Default" means an event which, with the giving of notice or the passage of time
or both, would constitute an Event of Default.

"Defaulting Lender" shall have the meaning set out in Section 16.19(g).

"Designated Branch" means Royal Bank of Canada, Loan Syndications, South Tower,
Royal Bank Plaza, 200 Bay Street, Toronto, Ontario, M5J 2W7, Facsimile no.:
(416) 842-4023, or such other branch in Toronto as the Administrative Agent may
from time to time designate.

"Disposal" shall have the meaning set out in Section 12.2(e).

"Dissenting Lender" shall have the meaning set out in Section 2.5.

"Distribution Coverage Ratio" means a ratio of:

(a)EBITDA, less maintenance capital expenditures and cash taxes; divided by

(b)the sum of the Borrower's:

(i)Interest Expense;

(ii)Interest paid on amounts owing to the Guarantor or any Affiliate of the
Guarantor; and

75

--------------------------------------------------------------------------------



(iii)all Dividends, Corporate Distributions and other fees or distributions of
any kind paid to the Guarantor or any Affiliate of the Guarantor,

calculated, subject to Section 4.3(i), for the four consecutive fiscal quarters
ending at the end of the said fiscal quarter.

"Dividends" means dividends paid on capital stock (cash or property) but does
not include stock dividends.

"Drawing" means any of a Prime Rate Drawing, Bankers' Acceptance Drawing, Base
Rate Drawing, LIBOR Drawing or Letter of Credit/Guarantee Drawing and includes a
BA Equivalent Drawing.

"Drawing Date" means the date notified to the Administrative Agent by the
Borrower in accordance with Section 3.2 as being the date (which shall be a
Banking Day) on which a requested Drawing be made.

"Drawing Notice" means a notice substantially in the form of Schedule D.

"EBITDA" means, with respect to the Borrower and its Subsidiaries taken as a
whole, the sum of:

(a)Consolidated Net Income;

(b)all taxes paid and payable including income tax, value added goods and
services taxes, sales taxes, business transfer and other like taxes;

(d)Interest Expense paid and payable on Indebtedness of the Borrower and its
Subsidiaries taken as a whole;

(e)depreciation and amortization as shown on the consolidated financial
statements of the Borrower and its Subsidiaries taken as a whole; and

(f)non-cash charges not to exceed C$10 million per annum (excluding the amount
of any non-cash charges reported in the prior fiscal period that become reported
as cash items in the current fiscal period).

"Eligible Accounts Receivable" means unencumbered (except pursuant to the
Security) North American, European Union and Japan domiciled trade accounts
receivable owing to the Borrower by Persons in respect of whom no trade accounts
receivable are owing to the Borrower for more than 90 days and with whom the
Borrower deals at arm's length, as such term is defined in the Income Tax Act
(Canada).

"Eligible Inventory" means unencumbered (except pursuant to the Security)
inventory including: finished goods, pulp, logs and chips owned by the Borrower
which are located in British Columbia, or in such other jurisdictions in which
the Lenders have registered security over such inventory, supplies or spare
parts in a form satisfactory to such Lenders in their sole discretion, but
excluding work in process inventory, supplies and spare parts.

76

--------------------------------------------------------------------------------



"Environmental Law" means any Requirement of Law relating to public health,
safety or the environment, including, without limitation, those relating to the
protection of the environment, health or safety of Persons, natural resources,
conservation, wildlife, waste management, hazardous substance management,
removal and remedial cost recovery, and pollution, including, without
limitation, regulation of releases and disposals to air, land, water
and groundwater.

"Equity Securities" means "equity security" or "equity securities" as defined in
the Securities Act (British Columbia).

"Excess Payment" shall have the meaning set out in Section 16.20.

"Event of Default" shall have the meaning set out in Section 14.1.

"Facility" shall have the meaning set out in Section 2.1.

"Federal Funds Rate" means, for each day, a fluctuating interest rate per annum
equal to the weighted average of the rates for overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers as published for such day or, if such day is not a Banking Day,
for the next preceding Banking Day, by the Federal Reserve Bank of New York or
if such rates are not so published for such day, the average of the quotations
for such transactions received by the Administrative Agent from three federal
funds brokers of nationally recognized standing reasonably selected by the
Administrative Agent.

"Fiscal Year" means a fiscal year of the Borrower or the Guarantor being that
yearly period ending on December 31 of each year or such other date determined
by the Borrower or Guarantor and agreed to by the Lenders from time to time.

"Fronted LCG" shall have the meaning set out in Section 7.1(a).

"Fronting Fee" shall have the meaning set out in Section 7.2(a).

"Fronting Lender" means Royal, or any other replacement fronting lender.

"GAAP" means Canadian generally accepted accounting principles.

"Governmental Approvals" means all licenses, permits, consents, authorizations
or approvals from; withholding of objection on the part of, or filing,
registration or qualification with; any and all Governmental Authorities
required for any particular decision, act or event.

"Governmental Authority" means the government of Canada or the United States,
the government of any province, state, municipality or other political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory or administrative functions, and any corporation or other entity
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing.

77

--------------------------------------------------------------------------------



"Guarantee and Postponement Agreement" means the agreement dated the date hereof
whereby the Guarantor guarantees the Borrower's obligations hereunder, and
provides other agreements and covenants to the Lenders.

"Guarantor" means Mercer International Inc., and its permitted successors.

"Guarantor Notes" means the US $310,000,000 high yield senior notes of the
Guarantor bearing interest at 9.25% per annum and maturing February 15, 2013.

"Guarantor's Counsel" means such member or members of Sandra Moller, called to
the Washington State Bar, or any replacement counsel appointed by the Guarantor.

"Indebtedness" means, with respect to any Person, without duplication, (a) all
obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (c) all obligations under conditional sale or other title
retention agreements relating to property purchased (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations (including, without
limitation, earnout obligations) incurred, issued or assumed as the deferred
purchase price of property or services purchased (other than trade debt incurred
in the ordinary course of business) that would appear as liabilities on a
balance sheet, (e) the principal portion of all obligations under Capital
Leases, (f) all breakage cost obligations under treasury contracts, excluding
any portion thereof that would be accounted for as interest expense under GAAP,
(g) the maximum amount of all letters of credit issued or bankers' acceptances
facilities created and, without duplication, all drafts drawn and unreimbursed
thereunder (excluding performance based letters of credit issued to the Person's
customers in connection with certain long-term contracts), (h) all preferred
capital stock or other equity interests and which by the terms thereof could be
(at the request of the holders thereof or otherwise) subject to mandatory
sinking fund payments, redemption or other acceleration, (i) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, (j) all
Indebtedness of others of the type described in clauses (a) through (i) hereof
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired, whether or not the
obligations secured thereby have been assumed, (k) all guarantee obligations
with respect to Indebtedness of another Person of the type described in
clauses (a) through (i) hereof, and (l) all Indebtedness of the type described
in clauses (a) through (j) hereof of any partnership or unincorporated joint
venture in which the Person is a general partner or a joint venturer in
proportion the ownership percentage in such partnership or joint venture.

"Intangibles" means prepaid royalties, patent and other intellectual property
and any other item (other than goodwill) qualifying as an intangible under GAAP.

78

--------------------------------------------------------------------------------



"Interest and Fee Rate Adjustment Date" means that date which is the first day
of the month which immediately follows the relevant fiscal quarter end.

"Interest Coverage Ratio" means, with respect to the Borrower and its
Subsidiaries taken as a whole for the relevant period, the ratio resulting from
dividing the sum of:

(a)Consolidated Net Income;

(b)all taxes paid and payable including income tax, value added goods and
services taxes, sales taxes, business transfer and other like taxes;

(c)Interest Expense paid and payable by the Borrower and its Subsidiaries taken
as a whole;

(d)depreciation and amortization as shown on the consolidated financial
statements of the Borrower and its Subsidiaries taken as a whole;

(e)non-cash charges not to exceed C$10 million per annum (provided they do not
subsequently become cash charges)

by the amount of interest paid and payable on Indebtedness of the Borrower and
Subsidiaries, taken as a whole. Interest Coverage Ratio will be calculated,
subject to Section 12.3(h), for the four consecutive fiscal quarters ending at
the end of the said fiscal quarter.

"Interest Expense" means, with respect to the Borrower and its Subsidiaries for
any particular period, without duplication, the aggregate expense incurred by
the Borrower and its Subsidiaries taken as a whole for interest and equivalent
costs of borrowing (taking into account the effect of any relevant Treasury
Contracts), including but not limited to (i) bankers' acceptance fees,
(ii) discounts on bankers' acceptances, (iii) the interest portion of any
Capital Lease obligations, and (iv) all fees and other compensation paid to any
Person that has extended credit to the Borrower and its Subsidiaries, but
excluding the interest capitalized in accordance with GAAP on new capital
projects, including interest capitalized up to completion. For greater clarity,
interest expense on loans from the Guarantor which are postponed to the Facility
pursuant to the Guarantee and Postponement Agreement shall not be included in
Interest Expense.

"Investment" means any investment, made in cash or by delivery of property, by a
Person:

(a)in any other Person, whether by acquisition of stock, indebtedness, or other
obligation or security of such Person, or by loan, guarantee, advance, capital
contribution or otherwise; or

(b)in any property.

"LCG Fee" shall have the meaning set out in Section 4.1(e).

79

--------------------------------------------------------------------------------



"LCG Fee Rate" means the rate per annum at which the LCG Fee is calculated,
which rate shall vary with changes to the Total Funded Debt to EBITDA Ratio, as
set forth in Schedule C hereto and adjusted pursuant to Section 4.3.

"LCG Payment" shall have the meaning set out in Section 16.19(b).

"Lender Assignment Agreement" means an instrument in the form set out as
Schedule J.

"Lenders" means the financial institutions listed in Schedule B hereto, subject
to adjustment for assignment of an interest in the Facility and this Agreement
in accordance with Section 15.1 and "Lender" means any one of them, as the
context so requires.

"Lenders' Counsel" means Davis & Company or any replacement counsel appointed by
the Lenders.

"Lender's Proportion" means, in respect of each Lender:

(a)if no Event of Default has occurred and is continuing, that percentage of the
maximum principal amount of the Facility which a Lender has committed to fund or
has funded; and

(b)if an Event of Default has occurred and is continuing, that percentage of the
principal amount of the Facility outstanding which a Lender has funded at the
time of determination,

as amended from time to time in the event of any assignment in accordance with
Section 15.1 hereof or cancellation in accordance with Section 8.2.

"Lending Branch" means the branch or office designated in writing from time to
time by each Lender to the Administrative Agent as the branch or office from
which such Lender funds its Lender's Proportion and Lender's Proportion, as the
case may be, of Drawings and to which the Administrative Agent is to forward
payments made by the Borrower hereunder, the initial branch or offices being
those set forth in Schedule B.

"Letter of Credit" means a standby letter of credit or commercial letter of
credit issued for the account of the Borrower.

"Letter of Credit/Guarantee Drawing" means a Drawing in Canadian Dollars or
U.S. Dollars by way of the issuance of a Letter of Credit or Letters of
Guarantee for the account of the Borrower.

"Letter of Guarantee" means a letter of guarantee of performance of financial
obligations of the Borrower issued for the account of the Borrower.

"LIBOR Banking Day" means any day on which banks are open for business in
Vancouver, British Columbia, Toronto, Ontario, New York, New York and London,
England.

80

--------------------------------------------------------------------------------



"LIBOR Drawing" means a Drawing in US Dollars to be outstanding for a specified
LIBOR Interest Period in respect of which interest is payable by reference to
the LIBO Rate.

"LIBOR Interest Period" means, in relation to a LIBOR Drawing, the term to
maturity selected by the Borrower hereunder, commencing on the date that the
relevant LIBOR Drawing is made; provided, however, that:

(a)each LIBOR Interest Period shall have a term of 1, 2, 3 or 6 months and shall
be subject to the availability of a market for such term;

(b)the first LIBOR Interest Period for a LIBOR Drawing shall commence on the
date it is advanced by the Lenders and, in the case of a Rollover, each
subsequent LIBOR Interest Period relative thereto shall commence on and include
the last day of such immediately preceding LIBOR Interest Period;

(c)if the last day of a LIBOR Interest Period selected by the Borrower is not a
LIBOR Banking Day, such LIBOR Interest Period shall end on the next following
LIBOR Banking Day unless such LIBOR Banking Day falls in the next calendar month
in which case such LIBOR Interest Period shall end on the next preceding LIBOR
Banking Day;

(d)no LIBOR Interest Period with respect to Drawings under the 364 Day Tranche
may extend beyond the 364 Day Tranche Repayment Date (as from time to time
extended pursuant to Section 2.5); and

(e)no LIBOR Interest Period with respect to Drawings under the Term Tranche may
extend beyond the applicable Term Tranche Repayment Date.

"LIBO Rate" means, for any LIBOR Interest Period:

(a)the rate of interest (expressed as an annual rate on the basis of a 360 day
year) determined by the Administrative Agent to be the arithmetic mean (rounded
upwards if necessary to the next 0.00001%) of the offered rates for deposits in
US Dollars for a period equal to the particular LIBOR Interest Period, which
rates appear on the Reuters screen LIBO page or, if such Reuters screen page is
not readily available to the Administrative Agent, page 3750 of the Telerate
screen, in either case as of 11:00 a.m. (London time) on the second LIBOR
Banking Day before the first day of that LIBOR Interest Period; or

(b)if neither the Reuters screen LIBO page nor page 3750 of the Telerate screen
is readily available to the Administrative Agent for any reason, the rate of
interest determined by the Administrative Agent which is equal to the simple
average of the rates of interest (expressed as a rate per annum on the basis of
a year of 360 days and rounded upwards if necessary to the next 0.00001%) at
which three of the five largest (as to total assets) Schedule I banks (as
selected by the Administrative Agent) would be prepared to offer leading banks
in the London interbank market a deposit in US Dollars for a term coextensive
with that LIBOR Interest Period in an amount substantially equal to the relevant
LIBOR Drawing at or about 10:00 a.m. (Toronto time) on the second Banking Day
before the first day of such LIBOR Interest Period.

81

--------------------------------------------------------------------------------





"Lien" means any mortgage, lien, charge, pledge, hypothecation, security
interest or other encumbrance or title retention agreement and any other
agreement or arrangement having substantially the same economic effect.

"Majority Lenders" means, at any time, any Lender or combination of Lenders
whose aggregate Lender's Proportions exceed 662/3%.

"Material Adverse Change" means the occurrence of any transaction, event,
condition, change or effect with respect to the Borrower or Guarantor that could
reasonably be expected to materially adversely affect:

(a)the business or financial condition of either the Borrower or Guarantor;

(b)the ability of the Borrower to meet its obligations under this Agreement; or

(c)the ability of the Guarantor to meet its obligations under the Guarantee and
Postponement.

"Monthly Borrowing Base Certificate" means a certificate of a senior officer of
the Borrower in the form set out in Schedule H.

"Non-Acceptance Lender" means a Lender other than a Schedule I Lender, a
Schedule II Lender, or a Schedule III Lender.

"Non-Qualifying Lender" shall have the meaning set out in Section 7.3(c).

"Non-Qualifying Portion" shall have the meaning set out in Section 7.3(c).

"Non-Takeover Lender" shall have the meaning set out in Section 2.11.

"Overpaid Lender" shall have the meaning set out in Section 16.20.

"Permitted Liens" means:

(a)Liens for taxes, assessments or governmental charges or levies not at the
time due and delinquent or the validity of which is being contested at the time
by the Borrower or any of its Subsidiaries in good faith provided that the
Lenders are satisfied and have been provided with such security as they may have
required to ensure that such contestation will involve no forfeiture of any
property of the Borrower or any of its Subsidiaries;

82

--------------------------------------------------------------------------------



(b)the Lien of any judgment rendered or claim filed against the Borrower or any
of its Subsidiaries which it shall be contesting in good faith, provided that
the Lenders are satisfied or security has been provided to ensure that
contestation will involve no forfeiture of any of the property of the Borrower
or any of its Subsidiaries;

(c)undetermined or inchoate Liens and charges, including construction Liens,
Liens under the Woodworker Lien Act, Liens incidental to the operations of the
Borrower or any of its Subsidiaries which have not at such time been filed
pursuant to law against the Borrower or any of its Subsidiaries or which relate
to obligations neither due nor delinquent;

(d)restrictions, including land use contracts and covenants, easements,
rights-of-way and mortgages thereof, servitudes, undersurface rights or other
similar rights in land granted to or reserved by any Persons or minor defects or
irregularities in title, all of which in the aggregate do not, in the opinion of
the Lenders, acting reasonably, materially impair the usefulness of the property
to the business of the Borrower subject to any such restriction, easement,
right-of-way, servitude or other similar rights in land;

(e)security given to a public utility or any Governmental Authority in
connection with the operations of the Borrower or any of its Subsidiaries in the
ordinary course of their respective businesses;

(f)the reservations, limitations, provisos and conditions, if any, expressed in
any original grants from the Crown and all statutory exceptions to title to
real property;

(g)claims of right, title or jurisdiction which may be made or established by
any aboriginal peoples by virtue of their status as aboriginal peoples to or
over any lands, waters or products harvested therefrom;

(h)lease or conditional sale obligations which are not Capital Leases entered
into by the Borrower or any Subsidiaries with arm's length third parties in
respect of machinery and equipment (including motor vehicles, office equipment,
photocopiers, telephones and telecopier machines) used in the ordinary course of
business by the Borrower or any Subsidiaries;

(i)Liens securing Indebtedness permitted under Section 12.2(b)(vi);

(j)such other non-financial rights, liens, charges and encumbrances which are
granted or arise in the ordinary course of business and do not individually, or
as a whole, give rise to a Material Adverse Change; and

(k)Liens securing the Facility or created under any Security Agreements granted
in connection therewith.

83

--------------------------------------------------------------------------------





"Person" means an individual, the heirs, executors, administrators or other
legal representatives of an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.

"Power of Attorney" shall have the meaning set out in Section 5.3.

"Preferred Claims" means any liabilities of the Borrower which for whatever
reason would have priority over the Lenders for payment in the event of
insolvency of the Borrower including, without limitation, purchase money
security interests, statutory liens and crown priority claims for unpaid taxes
and Liens under the Woodworker Lien Act.

"Pricing Level" means the "Pricing Levels" applicable to pricing of the Facility
set out in Schedule C.

"Prime Rate" means a fluctuating rate of interest per annum, expressed on the
basis of a year of 365 days, which is equal at all times to the greater of:
(i) the rate of interest most recently announced by Royal as its prime rate for
lending Canadian Dollars in Canada; and (ii) the average rate for 30 day
Canadian Dollar Banker's Acceptances which appears on the Reuters' Screen CDOR
page at 10:00 a.m. Toronto Time, plus 1.0%.

"Prime Rate Drawing" means a Drawing in Canadian Dollars in respect of which
interest is payable by reference to the Prime Rate.

"Quarterly Compliance Certificate" means a certificate of a senior officer of
the Borrower in the form set out in Schedule G.

"Reporting Issuer" means "reporting issuer" as defined in the Securities Act
(British Columbia) or a Person having similar status under the securities
legislation of any other jurisdiction, but does not include the Borrower or any
Affiliate of the Borrower.

"Requirement of Law" means, as to any Person, the charter documents, by-laws or
other organizational or governing documents of such Person, and any present or
future international, Canadian or United States federal, provincial, state or
local statute, law, regulation, order, consent, decree, judgment, permit,
license, code, covenant, deed restriction, common law, treaty, convention,
ordinance or determination of an arbitrator or a court or other competent
authority, in each case applicable to or binding upon such Person or any of the
property of such Person.

"Retroactive Amount" means that amount of interest, BA Stamping Fees, LCG Fees
and 364 Day Commitment Fees equal to the difference, if any, between interest,
BA Stamping Fees, LCG Fees and 364 Day Commitment Fees paid by the Borrower
during the period from and including the Interest and Fee Rate Adjustment Date
following each fiscal quarter end of the Borrower to and including the
Calculation Date and the interest, BA Stamping Fees, LCG Fees and 364 Day
Commitment Fees required to be paid as a result of an adjustment to the rates
and fees prescribed in Section 4.1 and 4.2 during such period.

84

--------------------------------------------------------------------------------



"Rollover" means a rollover of a Drawing to a further Drawing of the same form,
and for greater certainty includes the issuance of Bankers' Acceptances the
proceeds of which are used directly or indirectly to repay maturing Bankers'
Acceptances and the continuation of a LIBOR Drawing for a further LIBOR
Interest Period.

"Rollover Date" means the date notified to the Administrative Agent by the
Borrower in accordance with Section 3.2 as being the date (which shall be a
Banking Day) on which the Borrower has requested a Rollover be made.

"Rollover Notice" means a notice substantially in the form of Schedule E, duly
executed by a senior officer of the Borrower.

"Royal" means Royal Bank of Canada.

"Schedule I Lender" means a Lender which is a Canadian chartered bank listed
under Schedule I to the Bank Act (Canada).

"Schedule II Lender" means a Lender which is a Canadian chartered bank listed
under Schedule II to the Bank Act (Canada).

"Schedule III Lender" means a Lender which is an authorized foreign bank under
Schedule III of the Bank Act (Canada).

"Securities" means Equity Securities or Voting Securities.

"Security Agreements" shall have the meaning set out in Section 13.1.

"Several LCG" shall have the meaning set out in Section 7.1(b).

"Significant Agreements" means the following as from time to time amended,
supplemented, extended, renewed or replaced:

(a)all chip and pulp log supply agreements;

(b)all other residual fibre supply agreements; and

(c)all pulp sales agreements.

"Spot Buying Rate" means, in relation to the conversion of one currency into
another currency, the rate of exchange for such conversion as quoted by the Bank
of Canada (or if not quoted, the spot rate of exchange quoted for wholesale
transactions by the Administrative Agent in accordance with its standard money
market practices) at approximately noon (Toronto time) on the Banking Day such
conversion is to be made.

"subsidiary" means, as to any Person, any corporation, association or other
business entity in which such Person, or one or more of its subsidiaries, or
such Person and one or more of its subsidiaries, owns or has the ability to
control sufficient equity or voting interests to enable it or them (as a group)
ordinarily, in the absence of contingencies, to elect a majority of the
directors (or Persons performing similar functions) of such entity, and any
partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such Person or one or more of its subsidiaries or
such Person and one or more of its subsidiaries (unless such partnership can and
does ordinarily take major business actions without the prior approval of such
Person or one or more of its subsidiaries).

85

--------------------------------------------------------------------------------



"Subsidiary" means a subsidiary of the Borrower.

"Swingline" means that portion of the 364 Day Tranche to be made available by
the Swingline Lender to the Borrower as described in Section 2.7.

"Swingline Amount" means the US Dollar Equivalent of US$5 million, to the extent
not permanently reduced, cancelled or terminated pursuant to this Agreement.

"Swingline Drawing" has the meaning set forth in said Section 2.7(a).

"Swingline Lender" means Royal acting in its capacity as the Lender of Swingline
Drawings under Section 2.7

"Term Tranche" has the meaning set out in Section 2.1.

"Term Tranche Repayment Date" means the date which is the first anniversary of
the date of conversion from the 364 Day Tranche to the Term Tranche.

"364 Day Commitment Fee" shall have the meaning set out in Section 4.2.

"364 Day Commitment Fee Rate" means the rate per annum (based on a 365 day year)
at which the 364 Day Commitment Fee is calculated, which rate shall vary with
changes to the Total Funded Debt to EBITDA Ratio and Utilization as set forth in
Schedule C hereto and adjusted pursuant to Section 4.3.

"364 Day Tranche Conversion Notice" means a notice substantially in the form of
Schedule I, duly executed by a senior officer of the Borrower.

"364 Day Tranche" has the meaning set out in Section 2.1.

"364 Day Tranche Repayment Date" means February 13, 2006.

"this Agreement", "herein", "hereof", "hereto" and similar expressions mean and
refer to this Credit Agreement and include any instrument amending,
supplementing or modifying the same, and the expression "Section" followed by a
number means and refers to the specified Section of this Agreement.

"Total Funded Debt" means, as of the date of determination, the sum of all
obligations of the Borrower and its Subsidiaries taken as a whole with
respect to:

86

--------------------------------------------------------------------------------



(a)borrowed money incurred or guaranteed by them;

(b)any promissory notes or other negotiable instruments issued or guaranteed
by them;

(c)Capitalized Leases;

(d)other contingent liabilities in connection with Indebtedness, all classified
as debt in accordance with GAAP;

less

(e)unencumbered short term cash or cash equivalents,

provided that Total Funded Debt shall not include (i) any non-recourse debt of
joint ventures, Affiliates or Subsidiaries not wholly owned directly or
indirectly by the Borrower and its Subsidiaries and which has no recourse to the
Borrower and its Subsidiaries; and (ii) loans from the Guarantor which are
postponed to the Facility pursuant to the Guarantee and Postponement Agreement.

"Total Funded Debt to EBITDA Ratio" means Total Funded Debt at the end of a
fiscal quarter of the Borrower divided by EBITDA for the Borrower for the four
consecutive fiscal quarters ending at the end of the said fiscal quarter. During
the initial 12 months of the term of this Agreement, the calculation of Total
Funded Debt to EBITDA Ratio shall be based upon a deemed annualized fiscal
period calculated in accordance with Section 12.3(d).

"Treasury Contracts" means any agreement entered into by the Borrower with a
Lender Treasury Contract relating to obligations of the Borrower under this
Agreement to control, fix or regulate currency exchange fluctuations or the rate
or rates of interest and includes interest rate swaps, interest rate agreements,
caps, collars, futures or hedging agreements and other like money market
facilities and any combination thereof.

"US Dollars" or "US $" means lawful currency of the United States of America.

"US Dollar Equivalent" means, at any time:

(a)in relation to an amount in Canadian Dollars, the amount obtained by
converting such amount into US Dollars at the Spot Buying Rate; and

(b)in relation to any amount in US Dollars, such amount.

"Utilization" means the percentage of the maximum amount of the 364 Day Tranche
that the Borrower has utilized.

87

--------------------------------------------------------------------------------



"Voting Securities" means "voting security" or "voting securities" as defined in
the Securities Act (British Columbia).

"Wholly-Owned Subsidiary" of a Person means, any subsidiary, all of the
outstanding shares of which shall at the time be owned directly by such Person.

88

--------------------------------------------------------------------------------






SCHEDULE B



LENDERS


Lender


--------------------------------------------------------------------------------

  Lending Branch

--------------------------------------------------------------------------------

  Initial Commitment

--------------------------------------------------------------------------------

  Initial Lender's Proportion

--------------------------------------------------------------------------------

Royal Bank of Canada   South Tower, Royal Bank Plaza, 200 Bay Street, Toronto,
Ontario, M5J 2W7
Attention: Manager, Agency Services Group
Fax: (416) 842-4023   US$15,000,000   50%    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

HSBC Bank Canada   Suite 200, 885 West Georgia Street, Vancouver, BC, V6C 3E9
Attention: Assistant Vice President
Fax: (604) 641-1808   US$15,000,000   50%    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Totals   US$30,000,000   100%    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

89

--------------------------------------------------------------------------------






SCHEDULE C



PRICING SCHEDULE
(basis points per annum)


Total Funded Debt to EBITDA Ratio


--------------------------------------------------------------------------------

  Pricing Level I
< 1.0x

--------------------------------------------------------------------------------

  Pricing Level II
= or > 1.0x, < 2.0x

--------------------------------------------------------------------------------

  Pricing Level III
= or > 2.0x

--------------------------------------------------------------------------------

Applicable Margin Prime Rate and Base Rate Drawings   150   175   200 BA
Stamping Fee Rate   250   275   300 Applicable Margin LIBOR Drawings   250   275
  300 LCG Fee Rate   250   275   300 364 Day Commitment Fee Rate < 331/3%
Utilization   75   82.5   90 364 Day Commitment Fee Rate = or > 331/3%
Utilization   62.5   68.75   75

The Pricing shall increase by 50 basis points if a 364 Day Tranche Conversion
Notice is delivered pursuant to Section 2.6 and is otherwise subject to
adjustment pursuant to Section 4.3(b)

90

--------------------------------------------------------------------------------






SCHEDULE D
DRAWING NOTICE


                                                         
Date

Re:   Operating Credit Agreement (the "Agreement") dated for reference
February 11, 2005 made among 0706906 B.C. Ltd. (the "Borrower"), the Lenders as
defined in the Agreement and Royal Bank of Canada (the "Administrative Agent")
as administrative agent for the Lenders.    

--------------------------------------------------------------------------------

To: The Lenders through the Administrative Agent, Royal Bank of Canada;
facsimile no.: (416) 842-4023; Attention: Manager, Agency Services Group.

We refer to the Facility constituted by the Agreement and we hereby give you
notice that we wish to make following Drawing pursuant to the <364 Day
Tranche><Term Tranche> under the Agreement:

A.   PRIME RATE DRAWING         amount of proposed Drawing  
$                                
B.
 
BASE RATE DRAWING
 
      amount of proposed Drawing   $                                
C.
 
BANKERS' ACCEPTANCE DRAWING
 
      amount of proposed Drawing   $                                     BA
Period days         BA Maturity Date             
D.
 
LIBOR DRAWING
 
      amount of proposed Drawing   $                                     LIBOR
Interest Period                  Due Date             


91

--------------------------------------------------------------------------------



E.   LETTER OF CREDIT/GUARANTEE DRAWING    
 
 
Fronted LCG         
 
      Several LCG                  issue date                  face amount
$                 expiry date                  name and address of beneficiary
            

We confirm that:

(a)all representations and warranties of the Borrower contained in Part 11 of
the Agreement and the Guarantor contained in the Guarantee and Postponement
Agreement are true and correct date both before and after giving effect to the
proposed Drawing;

(b)all covenants of the Borrower contained in Part 12 and the Guarantor
contained in the Guarantee and Postponement Agreement have been complied with
both before and after giving effect to the proposed Drawing;

(c)no Default or Event of Default has occurred and is continuing, or will occur
after giving effect to the proposed Drawing; and

(d)since the date of the Agreement, no Material Adverse Change has occurred.

The Drawing requested is made in accordance with the terms and conditions set
forth in the Agreement.

All capitalized terms defined in the Agreement and used herein shall have the
meaning set out in the Agreement.

0706906 B.C. LTD.

per:

92

--------------------------------------------------------------------------------






SCHEDULE E
ROLLOVER NOTICE


--------------------------------------------------------------------------------

Date

Re:    Operating Credit Agreement (the "Agreement") dated for reference
February 11, 2005 made among 0706906 B.C. Ltd. (the "Borrower"), the Lenders as
defined in the Agreement and Royal Bank of Canada (the "Administrative Agent")
as administrative agent for the Lenders.

--------------------------------------------------------------------------------

To: The Lenders through the Administrative Agent, Royal Bank of Canada;
facsimile no.: (416) 842-4023; Attention: Manager, Agency Services Group.

We refer to the Facility constituted by the Agreement and we hereby give you
notice that we wish to make following Rollover pursuant to the <364 Day
Tranche><Term Tranche> under the Agreement:

(a)Bankers' Acceptance Drawing dated                          in the amount of
Cdn. $                         having a BA Period of                         
and a BA Maturity Date of                         , to a Bankers' Acceptance
Drawing in the amount of Cdn. $                         and having a BA Period
of                          and a BA Maturity Date of                         .

(b)LIBOR Drawing dated                         , in the amount of US
$                         having a LIBOR Interest Period of
                         and a maturity date of                         , to a
LIBOR Drawing in the amount of US $                         and having a LIBOR
Interest Period of                          and a maturity date of
                        .


We confirm that:

(a)all covenants of the Borrower contained in Part 12 and the Guarantor
contained in the Guarantee and Postponement Agreement have been complied with
both before and after giving effect to the proposed Drawing;

(b)no Default or Event of Default has occurred and is continuing, or will occur
after giving effect to the proposed Drawing; and

(c)since the date of the Agreement, no Material Adverse Change has occurred.

The Rollover requested is made in accordance with the terms and conditions set
forth in the Agreement.

93

--------------------------------------------------------------------------------



All capitalized terms defined in the Agreement and used herein shall have the
meaning set out in the Agreement.

0706906 B.C. LTD.

per:

94

--------------------------------------------------------------------------------






SCHEDULE F
CONVERSION NOTICE


--------------------------------------------------------------------------------

Date

Re:    Operating Credit Agreement (the "Agreement") dated for reference
February 11, 2005 made among 0706906 B.C. Ltd. (the "Borrower"), the Lenders as
defined in the Agreement and Royal Bank of Canada (the "Administrative Agent")
as administrative agent for the Lenders.

--------------------------------------------------------------------------------

To: The Lenders through the Administrative Agent, Royal Bank of Canada;
facsimile no.: (416) 842-4023; Attention: Manager, Agency Services Group.

We refer to the Facility constituted by the Agreement and we hereby give you
notice that we wish to make following Conversion pursuant to the <364 Day
Tranche><Term Tranche> under the Agreement:

(a)Existing type and amount of Drawing to be converted:

--------------------------------------------------------------------------------


(b)Conversion Date:

--------------------------------------------------------------------------------


(c)Type, amount and currency of Drawing to be converted to:

--------------------------------------------------------------------------------


(d)LIBOR Interest Period(s) selected (if applicable):

--------------------------------------------------------------------------------


(e)Term of Bankers' Acceptance (if applicable)

--------------------------------------------------------------------------------


95

--------------------------------------------------------------------------------



We confirm that:

(a)all covenants of the Borrower contained in Part 12 and the Guarantor
contained in the Guarantee and Postponement Agreement have been complied with
both before and after giving effect to the proposed Drawing;

(b)no Default or Event of Default has occurred and is continuing, or will occur
after giving effect to the proposed Drawing; and

(c)since the date of the Agreement, no Material Adverse Change has occurred.

The Conversion requested is made in accordance with the terms and conditions set
forth in the Agreement.

All capitalized terms defined in the Agreement and used herein shall have the
meaning set out in the Agreement.

0706906 B.C. LTD.

per:

96

--------------------------------------------------------------------------------






SCHEDULE G
QUARTERLY COMPLIANCE CERTIFICATE


--------------------------------------------------------------------------------

Date

Re:    Operating Credit Agreement (the "Agreement") dated for reference
February 11, 2005 made among 0706906 B.C. Ltd. (the "Borrower"), the Lenders as
defined in the Agreement and Royal Bank of Canada (the "Administrative Agent")
as administrative agent for the Lenders.

--------------------------------------------------------------------------------

To: The Lenders through the Administrative Agent, Royal Bank of Canada;
facsimile no.: (416) 842-4023; Attention: Manager, Agency Services Group.

I, [name], [insert office held], of the Borrower, in my capacity as such and not
in my personal capacity, hereby certify, to the best of my knowledge as of the
date hereof, as of the last day of the most recent fiscal quarter:

•Consolidated Net Worth is    •    

•Total Funded Debt to EBITDA Ratio is    •    

•Current Ratio is    •    

•Interest Coverage Ratio is    •    

•Distribution Coverage Ratio is    •    

Attached hereto is a work sheet setting out the amounts, calculations and other
details in respect of the foregoing ratios.

I confirm that, to the best of my knowledge:

(a)all representations and warranties of the Borrower contained in Part 11 of
the Agreement and the Guarantor contained in the Guarantee and Postponement
Agreement are true and correct date both before and after giving effect to the
proposed Drawing;

(b)all covenants of the Borrower contained in Part 12 and the Guarantor
contained in the Guarantee and Postponement Agreement have been complied with
both before and after giving effect to the proposed Drawing;

97

--------------------------------------------------------------------------------



(c)no Default or Event of Default has occurred and is continuing, or will occur
after giving effect to the proposed Drawing; and

(d)since the date of the Agreement, no Material Adverse Change has occurred.

This certificate is made in accordance with the terms and conditions set forth
in the Agreement. Except in connection with an intentional misstatement or
willful misconduct, no personal liability shall be incurred by the undersigned
in connection herewith.

All capitalized terms defined in the Agreement and used herein shall have the
meaning set out in the Agreement.

--------------------------------------------------------------------------------

[Officer] [Title]

98

--------------------------------------------------------------------------------






SCHEDULE H
MONTHLY BORROWING BASE CERTIFICATE


--------------------------------------------------------------------------------

Date

Re:    Operating Credit Agreement (the "Agreement") dated for reference
February 11, 2005 made among 0706906 B.C. Ltd. (the "Borrower"), the Lenders as
defined in the Agreement and Royal Bank of Canada (the "Administrative Agent")
as administrative agent for the Lenders.

--------------------------------------------------------------------------------

To: The Lenders through the Administrative Agent, Royal Bank of Canada;
facsimile no.: (416) 842-4023; Attention: Manager, Agency Services Group.

I, [name], [insert office held], of the Borrower, in my capacity as such and not
in my personal capacity, hereby certify, to the best of my knowledge as of the
date hereof, as of the last day of the most recent calendar month:

•Borrowing Base is    •    

•Accounts Receivable are:

•Eligible Accounts Receivable (75%) = $    •    

•insured by Export Development Corporation (or other insurance institution
acceptable to the Lenders) (90%) = $    •    

•supported by letters of credit issued by financial institutions rated not less
than A — by Standard & Poors or A3 by Moodys Investor Service (100%) =
$    •    

•Eligible Inventory (50%) = $    •    

•Preferred Claims = $    •    

Attached hereto is a work sheet setting out the amounts, calculations and other
details in respect of the foregoing, including the identity of each trade
account payee and the location of all Eligible Inventory.

Attached hereto is a summary of outstanding Treasury Contracts and the Breakage
Costs in respect thereof.

99

--------------------------------------------------------------------------------



This certificate is made in accordance with the terms and conditions set forth
in the Agreement. Except in connection with an intentional misstatement or
willful misconduct, no personal liability shall be incurred by the undersigned
in connection herewith.

All capitalized terms defined in the Agreement and used herein shall have the
meaning set out in the Agreement.

--------------------------------------------------------------------------------

[Officer] [Title]

100

--------------------------------------------------------------------------------






SCHEDULE I

364 DAY TRANCHE CONVERSION NOTICE


         

--------------------------------------------------------------------------------

  Date        

    Re:   Operating Credit Agreement (the "Agreement") dated for reference
February 11, 2005 made among 0706906 B.C. Ltd. (the "Borrower"), the Lenders as
defined in the Agreement and Royal Bank of Canada (the "Administrative Agent")
as administrative agent for the Lenders.                          

--------------------------------------------------------------------------------

To:        The Lenders through the Administrative Agent, Royal Bank of Canada;
facsimile no.: (416) 842-4023; Attention: Manager, Agency Services Group.

Pursuant to Section 2.6 of the Agreement, we hereby give notice that as of the
364 Day Tranche Repayment Date we wish to convert all of the Drawings
outstanding on such date under the 364 Day Tranche into Drawings under the Term
Tranche.

We confirm that:

(a)all representations and warranties of the Borrower contained in Part 11 of
the Agreement and the Guarantor contained in the Guarantee and Postponement
Agreement are true and correct date both before and after giving effect to the
conversion;

(b)all covenants of the Borrower contained in Part 12 and the Guarantor
contained in the Guarantee and Postponement Agreement have been complied with
both before and after giving effect to the conversion;

(c)no Default or Event of Default has occurred and is continuing, or will occur
after giving effect to the conversion; and

(d)since the date of the Agreement, no Material Adverse Change has occurred.

The conversion requested is made in accordance with the terms and conditions set
forth in the Agreement.

All capitalized terms defined in the Agreement and used herein shall have the
meaning set out in the Agreement.

0706906 B.C. LTD.

per:

101

--------------------------------------------------------------------------------






SCHEDULE J
LENDER ASSIGNMENT AGREEMENT


        THIS AGREEMENT dated    •    is among:

(the "Assignor")

AND

(the "Assignee")

AND

0706906 B.C. LTD.

(the "Borrower")

AND

ROYAL BANK OF CANADA

(the "Administrative Agent")

        WHEREAS the Assignor is a Lender under the Operating Credit Agreement
(the "Agreement") dated for reference February 11, 2005 made among 0706906
B.C. Ltd. (the "Borrower"), the Lenders as defined in the Agreement and Royal
Bank of Canada (the "Administrative Agent") as administrative agent for the
Lenders.

        AND WHEREAS the Assignor has agreed to assign and transfer to the
Assignee certain rights under the Agreement in compliance with Section 15.1 of
the Agreement and the Assignee has agreed to accept such rights and assume
certain obligations of the Assignor under the Agreement.

        AND WHEREAS as a condition to the effectiveness of this assignment,
Section 15.2 of the Agreement requires the parties hereto to enter into this
agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereby agree as follows:

102

--------------------------------------------------------------------------------



1.     DEFINITIONS AND INTERPRETATION

(a)In this agreement, including the recitals, capitalized terms used herein, and
not otherwise defined herein, shall have the meanings attributed thereto in the
Agreement.

(b)This agreement shall be governed by and interpreted in accordance with the
laws of the Province of British Columbia shall be treated as a British Columbia
contract. The parties irrevocably submit to the non-exclusive jurisdiction of
the courts of the Provinces of British Columbia without prejudice to the rights
of the parties to take proceedings in any other jurisdictions.

2.     ASSIGNMENT OF RIGHTS BY ASSIGNOR

        Effective as of the date hereof, the Assignor absolutely assigns and
transfers to the Assignee [all Cdn. $    •    and/or US $    •    or    •    %]
of the <364 Day Tranche / Term Tranche> and Drawings thereunder owing by the
Borrower to the Assignor, as more particularly described in Schedule "A" hereto,
together with all of the Assignor's other rights under the Agreement but only
insofar as such other rights relate to the interest assigned hereunder
(collectively, the "Assigned Interests").

3.     ASSUMPTION OF OBLIGATIONS BY ASSIGNEE

        The Assignee assumes and covenants and agrees to be responsible for all
obligations relating to the Assigned Interests to the extent such obligations
arise or accrue on or after the date hereof (the "Assumed Obligations") and
agrees that it will be bound by the Agreement to the extent of the Assumed
Obligations as fully as if it had been an original party to the Agreement.

4.     CONSENT OF BORROWER AND ADMINISTRATIVE AGENT

        The Borrower and the Administrative Agent on behalf of the Lenders
consent to the assignment of the Assigned Interests to the Assignee and the
assumption of the Assumed Obligations by the Assignee and agree to recognize the
Assignee as a Lender under the Agreement as fully as if the Assignee had been an
original party to the Agreement. The Borrower and the Administrative Agent on
behalf of the Lenders agree that the Assignor shall have no further liability or
obligation in respect of the Assumed Obligations.

103

--------------------------------------------------------------------------------



5.     ASSIGNEE CREDIT DECISION

        The Assignee acknowledges to the Administrative Agent and Assignor that
the Assignee has itself been, and will continue to be, solely responsible for
making its own independent appraisal of and investigations into the financial
condition, creditworthiness, condition, affairs, status and nature of the
Borrower, the Guarantor and the Subsidiaries. Accordingly, the Assignee confirms
with the Administrative Agent and Assignor that it does not rely, and it will
not hereafter rely, on the Administrative Agent and Assignor and agrees:

(a)to check or inquire on its behalf into the adequacy, accuracy or completeness
of any information provided by the Borrower or any other Person under or in
connection with the Agreement or the transactions therein contemplated (whether
or not such information has been or is hereafter distributed to the Assignee by
the Administrative Agent); or

(b)to assess or keep under review on its behalf the financial condition,
credit — worthiness, condition, affairs, status or nature of the Borrower and
Subsidiaries.

        The Assignee acknowledges that a copy of the Agreement (including a copy
of the Schedules) has been made available to it for review and the Assignee
acknowledges that it is satisfied with the form and substance of the Agreement.
The Assignee hereby covenants and agrees, except as specifically contemplated by
the Agreement, that it has not heretofore and shall not hereafter take any
security interest for any Indebtedness owing under the Agreement and that it
will not make any arrangements with the Borrower or any Subsidiary for the
satisfaction of any such outstanding Indebtedness without the prior written
consent of all other Lenders.

6.     TAX RESIDENCY OF ASSIGNEE

        If the Assignee is, or becomes, a non-resident of Canada for the purpose
of the Income Tax Act (Canada) it shall forthwith notify the Borrower of such
circumstance. If the Assignee is an authorized foreign bank listed in
Schedule III to the Bank Act (Canada) it shall certify to the Borrower whether
it is or is not exempt from non-resident withholding tax under the Income
Tax Act (Canada) and shall forthwith notify the Borrower of any change in such
status. The Assignee shall indemnify and save the Borrower harmless from all
loss, expense and liability incurred by the Borrower as a result of the
Assignee's failure to give any notice or certification required by this
paragraph.

7.     SETTLEMENT

        The Assignor and the Assignee acknowledge and agree that all payments
under the Agreement in respect of the Assigned Interests received by the
Administrative Agent on or after the date hereof shall be the property of the
Assignee and the Administrative Agent shall be entitled to treat the Assignee as
solely entitled thereto. The Assignor and the Assignee represent and warrant to
the Administrative Agent that the Assignor and the Assignee have made
satisfactory arrangements for the settlement of any amounts owing or which may
become owing by one to the other in connection with this agreement without any
action on the part of the Administrative Agent.

8.     GENERAL PROVISIONS

(a)The Assignee designates the following office as its Lender's Lending Branch:

Fax No.:    •    

Attention:    •    

104

--------------------------------------------------------------------------------



(b)The parties hereto shall from time to time and at all times do all such
further acts and things and execute and deliver all such documents as are
required in order to fully perform and carry out the terms of this agreement.

(c)The provisions of this agreement shall enure to the benefit of and shall be
binding upon the parties hereto and their respective successors and permitted
assigns.

(d)This agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and it shall not be necessary in making proof
of this agreement to produce or account for more than one full set of
counterparts.

IN WITNESS WHEREOF the parties hereto have caused this agreement to be executed
by its duly authorized representative(s) as of the date first above written.

[ASSIGNOR]   [ASSIGNEE]
 
 
  Per:                                                     Per:
                                                 
 
 
  Name:                                                     Name:
                                                 
 
 
  Title:                                                     Title:
                                                 
 
 
  0706906 B.C. LTD.   ROYAL BANK OF CANADA in its capacity as Administrative
Agent
 
 
  Per:                                                     Per:
                                                 
 
 
  Name:                                                     Name:
                                                 
 
 
  Title:                                                     Title:
                                                 

105

--------------------------------------------------------------------------------






SCHEDULE K
FORM OF LETTER OF CREDIT


ROYAL BANK OF CANADA
[INSERT ADDRESS OF ISSUING BRANCH]

DATE OF ISSUE:
DATE OF EXPIRY:
PLACE OF EXPIRY:

BENEFICIARY:   APPLICANT:
NAME:
 
NAME:
ADDRESS:
 
ADDRESS:
 
 
AMOUNT:

IRREVOCABLE STANDBY LETTER OF CREDIT NO.    •    

        WE, THE ISSUING BANKS, HEREBY ISSUE IN YOUR FAVOUR THIS IRREVOCABLE
STANDBY LETTER OF CREDIT WHICH IS AVAILABLE BY PAYMENT AGAINST YOUR WRITTEN
DEMAND ADDRESSED TO ROYAL BANK OF CANADA, [INSERT ADDRESS OF ISSUING BRANCH] ,
BEARING THE CLAUSE: "DRAWN UNDER STANDBY LETTER OF CREDIT NO.                 
ISSUED BY ROYAL BANK OF CANADA, [INSERT ADDRESS OF ISSUING BRANCH] ON BEHALF OF
THE ISSUING BANKS, WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

1.[INSERT DESCRIPTION]

2.BENEFICIARY'S SIGNED CERTIFICATE SPECIFYING AMOUNT(S) CLAIMED AND STATING THAT
THE AMOUNT(S) DRAWN IS DUE AND PAYABLE BY APPLICANT AND THAT THE APPLICANT IS IN
DEFAULT OF ITS OBLIGATIONS WITH RESPECT TO PAYMENTS RELATED TO    •    

3.THE ORIGINAL OF THIS LETTER OF CREDIT FOR OUR ENDORSEMENT OF ANY PAYMENT.

PARTIAL DRAWINGS ARE PERMITTED.

EACH ISSUING BANK HEREBY IRREVOCABLY UNDERTAKES, SEVERALLY ACCORDING TO THE
PERCENTAGE SET FORTH NEXT TO ITS SIGNATURE BELOW (SUCH ISSUING BANK'S
"APPLICABLE PERCENTAGE") AND NOT JOINTLY WITH ANY OTHER ISSUING BANK, THAT
DOCUMENTS PRESENTED IN STRICT COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT
WILL BE DULY HONOURED BY PAYING TO ROYAL BANK OF CANADA AS AGENT (THE "AGENT")
SUCH ISSUING BANK'S SHARE (ACCORDING TO ITS APPLICABLE PERCENTAGE) OF THE AMOUNT
OF SUCH DRAWING. THE AGENT HEREBY IRREVOCABLY UNDERTAKES THAT ANY AMOUNT SO
RECEIVED BY IT WILL BE MADE AVAILABLE TO YOU BY PROMPTLY CREDITING THE PAYMENT
SO RECEIVED, IN LIKE FUNDS, IN ACCORDANCE WITH YOUR INSTRUCTIONS.

106

--------------------------------------------------------------------------------



THE OBLIGATION OF EACH ISSUING BANK UNDER THIS LETTER OF CREDIT IS SEVERAL AND
NOT JOINT AND SHALL AT ALL TIMES BE AN AMOUNT EQUAL TO SUCH ISSUING BANK'S
APPLICABLE PERCENTAGE OF THE AGGREGATE UNDRAWN AMOUNT OF THIS LETTER OF CREDIT
(AND OF EACH DRAWING UNDER THIS LETTER OF CREDIT).

THIS LETTER OF CREDIT HAS BEEN EXECUTED AND DELIVERED BY THE AGENT IN THE NAME
AND ON BEHALF OF, AND AS ATTORNEY-IN-FACT FOR, EACH ISSUING BANK. THE AGENT IS
AUTHORIZED TO ACT UNDER THIS LETTER OF CREDIT AS THE AGENT OF EACH ISSUING BANK
TO (I) RECEIVE DEMANDS FOR PAYMENT AND OTHER DOCUMENTS PRESENTED BY YOU UNDER
THIS LETTER OF CREDIT, (II) DETERMINE WHETHER SUCH DEMANDS AND DOCUMENTS ARE IN
COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT AND
(III) NOTIFY EACH ISSUING BANK THAT A VALID DRAWING HAS BEEN MADE AND THE DATE
THAT THE RELATED DISBURSEMENT IS TO BE MADE. THE AGENT IRREVOCABLY UNDERTAKES
THAT IT WILL PROMPTLY NOTIFY EACH ISSUING BANK OF ANY VALID DRAWING UNDER THIS
LETTER OF CREDIT.

BY YOUR ACCEPTANCE HEREOF, YOU AGREE THAT THE AGENT SHALL HAVE NO OBLIGATION OR
LIABILITY TO HONOR ANY DRAWING UNDER THIS LETTER OF CREDIT WITH THE EXCEPTION OF
THE AMOUNT COMMITTED TO BY IT IN ITS CAPACITY AS AN ISSUING BANK, AND THAT
NEITHER ANY ISSUING BANK NOR THE AGENT SHALL BE RESPONSIBLE FOR THE FAILURE OF
ANY OTHER ISSUING BANK TO MAKE A PAYMENT TO BE MADE BY SUCH OTHER ISSUING BANK
HEREUNDER. THE OBLIGATION OF EACH ISSUING BANK UNDER THIS LETTER OF CREDIT IS
THE INDIVIDUAL OBLIGATION OF SUCH ISSUING BANK AND IS IN NO WAY CONTINGENT UPON
REIMBURSEMENT OF ANY DRAWING HEREUNDER.

THIS LETTER OF CREDIT MAY NOT BE ASSIGNED OR TRANSFERRED; PROVIDED THAT THIS
LETTER OF CREDIT SHALL ENURE TO THE BENEFIT OF ANY SUCCESSOR BY OPERATION OF LAW
OF THE NAMED BENEFICIARY HEREOF, INCLUDING, WITHOUT LIMITATION, ANY LIQUIDATOR,
RECEIVER OR TRUSTEE FOR SUCH NAMED BENEFICIARY.

107

--------------------------------------------------------------------------------



AN ISSUING BANK MAY, SUBJECT TO THE REPLACEMENT THEREOF WITH A NEW BANK HAVING
THE MINIMUM CREDIT RATING SET FORTH BELOW OR WITH YOUR CONSENT (AS APPLICABLE),
CEASE TO BE A PARTY TO, AND A NEW BANK MAY BECOME A PARTY TO, THIS LETTER OF
CREDIT, AND THE APPLICABLE PERCENTAGE OF AN ISSUING BANK MAY CHANGE; PROVIDED
THAT NO SUCH EVENT WILL REDUCE THE THEN AVAILABLE AMOUNT UNDER THIS LETTER OF
CREDIT. UPON THE OCCURRENCE OF ANY SUCH EVENT, THE ADMINISTRATIVE AGENT WILL
PROVIDE PROMPT NOTICE TO YOU OF SUCH EVENT, INCLUDING ANY CHANGE IN THE
IDENTITIES OF THE ISSUING BANKS SEVERALLY BUT NOT JOINTLY LIABLE IN RESPECT OF
THE AGGREGATE UNDRAWN AMOUNT OF THIS LETTER OF CREDIT (BASED UPON THEIR
RESPECTIVE APPLICABLE PERCENTAGES THEREOF) AND ANY CHANGE IN SUCH APPLICABLE
PERCENTAGES. IF A NEW BANK BECOMES A PARTY TO THIS LETTER OF CREDIT AND THE
CREDIT RATING OF SUCH NEW BANK (OR ITS PARENT) IS LOWER THAN BBB+ AS RATED BY
STANDARD AND POOR'S OR Baa1 AS RATED BY MOODY'S INVESTOR SERVICE, INC. OR THE
EQUIVALENT BY ANY OTHER RECOGNIZED RATING AGENCY, THE CONSENT OF THE BENEFICIARY
TO SUCH CHANGE SHALL BE REQUIRED.

THIS LETTER OF CREDIT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE PROVINCE OF    •    (WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE) AND
IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR LETTER OF CREDITS (1993
REVISION), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500 (THE "UCP"). IN
THE EVENT OF ANY CONFLICT BETWEEN THE LAW OF THE PROVINCE OF    •    AND THE
UCP, THE UCP SHALL CONTROL. EACH OF THE ISSUING BANKS HEREBY IRREVOCABLY ATTORNS
TO THE NON-EXCLUSIVE JURISDICTION OF THE     •    A COURTS AND WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK JURISDICTION OVER IT.

VERY TRULY YOURS,

ROYAL BANK OF CANADA,
AS AGENT

BY:

NAME:
TITLE:


APPLICABLE
PERCENTAGE
 
ISSUING
BANK

108

--------------------------------------------------------------------------------



[NAME OF BANK]

BY: ROYAL BANK OF CANADA, ATTORNEY-IN-FACT

BY:
TITLE:


APPLICABLE
PERCENTAGE
 
ISSUING
BANK

%
[NAME OF BANK]

BY: ROYAL BANK OF CANADA, ATTORNEY-IN-FACT

BY:
TITLE:

109

--------------------------------------------------------------------------------





QuickLinks


OPERATING CREDIT AGREEMENT
PART 1 — INTERPRETATION
PART 2 — THE FACILITY
PART 3 — GENERAL PROVISIONS REGARDING DRAWINGS
PART 4 — INTEREST AND FEES
PART 5 — BANKERS' ACCEPTANCE DRAWINGS
PART 6 — LIBOR DRAWINGS
PART 7 — LETTERS OF CREDIT/GUARANTEE DRAWINGS
PART 8 — PAYMENTS
PART 9 — CHANGES IN CIRCUMSTANCES
PART 10 — CONDITIONS OF LENDERS' OBLIGATIONS
PART 11 — REPRESENTATIONS AND WARRANTIES
PART 12 — COVENANTS
PART 13 — SECURITY AGREEMENTS
PART 14 — DEFAULT AND ENFORCEMENT
PART 15 — ASSIGNMENT
PART 16 — THE ADMINISTRATIVE AGENT AND THE LENDERS
PART 17 — MISCELLANEOUS
SCHEDULE A DEFINITIONS
SCHEDULE B
LENDERS
SCHEDULE C
PRICING SCHEDULE (basis points per annum)
SCHEDULE D DRAWING NOTICE
SCHEDULE E ROLLOVER NOTICE
SCHEDULE F CONVERSION NOTICE
SCHEDULE G QUARTERLY COMPLIANCE CERTIFICATE
SCHEDULE H MONTHLY BORROWING BASE CERTIFICATE
SCHEDULE I 364 DAY TRANCHE CONVERSION NOTICE
SCHEDULE J LENDER ASSIGNMENT AGREEMENT
SCHEDULE K FORM OF LETTER OF CREDIT
